Exhibit 10.1

 

LOAN AGREEMENT

 

Dated as of September 19, 2014

 

Between

 

AMH 2014-2 BORROWER, LLC
as Borrower

 

and

 

GOLDMAN SACHS MORTGAGE COMPANY,
as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

Article I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

 

 

 

Section 1.1

Definitions

1

 

Section 1.2

Principles of Construction

37

 

 

 

 

Article II - GENERAL TERMS

38

 

 

 

Section 2.1

Loan Commitment; Disbursement to Borrower

38

 

 

 

 

 

 

2.1.1

 

Agreement to Lend and Borrow

38

 

 

2.1.2

 

Components of the Loan

38

 

 

2.1.3

 

Single Disbursement to Borrower

38

 

 

2.1.4

 

The Note, Mortgages and Loan Documents

38

 

 

2.1.5

 

Use of Proceeds

38

 

 

 

 

 

 

 

Section 2.2

Interest Rate

38

 

 

 

 

 

 

2.2.1

 

Interest Rate

38

 

 

2.2.2

 

Interest Calculation

39

 

 

2.2.3

 

Default Rate

39

 

 

2.2.4

 

Usury Savings

39

 

 

 

 

 

 

 

Section 2.3

Loan Payment

39

 

 

 

 

 

 

2.3.1

 

Monthly Debt Service Payments

39

 

 

2.3.2

 

Payments Generally

40

 

 

2.3.3

 

Payment on Maturity Date

40

 

 

2.3.4

 

Late Payment Charge

40

 

 

2.3.5

 

Method and Place of Payment

40

 

 

2.3.6

 

Allocated Loan Amounts

40

 

 

 

 

 

 

 

Section 2.4

Prepayments

40

 

 

 

 

 

 

2.4.1

 

Voluntary Prepayments

40

 

 

2.4.2

 

Mandatory Prepayments

41

 

 

2.4.3

 

Prepayments After Default

45

 

 

2.4.4

 

Prepayment/Repayment Conditions

45

 

 

 

 

 

 

 

Section 2.5

Release of Property

46

 

Section 2.6

Rent Deposit Account

48

 

Section 2.7

Cash Management

49

 

 

 

 

 

 

2.7.1

 

Cash Management Account

49

 

i

--------------------------------------------------------------------------------


 

 

 

2.7.2

 

Order of Priority of Funds in Cash Management Account

51

 

 

2.7.3

 

Application During Event of Default

52

 

 

2.7.4

 

Payments Received in the Cash Management Account

52

 

 

 

 

 

 

 

Section 2.8

Withholding Taxes

52

 

 

 

 

Article III - REPRESENTATIONS AND WARRANTIES

56

 

 

 

Section 3.1

General Representations

56

 

 

 

 

 

 

3.1.1

 

Organization

56

 

 

3.1.2

 

Proceedings

56

 

 

3.1.3

 

No Conflicts

56

 

 

3.1.4

 

Litigation

56

 

 

3.1.5

 

Agreements

57

 

 

3.1.6

 

Consents

57

 

 

3.1.7

 

Solvency

57

 

 

3.1.8

 

Other Debt

57

 

 

3.1.9

 

Employee Benefit Matters

57

 

 

3.1.10

 

Compliance with Legal Requirements

58

 

 

3.1.11

 

Financial Information

59

 

 

3.1.12

 

Insurance

59

 

 

3.1.13

 

Tax Filings

59

 

 

3.1.14

 

Certificate of Compliance; Licenses

59

 

 

3.1.15

 

Special Purpose Entity/Separateness

60

 

 

3.1.16

 

Management

60

 

 

3.1.17

 

Illegal Activity

60

 

 

3.1.18

 

No Change in Facts or Circumstances; Disclosure

60

 

 

3.1.19

 

Investment Company Act

61

 

 

3.1.20

 

Federal Reserve Regulations

61

 

 

3.1.21

 

Bank Holding Company

61

 

 

3.1.22

 

FIRPTA

61

 

 

3.1.23

 

Contracts

61

 

 

3.1.24

 

Embargoed Person

62

 

 

3.1.25

 

Perfection Representations

62

 

 

 

 

 

 

 

Section 3.2

Property Representations

63

 

 

 

 

 

 

3.2.1

 

Property/Title

63

 

 

3.2.2

 

Adverse Claims

64

 

ii

--------------------------------------------------------------------------------


 

 

 

3.2.3

 

Title Insurance Owner’s Policy

64

 

 

3.2.4

 

Deed

64

 

 

3.2.5

 

Mortgage File Required Documents

64

 

 

3.2.6

 

Property Taxes and Other Charges

65

 

 

3.2.7

 

Compliance with Renovation Standards

65

 

 

3.2.8

 

Condemnation; Physical Condition

65

 

 

3.2.9

 

Brokers

65

 

 

3.2.10

 

Leasing

65

 

 

3.2.11

 

Insurance

65

 

 

3.2.12

 

Lawsuits, Etc.

66

 

 

3.2.13

 

Orders, Injunctions, Etc.

66

 

 

3.2.14

 

Agreements Relating to the Properties

66

 

 

3.2.15

 

Accuracy of Information Regarding Property

66

 

 

3.2.16

 

Compliance with Legal Requirements

66

 

 

3.2.17

 

Utilities and Public Access

66

 

 

3.2.18

 

Eminent Domain

67

 

 

3.2.19

 

Flood Zone

67

 

 

 

 

 

 

 

Section 3.3

Survival of Representations

67

 

 

 

 

Article IV - BORROWER COVENANTS

67

 

 

 

Section 4.1

Affirmative Covenants

67

 

 

 

 

 

 

4.1.1

 

Preservation of Existence

67

 

 

4.1.2

 

Compliance with Legal Requirements

67

 

 

4.1.3

 

Special Purpose Bankruptcy Remote Entity/Separateness

68

 

 

4.1.4

 

Non-Property Taxes

68

 

 

4.1.5

 

Access to the Properties

69

 

 

4.1.6

 

Cooperate in Legal Proceedings

69

 

 

4.1.7

 

Perform Loan Documents

69

 

 

4.1.8

 

Award and Insurance Benefits

69

 

 

4.1.9

 

Further Assurances

69

 

 

4.1.10

 

Keeping of Books and Records

70

 

 

4.1.11

 

Business and Operations

70

 

 

4.1.12

 

Loan Proceeds

70

 

 

4.1.13

 

Performance by Borrower

70

 

 

4.1.14

 

Leasing Matters

70

 

iii

--------------------------------------------------------------------------------


 

 

 

4.1.15

 

Borrower’s Operating Account

71

 

 

4.1.16

 

Security Deposits

71

 

 

4.1.17

 

Investment of Funds in Cash Management Account, Subaccounts, Rent Deposit
Account and Security Deposit Account

72

 

 

4.1.18

 

Operation of Property

72

 

 

4.1.19

 

Anti-Money Laundering

73

 

 

4.1.20

 

Embargoed Persons

73

 

 

4.1.21

 

ERISA Matters

73

 

 

4.1.22

 

Formation of a Borrower TRS

74

 

 

 

 

 

 

 

Section 4.2

Negative Covenants

74

 

 

 

 

 

 

4.2.1

 

Operation of Property

74

 

 

4.2.2

 

Indebtedness

75

 

 

4.2.3

 

Liens

75

 

 

4.2.4

 

Limitation on Investments

75

 

 

4.2.5

 

Limitation on Issuance of Equity Interests

75

 

 

4.2.6

 

Restricted Junior Payments

76

 

 

4.2.7

 

Principal Place of Business, State of Organization

76

 

 

4.2.8

 

Dissolution

76

 

 

4.2.9

 

Change In Business

76

 

 

4.2.10

 

Debt Cancellation

76

 

 

4.2.11

 

Changes to Accounts

77

 

 

4.2.12

 

Zoning

77

 

 

4.2.13

 

No Joint Assessment

77

 

 

4.2.14

 

Limitation on Transactions with Affiliates

77

 

 

4.2.15

 

ERISA

77

 

 

4.2.16

 

No Embargoed Persons

77

 

 

4.2.17

 

Transfers

78

 

 

 

 

 

 

 

Section 4.3

Reporting Covenants

81

 

 

 

 

 

 

4.3.1

 

Financial Reporting

81

 

 

4.3.2

 

Annual Budget

82

 

 

4.3.3

 

Reporting on Adverse Effects

83

 

 

4.3.4

 

Litigation

83

 

 

4.3.5

 

Event of Default

83

 

 

4.3.6

 

Other Defaults

83

 

 

4.3.7

 

Properties Schedule

84

 

iv

--------------------------------------------------------------------------------


 

 

 

4.3.8

 

Disqualified Properties

84

 

 

4.3.9

 

Security Deposits in Cash Management Account

84

 

 

4.3.10

 

Advance Rents Received

84

 

 

4.3.11

 

Rent Refunds

84

 

 

4.3.12

 

ERISA Matters

85

 

 

4.3.13

 

Leases

86

 

 

4.3.14

 

Periodic Rating Agency Information

86

 

 

4.3.15

 

Other Reports

86

 

 

 

 

 

 

 

Section 4.4

Property Covenants

86

 

 

 

 

 

 

4.4.1

 

Ownership of the Property

86

 

 

4.4.2

 

Liens Against the Property

86

 

 

4.4.3

 

Condition of the Property

86

 

 

4.4.4

 

Compliance with Legal Requirements

87

 

 

4.4.5

 

Property Taxes and Other Charges

87

 

 

4.4.6

 

Compliance with Agreements Relating to the Properties

88

 

 

4.4.7

 

Leasing

88

 

 

 

 

 

 

Article V - INSURANCE; CASUALTY; CONDEMNATION

88

 

 

 

Section 5.1

Insurance

88

 

 

 

 

 

 

5.1.1

 

Insurance Policies

88

 

 

 

 

 

Section 5.2

Casualty

92

 

Section 5.3

Condemnation

93

 

Section 5.4

Restoration

94

 

 

 

 

Article VI - RESERVE FUNDS

99

 

 

 

Section 6.1

Tax Funds

99

 

 

 

 

 

 

6.1.1

 

Deposits of Tax Funds

99

 

 

6.1.2

 

Release of Tax Funds

99

 

 

6.1.3

 

Special Reserve of Tax Funds

99

 

 

 

 

 

 

 

Section 6.2

Insurance Funds

100

 

 

 

 

 

 

6.2.1

 

Deposits of Insurance Funds

100

 

 

6.2.2

 

Release of Insurance Funds

100

 

 

6.2.3

 

Acceptable Blanket Policy

100

 

 

 

 

 

 

 

Section 6.3

Capital Expenditure Funds

101

 

 

 

 

 

 

6.3.1

 

Deposits of Capital Expenditure Funds

101

 

 

6.3.2

 

Release of Capital Expenditure Funds

101

 

v

--------------------------------------------------------------------------------


 

 

Section 6.4

Casualty and Condemnation Subaccount

101

 

Section 6.5

Eligibility Reserve Subaccount

102

 

 

 

 

 

 

6.5.1

 

Deposit of Eligibility Funds

102

 

 

6.5.2

 

Release of Eligibility Funds

102

 

 

 

 

 

 

 

Section 6.6

Cash Collateral

102

 

 

 

 

 

 

6.6.1

 

Cash Collateral Subaccount

102

 

 

6.6.2

 

Withdrawal of Cash Collateral Funds

102

 

 

6.6.3

 

Release of Cash Collateral Funds

103

 

 

6.6.4

 

Extraordinary Expense

103

 

 

 

 

 

 

 

Section 6.7

Advance Rent Funds

103

 

 

 

 

 

 

6.7.1

 

Deposits of Advance Rent Funds

103

 

 

6.7.2

 

Release of Advance Rent Funds

104

 

 

 

 

 

 

 

Section 6.8

Reserve Funds, Generally

104

 

 

 

 

Article VII - DEFAULTS

105

 

 

 

Section 7.1

Event of Default

105

 

Section 7.2

Remedies

108

 

Section 7.3

Remedies Cumulative; Waivers

109

 

Section 7.4

Lender’s Right to Perform

109

 

 

Article VIII - Securitization

110

 

 

 

Section 8.1

Securitization

110

 

 

 

 

 

 

8.1.1

 

Sale of Notes and Securitization

110

 

 

8.1.2

 

Securitization Costs

110

 

 

 

 

 

 

 

Section 8.2

Securitization Indemnification

111

 

Section 8.3

Servicer

113

 

 

 

 

Article IX - MISCELLANEOUS

114

 

 

 

Section 9.1

Successors

114

 

Section 9.2

Lender’s Discretion; Rating Agency Review Waiver

114

 

Section 9.3

Governing Law

114

 

Section 9.4

Modification, Waiver in Writing

115

 

Section 9.5

Notices

115

 

Section 9.6

Trial by Jury

116

 

Section 9.7

Headings

116

 

Section 9.8

Severability

116

 

Section 9.9

Remedies of Borrower

117

 

vi

--------------------------------------------------------------------------------


 

 

Section 9.10

Offsets

117

 

Section 9.11

No Joint Venture

117

 

Section 9.12

Conflict; Construction of Documents

117

 

Section 9.13

Brokers and Financial Advisors

117

 

Section 9.14

Counterparts

118

 

Section 9.15

General Indemnity; Payment of Expenses

118

 

Section 9.16

No Third-Party Beneficiaries

120

 

Section 9.17

Exculpation of Lender

120

 

Section 9.18

No Fiduciary Duty

120

 

Section 9.19

PATRIOT Act Records

122

 

Section 9.20

Prior Agreements

122

 

Section 9.21

Publicity

122

 

Section 9.22

Delay Not a Waiver

122

 

Section 9.23

Schedules and Exhibits Incorporated

123

 

Section 9.24

Document Delivery

123

 

Section 9.25

Cross Default; Cross Collateralization; Waiver of Marshalling of Assets

123

 

Section 9.26

Survival

123

 

Section 9.27

State Specific Provisions

124

 

 

 

 

 

 

9.27.1

 

Arizona

124

 

 

9.27.2

 

Florida

124

 

 

9.27.3

 

Georgia

124

 

 

9.27.4

 

Nevada

125

 

 

9.27.5

 

North Carolina

126

 

 

9.27.6

 

Oregon

126

 

vii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedules and Exhibits

 

Schedules:

 

Schedule I

—

Allocated Loan Amounts

Schedule II

—

Properties Schedule

Schedule III

—

Exceptions to Representations and Warranties

Schedule IV

—

Chief Executive Office, Prior Names and Employer Identification Number

Schedule V

—

Periodic Rating Agency Information

Schedule VI

—

Midland Loan Services — AMH 2014-2 CMBS Asset Management Fees

 

 

 

Exhibits:

 

 

 

 

 

Exhibit A

—

Form of Blocked Account Control Agreement

Exhibit B

—

Form of Compliance Certificate

Exhibit C

—

Form of Deposit Account Control Agreement

Exhibit D

—

Form of Request for Release

 

viii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of September 19, 2014 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between AMH 2014-2 BORROWER, LLC, a Delaware limited liability
company, having its principal place of business at 30601 Agoura Road, Suite 200,
Agoura Hills, CA 91301 (“Borrower”) and GOLDMAN SACHS MORTGAGE COMPANY, a New
York limited partnership, having an address at 200 West Street, New York, NY
10282 (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1            Definitions.  For all purposes of this Agreement, except
as otherwise expressly required or unless the context clearly indicates a
contrary intent:

 

“Acceptable Blanket Policy” has the meaning set forth in Section 5.1.1(e).

 

“Actual Rent Collections” means, for any period of determination, the actual
cash collections of Rents in respect of the Properties by Borrower; provided,
that collections of Advance Rent shall be allocated to applicable calendar month
set forth in the Advance Rent Disbursement Schedule.

 

“Additional Insolvency Opinion” means a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date, in form
and substance and from counsel reasonably satisfactory to Lender and, following
a Securitization, as to which a Rating Agency Confirmation has been obtained.

 

“Advance Rent” means, for any given month, any Rent that has been prepaid more
than thirty (30) days in advance, as measured from the date of determination.

 

“Advance Rent Disbursement Schedule” means a schedule showing the Payment Dates
to which Advance Rents received by Borrower are applicable and should be
disbursed from the Advance Rent Subaccount to the Cash Management Account.

 

“Advance Rent Funds” has the meaning set forth in Section 6.7.1.

 

--------------------------------------------------------------------------------


 

“Advance Rent Subaccount” has the meaning set forth in Section 6.7.1.

 

“Affected Property” has the meaning set forth in Section 2.4.2(a).

 

“Affiliate” means, as to any Person, any other Person that (i) owns directly or
indirectly forty-nine percent (49%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person or of an Affiliate of such Person.

 

“Agreement” has the meaning set forth in the introductory paragraph hereto.

 

“Allocated Loan Amount” means for a Property the amount set forth on Schedule I,
as the same may be reduced pursuant to Section 2.3.6 and Section 2.4.4(f);
provided that (i) if a single Substitute Property is substituted for an Affected
Property or portfolio of Affected Properties pursuant to Section 2.4.2(a), then
the initial Allocated Loan Amount of such Substitute Property shall be the
Allocated Loan Amount of such Affected Property (or the aggregate Allocated Loan
Amounts of such Affected Properties) immediately prior to its (or their)
substitution, and (ii) if two (2) or more Substitute Properties are substituted
for an Affected Property or portfolio of Affected Properties pursuant to
Section 2.4.2(a), then the initial Allocated Loan Amount of each such Substitute
Property shall be a pro rata portion of the Allocated Loan Amount of such
Affected Property (or the aggregate Allocated Loan Amounts of such Affected
Properties) immediately prior to its (or their) substitution, with such pro rata
portion determined based on the BPO Values of the Substitute Properties.

 

“ALTA” means American Land Title Association, or any successor thereto.

 

“Annual Budget” means the operating budget, including all planned Capital
Expenditures, for the Properties prepared by Borrower in accordance with
Section 4.3.2 for the applicable calendar year, prepared on a month-by-month
basis.

 

“Anti-Money Laundering Laws” has the meaning set forth in Section 4.1.19.

 

“Approved Annual Budget” has the meaning set forth in Section 4.3.2.

 

“Approved Capital Expenditures” means Capital Expenditures incurred by Borrower
and either (i) if no Cash Sweep Period is continuing, included in the Annual
Budget or, if during a Cash Sweep Period, in an Approved Annual Budget or
(ii) approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed.  For the avoidance of doubt, any budgeted Capital
Expenditure amount for a calendar month may be carried forward if unused in such
calendar month; provided, however, no such unused amount may be carried over
from the last calendar month of any Approved Annual Budget to the first calendar
month of the next Approved Annual Budget.

 

“Approved Extraordinary Expense” has the meaning set forth in Section 6.6.4.

 

“Approved Initial Budget” has the meaning set forth in Section 4.3.2.

 

2

--------------------------------------------------------------------------------


 

“Approved Rating Agencies” means each of the nationally-recognized statistical
rating agencies which has been approved by Lender and designated by Lender to
assign a rating to the Securities.

 

“Assignment of Management Agreement” means an Assignment of Management Agreement
and Subordination of Management Fees among Lender, Borrower and Manager,
substantially in the form delivered on the Closing Date by Borrower, Existing
Manager and Lender.

 

“Available Cash” has the meaning set forth in Section 2.7.2(j).

 

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.

 

“Bankruptcy Action” means, with respect to any Person:

 

(a)           such Person shall fail generally to pay its debts as they come
due, or shall make a general assignment for the benefit of creditors; or any
case or other proceeding shall be instituted by such Person seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of it or its debts under the Bankruptcy Code; or such Person shall take
any corporate, limited partnership or limited liability company action to
authorize any of such actions; or

 

(b)           a case or other proceeding shall be commenced, without the
application or consent of such Person in any court seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under the Bankruptcy Code, and (A) such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of sixty (60) consecutive
days or (B) an order for relief in respect of such Person shall be entered in
such case or proceeding or a decree or order granting such other requested
relief shall be entered.

 

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal, state, local or foreign bankruptcy or insolvency
law.

 

“Blocked Account Control Agreement” means the Cash Management Agreement among
Borrower, Cash Management Account Bank and Lender providing for the exclusive
control of the Cash Management Account and all other Subaccounts by Lender,
substantially in the form of Exhibit A or such other form as may be reasonably
acceptable to Lender.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.

 

3

--------------------------------------------------------------------------------


 

“Borrower Security Agreement” means that certain Security Agreement, dated as of
the Closing Date, executed by Borrower in favor of Lender.

 

“Borrower TRS” means a wholly-owned Delaware limited liability company
subsidiary of Borrower that is treated for US income tax purposes as a “taxable
REIT subsidiary”.

 

“Borrower’s Operating Account” has the meaning set forth in Section 4.1.15.

 

“BPO Value” means, with respect to any Property, the “as is” value for such
Property set forth in a Broker Price Opinion obtained by Lender with respect to
a Property.

 

“Broker Price Opinion” means a broker price opinion obtained by Lender.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds or the Federal
Reserve Bank of New York is not open for business.

 

“Calculation Date” means the last day of each calendar quarter during the Term,
commencing with the calendar quarter ended December 31, 2014.

 

“Capital Expenditure Funds” has the meaning set forth in Section 6.3.1.

 

“Capital Expenditure Subaccount” has the meaning set forth in Section 6.3.1.

 

“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements, major
repairs and leasing commissions).

 

“Carry-Over Property” means a Property that is occupied by a Carry-Over Tenant
at the time of acquisition of such Property by Borrower’s Affiliate.

 

“Carry-Over Tenant” means one or more individuals who, at the time of
acquisition of a Property by Borrower’s Affiliate, occupy such Property.

 

“Cash Collateral Floor” has the meaning set forth in Section 6.6.2.

 

“Cash Collateral Funds” has the meaning set forth in Section 6.6.1.

 

“Cash Collateral Subaccount” has the meaning set forth in Section 6.6.1.

 

“Cash Management Account” has the meaning set forth in Section 2.7.1(a).

 

“Cash Management Account Bank” means the Eligible Institution selected by Lender
to maintain the Cash Management Account.

 

“Cash Sweep Period” shall commence upon the occurrence of (i) an Event of
Default or (ii) the commencement of a Low DSCR Period; and shall end if,
(A) with respect to a Cash

 

4

--------------------------------------------------------------------------------


 

Sweep Period continuing pursuant to clause (i), the Event of Default commencing
the Cash Sweep Period has been cured and such cure has been accepted by Lender
(and no other Event of Default is then continuing) or (B) with respect to a Cash
Sweep Period continuing due to clause (ii), the Low DSCR Period has ended
pursuant to the terms hereof.

 

“Casualty” has the meaning set forth in Section 5.2.

 

“Casualty and Condemnation Funds” has the meaning set forth in Section 6.4.

 

“Casualty and Condemnation Subaccount” has the meaning set forth in Section 6.4.

 

“Casualty Consultant” has the meaning set forth in Section 5.4(d)(iii).

 

“Casualty Retainage” has the meaning set forth in Section 5.4(d)(iv).

 

“Casualty Threshold Amount” means, with respect to all Casualties arising from
any single Casualty event, an amount equal to two percent (2%) of the
Outstanding Principal Balance as of the date of such Casualty Event.

 

“Closing Date” means the date of the funding of the Loan.

 

“Closing Date DSCR” means 1.67:1.00.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.

 

“Collateral Assignment of Leases and Rents” means a Collateral Assignment of
Leases and Rents for each Property or for multiple Properties located within the
same county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the date of the
substitution), executed and delivered by Borrower, constituting an assignment of
the Lease or the Leases, as applicable, and the proceeds thereof as Collateral
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.  The Collateral Assignment of Leases and
Rents may be included as part of the Mortgage for such Property or Properties.

 

“Collateral Documents” means the Borrower Security Agreement, the Equity Owner
Security Agreement, the Blocked Account Control Agreement, each Deposit Account
Control Agreement, each Assignment of Management Agreement, each Mortgage
Document and all other instruments, documents and agreements delivered by any
Loan Party pursuant to this Agreement or any of the other Loan Documents in
order to grant to Lender a Lien on any real, personal or mixed property of that
Loan Party as security for the Obligations, as the same may be (and each of the
foregoing defined terms shall refer to such documents as they may be) amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

5

--------------------------------------------------------------------------------


 

“Collections” means, without duplication, with respect to any Property, all
Rents, Insurance Proceeds (whether or not Lender elects to treat any such
Insurance Proceeds as business or rental interruption Insurance Proceeds
pursuant to Section 5.4(d)), Condemnation Proceeds, Net Transfer Proceeds,
interest on amounts on deposit in the Cash Management Account and the Reserve
Funds, amounts paid by Borrower to the Cash Management Account pursuant to this
Agreement, and all other payments received with respect to such Property and all
“proceeds” (as defined in Section 9-102 of the UCC) of such Property.  For the
avoidance of doubt, Collections shall not include security deposits that have
not been forfeited by the applicable Tenant.

 

“Compliance Certificate” means the certificate in the form attached hereto as
Exhibit B.

 

“Component” means individually or collectively, as the context may require, any
one of Component A, Component B, Component C, Component D, Component E and
Component F, each as more particularly set forth in Section 2.1.2.

 

“Concessions” means, for any period of determination, the concessions (other
than free Rent) provided with respect to the Properties by Borrower, as
determined in accordance with GAAP.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.

 

“Condemnation Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.

 

“Contest Security” means any security delivered to Lender by Borrower under
Section 4.1.3 or Section 4.4.5.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise. 
“Controlled” and “Controlling” shall have correlative meanings.

 

“Covered Disclosure Information” has the meaning set forth in Section 8.1.1(b).

 

“Cure Period” means, with respect to the failure of any Property to qualify as
an Eligible Property if such failure is reasonably susceptible of cure, a period
of thirty (30) days after the earlier of actual knowledge of such condition by a
Responsible Officer of Borrower or Manager or notice thereof by Lender to
Borrower; provided that, if Borrower is diligently pursuing such cure during
such thirty (30) day period and such failure is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period, then such cure period
shall be extended for another ninety (90) days so long as Borrower continues to
diligently pursue such cure and, provided, further, that if the Obligations have
been accelerated pursuant to Section 7.1(b), then

 

6

--------------------------------------------------------------------------------


 

the cure period hereunder shall be reduced to zero (0) days.  If any failure of
any Property to qualify as an Eligible Property is not reasonably susceptible of
cure, then no cure period shall be available.  If any failure of any Property to
qualify as an Eligible Property is due to a Voluntary Action, then no cure
period shall be available.

 

“Cut Off Date” means August 1, 2014.

 

“Damages” to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal, state, local or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and environmental laws), on common law or
equitable cause or on contract or otherwise; provided, however, that “Damages”
shall not include special, consequential or  punitive damages, except to the
extent imposed upon Lender by one or more third parties.

 

“De-Leveraging Account” means an account maintained in Lender’s books and
records that is initially equal to zero and from time to time is (i) increased
by (A) the portion of any Release Amounts applied to prepay the Loan in excess
of the related Allocated Loan Amounts in connection with any Transfer of a
Property and (B) the amount of any voluntary prepayment of the Loan that is not
made in connection with a Transfer of a Property and (ii) decreased by the
amount in De-Leveraging Account that has been previously applied to reduce any
Monthly Amortization Amount pursuant to the definition thereof.

 

“Debt” means the outstanding principal amount set forth in, and evidenced by,
this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Yield Maintenance
Premium, if applicable) due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgage Documents, the Environmental Indemnity or any other
Loan Document.

 

“Debt Service” means, with respect to any period of determination, the sum of
(i) the Monthly Amortization Amounts applicable to such period (but disregarding
any reduction thereof for the balance of the De-Leveraging Account) and
(ii) interest payments due under the Note for such period.

 

“Debt Service Coverage Ratio” means, as of any date of determination, a ratio in
which:

 

(a)           the numerator is the Underwritten Net Cash Flow calculated for the
twelve (12) month period ending on the date of determination; and

 

(b)           the denominator is the sum of (i) aggregate debt service for the
twelve (12) month period following such date of determination, calculated for
each Component based on the applicable Interest Rate and assuming monthly
principal payments according to a fixed amortization in the amount of one
percent (1%) of the Outstanding Principal Balance as of the Closing Date (or
1/12th of such 1% per month) and (ii) the regular monthly fee of the certificate

 

7

--------------------------------------------------------------------------------


 

administrator (deemed to be $5,683 per month) and the trustee (deemed to be $417
per month) under the Servicing Agreement for such twelve (12) month period.

 

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

 

“Default Rate” means, with respect to each Component of the Loan, a rate per
annum equal to the lesser of (a) the Maximum Legal Rate or (b) three percent
(3%) above the Interest Rate applicable to such Component.

 

“Deposit Account Control Agreement” means the Deposit Account Control Agreement
dated the Closing Date among Borrower, Lender and a Rent Deposit Bank (and
Midland Loan Services, a division of PNC Bank, National Association, with
respect to the initial Deposit Account Control Agreement), providing for
springing control by Lender, substantially in the form set forth as Exhibit C
attached hereto or such other form as may be reasonably acceptable to Lender.

 

“Disclosure Documents” means, collectively, any written materials used or
provided to any prospective investors and/or the Approved Rating Agencies in
connection with any public offering or private placement in connection with a
Securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other offering
documents, marketing materials or information provided to prospective
investors), in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto.

 

“Disqualified Property” means any Property that fails to constitute an Eligible
Property (after the lapse of any applicable Cure Period).

 

“Eligibility Funds” has the meaning set forth in Section 6.5.1.

 

“Eligibility Reserve Subaccount” has the meaning set forth in Section 6.5.1.

 

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution.  An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

“Eligible Institution” means:

 

(a)           PNC Bank, National Association so long as PNC Bank, National
Association’s long term unsecured debt rating shall be at least “A2” from
Moody’s and the equivalent by KBRA (if then rated by KBRA) (if the deposits are
to be held in the applicable account for more than 30 days) or PNC Bank,
National Association’s short term deposit or short term unsecured debt rating
shall be at least “P-1” from Moody’s and

 

8

--------------------------------------------------------------------------------


 

the equivalent by KBRA (if then rated by KBRA) (if the deposits are to be held
in the applicable account for 30 days or less); or

 

(b)           a depository institution or trust company insured by the Federal
Deposit Insurance Corporation the short term unsecured debt obligations or
commercial paper of which are rated at least A-1 by S&P, P-1 by Moody’s, and
F-1+ by Fitch in the case of accounts in which funds are held for thirty (30)
days or less or, in the case of Letters of Credit or accounts in which funds are
held for more than thirty (30) days, the long term unsecured debt obligations of
which are rated at least (i) “AA” by S&P, (ii) “AA” and/or “F1+” (for
securities) and/or “AAAmmf” (for money market funds), by Fitch and (iii) “Aa2”
by Moody’s.

 

provided that, Wells Fargo Bank, National Association shall be an Eligible
Institution with respect to Rent Deposit Accounts and Security Deposit Accounts
only, so long as Wells Fargo Bank, National Association’s short term unsecured
debt rating shall be at least “P-1” from Moody’s and the equivalent by KBRA (if
then rated by KBRA).

 

“Eligible Lease” means, as of any date of determination, a Lease for a Property
that satisfies all of the following:

 

(a)           the form of Lease reflects customary market standard terms;

 

(b)           the Lease is entered into on an arms-length basis without payment
support by any Borrower or its Affiliates (provided, that any incentives offered
to Tenants shall not be deemed to constitute such payment support);

 

(c)           the Lease is to a bona fide third-party Tenant; and

 

(d)           the Lease is in compliance with all applicable Legal Requirements
in all material respects.

 

“Eligible Property” means, as of any date of determination, a Property that is
in compliance with each of the Property Representations and each of the Property
Covenants.

 

“Embargoed Person” has the meaning set forth in Section 4.2.16.

 

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the Closing Date, executed by Borrower in connection with the Loan
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, beneficial interests or other
equity ownership interests in such Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest from such Person.

 

“Equity Owner” means AMH 2014-2 Equity Owner, LLC, a Delaware limited liability
company.

 

9

--------------------------------------------------------------------------------


 

“Equity Owner Guaranty” means that certain Equity Owner Guaranty, dated as of
the Closing Date, executed by Equity Owner in favor of Lender.

 

“Equity Owner Security Agreement” means that certain Equity Owner Security
Agreement, dated as of the Closing Date, executed by Equity Owner in favor of
Lender.

 

“Equity Owner’s Permitted Indebtedness” has the meaning set forth in
Section 4.2.2.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.

 

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which another entity is a member or (ii) described in Section 414(m) or (o) of
the Code of which another entity is a member, except that this clause (ii) shall
apply solely for purposes of potential liability under Section 302(b) of ERISA
and Section 412(b) of the Code and the lien created under Section 303(k) of
ERISA and Section 430(k) of the Code.

 

“ERISA Event” means (i) the failure to pay a minimum required contribution or
installment to a Plan on or before the due date provided under Section 430 of
the Code or Section 303 of ERISA, (ii) the filing of an application with respect
to a Plan for a waiver of the minimum funding standard under Section 412(c) of
the Code or Section 302(c) of ERISA, (iii) the failure of a Loan Party or any of
its ERISA Affiliates to pay a required contribution or installment to a
Multiemployer Plan on or before the applicable due date, (iv) any officer of any
Loan Party or any of its ERISA Affiliates knows or has reason to know that a
Plan is in “at risk” status within the meaning of Section 430(i) of the Code or
Section 303(i) of ERISA or (v) the occurrence of a Plan Termination Event.

 

“ERISA Plan” has the meaning set forth in Section 3.1.9(a).

 

“Event of Default” has the meaning set forth in Section 7.1(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Loan or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.8, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Lender’s failure to comply with Section 2.8(e),
and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

10

--------------------------------------------------------------------------------


 

“Existing Management Agreement” means that certain Management Agreement, dated
as of the Closing Date, between Borrower and Existing Manager, pursuant to which
Existing Manager provides management and other services with respect to the
Properties.

 

“Existing Manager” means American Homes 4 Rent Management Holdings, LLC, a
Delaware limited liability company.

 

“Extraordinary Expense” has the meaning set forth in Section 6.6.4.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Fitch” means Fitch, Inc.

 

“Fixture Filing” means, with respect to any jurisdiction in which any Property
or Properties are located in which a separate, stand alone fixture filing is
required or generally recorded or filed pursuant to the local law or custom (as
reasonably determined by Lender), a Uniform Commercial Code financing statement
(or other form of financing statement required in the jurisdiction in which the
applicable Property or Properties are located) recorded or filed in the real
estate records in which the applicable Property or Properties are located.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA that (a) neither is subject to ERISA nor is a governmental plan within the
meaning of Section 3(32) of ERISA and that is maintained, or contributed to, by
a Loan Party or any of its ERISA Affiliates and (b) is mandated by a government
other than the United States (other than a state within the United States or an
instrumentality thereof) for employees of a Loan Party or any of its ERISA
Affiliates.

 

“Fully Condemned Property” has the meaning set forth in Section 5.3(b).

 

“Fully Condemned Property Prepayment Amounts” has the meaning set forth in
Section 5.3(b).

 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

 

“Government List” means (i) the Annex to EO13224, (ii) OFAC’s most current list
of “Specifically Designated National and Blocked Persons” (which list may be
published from time to time in various mediums including, but not limited to,
the OFAC website, http://www.treasury.gov/ofac/downloads/t11sdn.pdf or any
successor website or webpage) and (iii) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained by a Governmental Authority
that Lender notifies Borrower in writing is now included in “Government List”.

 

11

--------------------------------------------------------------------------------


 

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

 

“GPR” means, as of any date of determination, the sum of (i) the annualized in
place Rents under bona fide Eligible Leases for the Properties as of such date
and (ii) annualized market rents for Properties that are vacant as of such
date.  For purposes of clause (ii) market rents shall be determined by a
nationally recognized rental rate reporting service selected by Lender in its
reasonable discretion; provided that Borrower may object to any such
determination by delivering written notice to Lender within five (5) Business
Days of any such determination and, in such event, the market rents so objected
to shall be as determined by an independent broker opinion of market rent
obtained by Lender at Borrower’s sole cost and expense.

 

“Gross Tenant Income” means, with respect to any Tenant, income earned before
taxes and other deductions, including income from self-employment, rental
property, alimony, child support, public assistance payments, and retirement
benefits, as reported in the Tenant application process.

 

“Improvements” means the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on a Property.

 

“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
of such Person for borrowed money, for amounts drawn under a letter of credit,
or for the deferred purchase price of property for which such Person or its
assets is liable, (ii) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person would be liable if such
amounts were advanced thereunder, (iii) all amounts required to be paid by such
Person as a guaranteed payment to partners or a preferred or special dividend,
including any mandatory redemption of shares or interests, (iv) all indebtedness
guaranteed by such Person, (v) all obligations under leases that constitute
capital leases for which such Person is liable, (vi) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case for which such Person is liable or its assets are
liable, whether such Person (or its assets) is liable contingently or otherwise,
as obligor, guarantor or otherwise, or in respect of which obligations such
Person otherwise assures a creditor against loss and (vii) any other contractual
obligation for the payment of money which is not settled within thirty (30) days
of the incurrence of such obligation.

 

“Indemnified Persons” has the meaning set forth in Section 8.2(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Independent” means, when used with respect to any Person, a Person who: 
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,

 

12

--------------------------------------------------------------------------------


 

supplier, customer or person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in (i) or (ii) above.

 

“Independent Accountant” means (i) a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower and
reasonably acceptable to Lender or (ii) such other certified public
accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Lender.

 

“Independent Director” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and has never been, and will not while serving as Independent Director be, any
of the following:

 

(a)           a member, partner, equityholder, manager, director, officer or
employee of Borrower or any of its equityholders or Affiliates (other than as an
Independent Director of Borrower or an Affiliate of Borrower that is not in the
direct chain of ownership of Borrower and that is required by a creditor to be a
single purpose bankruptcy remote entity, provided that such Independent Director
is employed by a company that routinely provides professional Independent
Directors or managers in the ordinary course of its business);

 

(b)           a creditor, supplier or service provider (including provider of
professional services) to Borrower or any of its equityholders or Affiliates
(other than a nationally-recognized company that routinely provides professional
Independent Directors and other corporate services to Borrower or any of its
Affiliates in the ordinary course of its business);

 

(c)           a family member of any such member, partner, equityholder,
manager, director, officer, employee, creditor, supplier or service provider; or

 

(d)           a Person that controls (whether directly, indirectly or otherwise)
any of (a), (b) or (c) above.

 

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower shall be qualified to serve as an
Independent Director of the Borrower, provided that the fees that such
individual earns from serving as an Independent Director of Affiliates of
Borrower in any given year constitute in the aggregate less than five percent
(5%) of such individual’s annual income for that year.  For purposes of this
paragraph, a “special purpose entity” is an entity, whose organizational
documents contain restrictions on its activities and impose requirements
intended to preserve such entity’s separateness that are substantially similar
to those contained in the definition of Special Purpose Entity of this
Agreement.

 

13

--------------------------------------------------------------------------------


 

“Individual Material Adverse Effect” means, in respect of a Property, any event
or condition that has a material adverse effect on (i) the profitability, value,
use, operation, leasing or marketability of such Property or results in any
material liability to, claim against or obligation of Lender or any Loan Party
or (ii) the enforceability, validity, perfection or priority of the lien of the
Collateral Documents with respect to such Property.

 

“Insolvency Opinion” means that certain non-consolidation opinion letter dated
the Closing Date delivered by Richards, Layton & Finger, P.A. in connection with
the Loan.

 

“Insurance Funds” has the meaning set forth in Section 6.2.1.

 

“Insurance Premiums” has the meaning set forth in Section 5.1.1(d).

 

“Insurance Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.

 

“Insurance Subaccount” has the meaning set forth in Section 6.2.1.

 

“Interest Period” means, in connection with the calculation of interest accrued
with respect to any specified Payment Date, including the Maturity Date, the
calendar month prior to the calendar month in which such Payment Date occurs;
provided, however, the initial Interest Period shall be the period commencing on
the Closing Date, and ending on and including September 30, 2014 and shall
consist of twelve (12) days.

 

“Interest Rate” means, with respect to each Component, an interest rate per
annum equal to the rate set forth opposite such Component in the table below, or
when applicable pursuant to this Agreement or any other Loan Document, the
applicable Default Rate:

 

Component

 

Interest Rate

 

 

 

 

 

Component A

 

3.8945

%

Component B

 

4.3985

%

Component C

 

4.8135

%

Component D

 

5.2575

%

Component E

 

6.3395

%

Component F

 

0.0005

%

 

“IRS” means the United States Internal Revenue Service.

 

“KBRA” means Kroll Bond Rating Agency, Inc.

 

“Lease” means a bona fide written lease, sublease, letting, license, concession
or other agreement pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in any Property by
or on behalf of Borrower, and (a) every modification, amendment or other
agreement relating to such lease, sublease or other agreement entered into in
connection with such lease, sublease or other agreement, and (b) every guarantee
of the performance and observance of the covenants, conditions and agreements to
be performed and observed by the Tenant.

 

14

--------------------------------------------------------------------------------


 

“Legal Requirements” means, with respect to each Property and the Properties as
a whole, all federal, state, county, municipal and other governmental statutes,
laws, rules, orders, regulations, ordinances, judgments, decrees and injunctions
of Governmental Authorities affecting such Property or any part thereof, or the
construction, use, alteration or operation thereof, or any part thereof, whether
now or hereafter enacted and in force, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting Borrower, such Property or any
part thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to such Property or any part thereof, or
(b) in any way limit the use and enjoyment thereof.

 

“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Lending Parties” has the meaning set forth in Section 9.18(a).

 

“Liabilities” has the meaning set forth in Section 8.2(b).

 

“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest, or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any portion of
any Collateral or any interest therein, or any direct interest in any Loan
Party, including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

 

“Loan” means the loan made by Lender to Borrower pursuant to this Agreement.

 

“Loan Documents” means, collectively, this Agreement, the Note, each Management
Agreement, the Sponsor Guaranty, the Equity Owner Guaranty, the Environmental
Indemnity, each Collateral Document, and all other agreements, instruments and
documents delivered pursuant thereto or in connection therewith, as the same may
be (and each of the foregoing defined terms shall refer to such documents as
they may be) amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Loan Party” means Borrower, Equity Owner and each Borrower TRS (if any).

 

“Lockout Period” means the period commencing on the Closing Date and continuing
until and including the date that is one day before the Payment Date occurring
in November 2016.

 

“Low DSCR Cure Prepayment” means any voluntary prepayment made by Borrower to
Lender of the principal of the Loan during any Low DSCR Period.

 

“Low DSCR Period” shall commence if, as of any Calculation Date, the Debt
Service Coverage Ratio is less than 1.20:1.00, and shall end if (a) the
Properties have achieved, as of any two succeeding consecutive Calculation
Dates, a Debt Service Coverage Ratio of at least

 

15

--------------------------------------------------------------------------------


 

1.20:1.00 or (b) immediately (without waiting for two (2) consecutive
Calculation Dates) upon Borrower prepaying the principal amount of the Loan in
an amount sufficient to cause the Debt Service Coverage Ratio to be equal to or
in excess of 1.20:1.00.

 

“Major Contract” means (i) any management agreement relating to the Properties
or the Loan Parties to which a Loan Party is a party, (ii) any agreement between
any Loan Party and any Affiliate of any Relevant Party and (iii) any brokerage,
leasing, cleaning, maintenance, service or other contract or agreement of any
kind (other than Leases) relating to the Properties, in each case involving
payment or expense of more than One Million Dollars ($1,000,000) during any
twelve (12) month period, unless cancelable on thirty (30) days or less notice
without requiring payment of termination fees or payments of any kind (other
than amounts that accrued prior to the termination date).

 

“Management Agreement” means the Existing Management Agreement or a Replacement
Management Agreement pursuant to which a Qualified Manager is managing one or
more of the Properties in accordance with the terms and provisions of this
Agreement.

 

“Management Fee Cap” means, with respect to each calendar month, six percent
(6.0%) of gross Rents collected with respect to the Properties for such calendar
month; provided, that for purposes of determining gross Rents collected,
collections of Advance Rent shall be allocated to the applicable calendar month
set forth in the applicable Advance Rent Disbursement Schedule.

 

“Manager” means Existing Manager or, if the context requires, a Qualified
Manager who is managing one or more of the Properties in accordance with the
terms and provisions of this Agreement or pursuant to a Replacement Management
Agreement.

 

“Margin Stock” has the meaning set forth in Section 3.1.20.

 

“Material Action” has the meaning set forth in the definition of “Special
Purpose Entity”.

 

“Material Adverse Effect” means a material adverse effect on (a) the property,
business, operations or financial condition of the Loan Parties taken as a
whole, (b) the use, operation or value of the Properties, taken as a whole,
(c) the ability of Borrower to repay the principal and interest of the Loan when
due or to satisfy any of Borrower’s other obligations under the Loan Documents,
or (d) the enforceability or validity of any Loan Document, the perfection or
priority of any Lien created under any Loan Document or the rights, interests
and remedies of Lender under any Loan Document.

 

“Maturity Date” means October 9, 2024; or such earlier date on which the final
payment of principal of the Note becomes due and payable as herein or therein
provided, whether by declaration of acceleration, or otherwise.

 

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such state or states whose laws
are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.

 

16

--------------------------------------------------------------------------------


 

“Minimum Disbursement Amount” means $100,000.

 

“Monthly Amortization Amount” means, with respect to each Payment Date, an
amount equal to one-twelfth (1/12) of one percent (1%) of the Outstanding
Principal Balance on the Closing Date, reduced (but not below zero) by the
balance of the De-Leveraging Account as of such Payment Date.

 

“Monthly Budgeted Amount” has the meaning set forth in Section 4.3.2.

 

“Monthly Debt Service Payment Amount” means, for each Payment Date, an amount
equal to the sum of (i) the amount of interest which is then due on all the
Components of the Loan in the aggregate for the Interest Period during which
such Payment Date occurs plus (ii) the Monthly Amortization Amount.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a Mortgage or Deed of Trust or Deed to Secure Debt, as
applicable, for each Property or for multiple Properties located within the same
county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the date of the
substitution), executed and delivered by Borrower, constituting a Lien on the
Improvements and the Property or Properties, as applicable, as Collateral for
the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Mortgage Documents” means the Mortgages, the Collateral Assignments of Leases
and Rents and, if any, the Fixture Filings.

 

“Multiemployer Plan” means a plan within the meaning of Section 414(f) of the
Code or Section 3(37) of ERISA to which contributions are required to be made by
any Loan Party or any of its ERISA Affiliates or to which any such entity has
any liability.

 

“Net Assets” means, with respect to any Person, the difference between (i) such
Person’s assets determined in accordance with GAAP, but excluding accumulated
depreciation, and (ii) such Person’s liabilities determined in accordance with
GAAP.

 

“Net Proceeds” means (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 5.1.1 (a)(i) and (iii) as a result of damage to or
destruction of a Property, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Insurance Proceeds”), or (ii) the net amount of an Award, after deduction
of Lender’s reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.

 

“Net Proceeds Deficiency” has the meaning set forth in Section 5.4(d)(vi).

 

“Net Transfer Proceeds” means, with respect to the Transfer of any Property, the
gross sales price for such Property (including any earnest money, down payment
or similar deposit included in the total sales price paid by the purchaser),
less Transfer Expenses.

 

17

--------------------------------------------------------------------------------


 

“Non-Property Taxes” means all Taxes other than Property Taxes and Other
Charges.

 

“Note” means that certain Promissory Note, dated the Closing Date, in the
principal amount of Five Hundred Thirteen Million Three Hundred Fifteen Thousand
Eight Hundred Dollars ($513,315,800), made by Borrower in favor of Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Obligations” means, collectively, Borrower’s obligations for the payment of the
Debt and the performance by the Relevant Parties of the Other Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.

 

“Operating Expenses” means, for any period, without duplication, all expenses
actually paid or payable by Borrower during such period in connection with the
administration, operation, management, maintenance, repair and use of the
Properties, determined on an accrual basis, and, except to the extent otherwise
provided in this definition, in accordance with GAAP.  Operating Expenses
specifically shall include, without duplication, (i) all operating expenses
incurred in such period based on quarterly financial statements delivered to
Lender in accordance with Section 4.3.1(a), (ii) cost of utilities, inventories,
and fixed asset supplies consumed in the operation of the Properties
(iii) management fees in an amount equal to the greater of (A) actual management
fees or (B) the Management Fee Cap, (iv) costs and fees of independent
professionals (including, without limitation, legal, accounting, consultants and
other professional expenses), technical consultants, operational experts
(including quality assurance inspectors) or other third parties retained to
perform services required or permitted hereunder, (v) operational equipment and
other lease payments to the extent constituting operating expenses under GAAP,
(vi) Property Taxes and Other Charges, (vii) insurance premiums and
(viii) Property maintenance expenses.  Notwithstanding the foregoing, Operating
Expenses shall not include (A) depreciation or amortization, (B) income taxes or
other charges in the nature of income taxes, (C) any expenses (including legal,
accounting and other professional fees, expenses and disbursements) incurred in
connection with the making of the Loan or the sale, exchange, transfer,
financing or refinancing of all or any portion of any Property or in connection
with the recovery of Insurance Proceeds or Awards, (D) any loss that is covered
by the Policies, including any portion of a loss that is subject to a deductible
under the Policies, (E) Capital Expenditures, (F) Debt Service, (G) expenses
incurred in connection with the acquisition, initial renovation and initial
leasing of Properties and other activities undertaken prior to such initial
lease that do not constitute recurring operating expenses to be paid by
Borrower, including eviction of existing tenants, incentive payments to tenants
and other similar expenses, (H) any item of expense which would otherwise be
considered within Operating Expenses pursuant to the provisions above but is
paid directly by any Tenant under a Lease, (I) any service that is required to
be provided by Manager pursuant to the Management Agreement without compensation
or reimbursement (other than the management fee set forth in the Management
Agreement), (J) any expenses that relate to a Property from and after the
release of such Property in accordance with Section 2.5, (K) bad debt expense
with respect to Rents, (L) the value of any free rent or other concessions
provided

 

18

--------------------------------------------------------------------------------


 

with respect to the Properties, or (M) corporate overhead expenses incurred by
Borrower’s Affiliates.

 

“Other Charges” means all homeowner’s association dues, fees and assessments,
impositions other than Property Taxes, and any other charges levied or assessed
or imposed against a Property or any part thereof other than Property Taxes.

 

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

“Other Obligations” means (a) the performance of all obligations of Borrower
contained herein; (b) the performance of each obligation of the Relevant Parties
contained in any other Loan Document; and (c) the performance of each obligation
of the Relevant Parties contained in any renewal, extension, amendment,
restatement, modification, consolidation, change of, or substitution or
replacement for, all or any part of this Agreement, the Note or any other Loan
Document.

 

“Other Receipts” for any period of determination, any actual receipts received
by Borrower from sources other than Rents with respect to the Properties, to the
extent they are properly included as operating income for such period in
accordance with GAAP (including maintenance recovery fees but, for the avoidance
of doubt, excluding income from the Transfer of any Property).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Principal Balance” means, as of any date, the outstanding principal
balance of the Components of the Loan.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

 

“Patriot Act Offense” has the meaning set forth in Section 3.1.24(a).

 

“Payment Date” means the ninth (9th) day of each calendar month during the Term
or, if such ninth day is not a Business Day, the immediately preceding Business
Day; provided, that the first Payment Date shall be November 9, 2014.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

19

--------------------------------------------------------------------------------


 

“Periodic Rating Agency Information” has the meaning set forth in
Section 4.3.14.

 

“Permitted Indebtedness” has the meaning set forth in Section 4.2.2.

 

“Permitted Investments” means:

 

(a)           obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States including, without limitation, obligations of: the U.S. Treasury
(all direct or fully guaranteed obligations), the Farmers Home Administration
(certificates of beneficial ownership), the General Services Administration
(participation certificates), the U.S. Maritime Administration (guaranteed Title
XI financing), the Small Business Administration (guaranteed participation
certificates and guaranteed pool certificates), the U.S. Department of Housing
and Urban Development (local authority bonds) and the Washington Metropolitan
Area Transit Authority (guaranteed transit bonds); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (iii) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

 

(b)           federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, (A) in the case of such investments with maturities of 30
days or less, the short term obligations of which are rated in the highest short
term rating category by each Rating Agency (or, if not rated by all Approved
Rating Agencies, rated by Moody’s in the highest short term rating category) and
the long term obligations of which are rated at least “A2” by Moody’s (or such
lower rating for which Rating Agency Confirmation is received with respect to
Moody’s), (B) in the case of such investments with maturities of three months or
less, but more than 30 days, the short term obligations of which are rated in
the highest short term rating category by each Rating Agency (or, if not rated
by all Approved Rating Agencies, rated by Moody’s in the highest short term
rating category) and the long term obligations of which are rated at least “A1”
by Moody’s (or such lower rating for which Rating Agency Confirmation is
received with respect to Moody’s), (C) in the case of such investments with
maturities of six months or less, but more than three months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated at least “Aa3” by Moody’s (or such lower rating for which
Rating Agency Confirmation is received with respect to Moody’s), and (D) in the
case of such investments with maturities of more than six months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated “Aaa” by Moody’s (or such lower rating for which Rating
Agency Confirmation is received with respect to

 

20

--------------------------------------------------------------------------------


 

Moody’s); provided, however, that the investments described in this clause must
(i) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (ii) if rated by S&P, must not have an “r” highlighter affixed
to their rating, (iii) if such investments have a variable rate of interest,
such interest rate must be tied to a single interest rate index plus a fixed
spread (if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;

 

(c)           fully Federal Deposit Insurance Corporation-insured demand and
time deposits in, or certificates of deposit of, or bankers’ acceptances issued
by, any bank or trust company, savings and loan association or savings bank,
(A) in the case of such investments with maturities of 30 days or less, the
short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A2” by Moody’s (or such lower
rating for which Rating Agency Confirmation is received with respect to
Moody’s), (B) in the case of such investments with maturities of three months or
less, but more than 30 days, the short term obligations of which are rated in
the highest short term rating category by each Rating Agency (or, if not rated
by all Approved Rating Agencies, rated by Moody’s in the highest short term
rating category) and the long term obligations of which are rated at least “A1”
by Moody’s (or such lower rating for which Rating Agency Confirmation is
received with respect to Moody’s), (C) in the case of such investments with
maturities of six months or less, but more than three months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated at least “Aa3” by Moody’s (or such lower rating for which
Rating Agency Confirmation is received with respect to Moody’s), and (D) in the
case of such investments with maturities of more than six months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated “Aaa” by Moody’s (or such lower rating for which Rating
Agency Confirmation is received with respect to Moody’s); provided, however,
that the investments described in this clause must (i) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (ii) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (iii) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

 

(d)           debt obligations with maturities of not more than 365 days and at
all times rated by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in its highest long-term unsecured rating category);
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread

 

21

--------------------------------------------------------------------------------


 

(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;

 

(e)           commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days(A) in the case of such investments with maturities of
30 days or less, the short term obligations of which are rated in the highest
short term rating category by each Rating Agency (or, if not rated by all
Approved Rating Agencies, rated by Moody’s in the highest short term rating
category) and the long term obligations of which are rated at least “A2” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s), (B) in the case of such investments with maturities of
three months or less, but more than 30 days, the short term obligations of which
are rated in the highest short term rating category by each Rating Agency (or,
if not rated by all Approved Rating Agencies, rated Moody’s in the highest short
term rating category) and the long term obligations of which are rated at least
“A1” by Moody’s (or such lower rating for which Rating Agency Confirmation is
received with respect to Moody’s), (C) in the case of such investments with
maturities of six months or less, but more than three months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category ) and the long term
obligations of which are rated at least “Aa3” by Moody’s (or such lower rating
for which Rating Agency Confirmation is received with respect to Moody’s), and
(D) in the case of such investments with maturities of more than six months, the
short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated “Aaa” by Moody’s (or such lower rating
for which Rating Agency Confirmation is received with respect to Moody’s);
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;

 

(f)            units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invested solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Approved Rating Agencies, rated by at least one
Approved Rating Agency and otherwise acceptable to each other Approved Rating
Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) for money market
funds; and

 

(g)           any other security, obligation or investment which has been
specifically approved as a Permitted Investment in writing (i) by Lender and
(ii) each Rating Agency,

 

22

--------------------------------------------------------------------------------


 

as confirmed by satisfaction of the Rating Agency Condition with respect to each
Approved Rating Agency;

 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment and provided, further, that each investment
described hereunder must have (x) a predetermined fixed amount of principal due
at maturity (that cannot vary or change) and (y) an original maturity of not
more than 365 days and a remaining maturity of not more than thirty (30) days.

 

“Permitted Liens” means, collectively, (i) the Liens and security interests
created by the Loan Documents, (ii) all encumbrances and other matters disclosed
in the Title Insurance Policies for the Properties and, with respect to any
Substitute Property, as Lender has approved in writing in Lender’s reasonable
discretion, (iii) Liens, if any, for Non-Property Taxes or Property Taxes
imposed by any Governmental Authority not yet due or delinquent, (iv) Liens
arising after the Closing Date for Non-Property Taxes, Property Taxes or Other
Charges being contested in accordance with Section 4.1.3 or Section 4.4.5,
(v) any workers’, mechanics’ or other similar Liens on a Property that are
bonded or discharged within sixty (60) days after Borrower first receives
written notice of such Lien, (vi) all easements, rights-of-way, restrictions and
other similar non-monetary encumbrances recorded against and affecting any
Property and that would not reasonably be expected to and do not have an
Individual Material Adverse Effect on the Property, (vii) such other title and
survey exceptions as Lender has approved or may approve in writing in Lender’s
reasonable discretion and (viii) rights of Tenants as Tenants only under Leases
permitted hereunder.

 

“Permitted Transfers” has the meaning set forth in Section 4.2.17(d).

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

 

“Placement Agents” has the meaning set forth in Section 9.13.

 

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA that
is established, maintained or contributed to by any Loan Party or any of its
ERISA Affiliates (or as to which such entity has any liability) and that is
covered by Title IV of ERISA, other than a Multiemployer Plan.

 

“Plan Termination Event” means (i) any event described in Section 4043 of ERISA
with respect to any Plan; (ii) the withdrawal of any Loan Party or any of its
ERISA Affiliates from a Plan during a plan year in which such Loan Party or such
ERISA Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the imposition of an obligation on any Loan Party or any of its
ERISA Affiliates under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution of proceedings by the PBGC to

 

23

--------------------------------------------------------------------------------


 

terminate a Plan or by any similar foreign governmental authority to terminate a
Foreign Plan; (v) any event or condition which could reasonably constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (vi) the institution of proceedings by a
foreign governmental authority to appoint a trustee to administer any Foreign
Plan; or (vii) the partial or complete withdrawal of any Loan Party or any of
its ERISA Affiliates from a Multiemployer Plan or Foreign Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Policy” and “Policies” shall have the respective meanings set forth in
Section 5.1.1(b).

 

“Prepayment Notice” means a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4.1, which date shall be no earlier than ten (10) days after the
date of such Prepayment Notice and no later than ninety (90) days after the date
of such Prepayment Notice.  A Prepayment Notice may be revoked in writing by
Borrower, or may be modified in writing by Borrower to a new specified Business
Day, in each case, on or prior to the proposed prepayment date set forth in such
Prepayment Notice; provided that such new Business Day shall be no earlier than
such proposed prepayment date.  If revoked (as opposed to modified), any new
Prepayment Notice shall comply with the timeframes set forth above.  Borrower
shall pay to Lender all out-of-pocket costs and expenses (if any) incurred by
Lender in connection with Borrower’s permitted revocation or modification of any
Prepayment Notice.

 

“Properties Schedule” means the data tape of Properties attached hereto as
Schedule II, as updated on a monthly basis pursuant to Section 4.3.7.

 

“Property” means, individually, and “Properties” means, collectively, (i) the
residential real properties described on the Properties Schedule as of the
Closing Date and encumbered by the Mortgages and (ii) any residential real
properties that are Substitute Properties; provided that if the Allocated Loan
Amount for any Property has been reduced to zero and all interest and other
Obligations related thereto that are required to be paid on or prior to the date
when the Allocated Loan Amount for such Property is required to be repaid have
been repaid in full, then such residential real property shall no longer be a
Property hereunder.  The Properties include the Improvements now or hereafter
erected or installed thereon and other personal property owned by Borrower
located thereon, together with all rights pertaining to such real
property, Improvements and personal property.

 

“Property Covenants” means those covenants set forth in Section 4.4 and the
covenants contained in Section 2 of the Environmental Indemnity.

 

“Property Representations” means those representations and warranties set forth
in Section 3.2 and Section 1 of the Environmental Indemnity.

 

“Property Taxes” means any real estate and personal property taxes, assessments,
water charges, sewer rents, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto now or hereafter levied
or assessed or imposed by a Governmental Authority against any Property, any
Collateral, any part of either of the foregoing or Borrower.

 

24

--------------------------------------------------------------------------------


 

“Provided Information” means any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Equity Owner and/or
Manager.

 

“Public Vehicle” shall mean a Person whose securities are listed and traded on a
national securities exchange and shall include a majority owned subsidiary of
any such Person or any operating partnership through which such Person conducts
all or substantially all of its business.

 

“Qualified Manager” means (a) Existing Manager, (b) any Person that is under
common Control with Existing Manager or Sponsor and/or (c) a reputable Person
that has at least two (2) years’ experience in the management of at least two
hundred and fifty (250) residential rental properties in each metropolitan
statistical area in which the applicable Properties to be managed by such Person
are located and is not the subject of a bankruptcy or similar proceeding;
provided, that in the case of the foregoing subclause (c), Borrower shall have
obtained a Rating Agency Confirmation in respect of the management of the
Properties by such Person; and provided, further, that in the case of the
foregoing subclause (b) and subclause (c), if such Person is an Affiliate of
Borrower, Borrower shall have obtained an Additional Insolvency Opinion if such
an opinion is requested by Lender.

 

“Qualified Release Property Default” has the meaning set forth in
Section 2.5(b).

 

“Qualified Transferee” means (a) Sponsor or (b) any Person that (i) has Net
Assets of not less than $300,000,000 (exclusive of such Person’s direct or
indirect interest in the Properties and Borrower), (ii) has not been the subject
of a voluntary or involuntary (to the extent the same has not been discharged)
bankruptcy proceeding or any governmental or regulatory investigation which
resulted in a final, nonappealable conviction for criminal activity involving
moral turpitude, (iii) is (or is under common Control with a Person that is)
regularly engaged in the management, ownership or operation of residential
rental properties and (iv) with respect to the applicable Transfer to such
Person, Borrower shall have obtained a Rating Agency Confirmation.

 

“Rating Agency Confirmation” means a written affirmation from each of the
Approved Rating Agencies that the credit rating of the Securities by such
Approved Rating Agency immediately prior to the occurrence of the event with
respect to which such Approved Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion.  In the event that, at any given time, no Securities are
then outstanding, then the term Rating Agency Confirmation shall be deemed
instead to require the written approval of Lender based on its reasonable, good
faith determination of whether the Approved Rating Agencies would issue a Rating
Agency Confirmation if any such Securities were outstanding.

 

“Register” has the meaning set forth in Section 8.1.

 

“Release Amount” means, for a Property, the following applicable amount together
with any other amounts specified in Section 2.4.4:

 

(a)           in connection with the Transfer of a Property pursuant to
Section 2.5 or any failure of a Property to qualify as an Eligible Property due
to the occurrence of a Voluntary Action (such Properties, “Release Premium
Properties”), (i) 105% of the

 

25

--------------------------------------------------------------------------------


 

Allocated Loan Amount for such Property if the sum of the initial Allocated Loan
Amounts of all Release Premium Properties, including such Property, is less than
$51,331,580, (ii) 110% of the Allocated Loan Amount for such Property if the sum
of the initial Allocated Loan Amounts of all Release Premium Properties,
including such Property, is equal to or greater than $51,331,580 but less than
$76,997,370, (iii) 115% of the Allocated Loan Amount for such Property if the
sum of the initial Allocated Loan Amounts of all Release Premium Properties,
including such Property, is equal to or greater than $76,997,370 but less than
$102,663,160, and (iv) 120% of the Allocated Loan Amount for such Property if
the sum of the initial Allocated Loan Amounts of all Release Premium Properties,
including such Property, is equal to or greater than $102,663,160;

 

(b)           in connection with any failure of a Property to qualify as an
Eligible Property, other than due to the occurrence of a Voluntary Action, that
is not cured within the applicable Cure Period, an amount equal to 100% of the
Allocated Loan Amount for such Property; and

 

(c)           in connection with any Condemnation or Casualty of any Property
for which prepayment of the Release Amount is required pursuant to Section 5.3
or Section 5.4, 100% of the Allocated Loan Amount for such Property.

 

“Release Premium Properties” has the meanings set forth in the definition of
“Release Amount”.

 

“Release Property” has the meaning set forth in Section 2.5.

 

“Relevant Party” means each Loan Party and Sponsor (and, collectively “Relevant
Parties”).

 

“REMIC Trust” means a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

 

“Renovation Standards” means the maintenance, repairs, improvements and
installations that are necessary for a Property to conform to applicable
material Legal Requirements and not deviate materially from local rental market
standards for the area in which such Property is located.

 

“Rent Deposit Account” has the meaning set forth in Section 2.6 (a).

 

“Rent Deposit Bank” has the meaning set forth in Section 2.6 (a).

 

“Rent Refund” means, with respect to any Tenant in default under any applicable
Lease, any payment of Rent (in whole or in part) delivered by such Tenant to
Manager, to the extent Borrower or Manager reasonably determines the return of
the same is necessary in order to preserve Borrower’s enforcement remedies under
the applicable Lease.

 

26

--------------------------------------------------------------------------------


 

“Rents” means, with respect to each Property, all rents and rent equivalents
(including for forfeited security deposits allocated to rent) and any fees,
payments or other compensation from any Tenant.

 

“Repayment Date” means the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4.

 

“Replacement Management Agreement” means, collectively, (a) either (i) a
management agreement with a Qualified Manager, substantially in the same form
and substance as the Existing Management Agreement, (ii) a management agreement
with a Qualified Manager, which management agreement shall be reasonably
acceptable to Lender in form and substance, provided, that with respect to this
clause (ii), (x) if such management agreement provides for the payment of
management fees at a rate that is in excess of the rate provided for under the
Existing Management Agreement, then Borrower shall have obtained a Rating Agency
Confirmation with respect to such increase in management fees and (y) otherwise
Lender, at its option, may require that Borrower obtain a Rating Agency
Confirmation with respect to such management agreement or (iii) a management
agreement with a Manager approved by Lender in accordance with
Section 4.1.18(b)(y) and satisfying the conditions set forth in clauses (x) and
(y) above, and (b) an assignment of management agreement and subordination of
management fees substantially in the form of the Assignment of Management
Agreement dated as of the Closing Date (or such other form and substance
reasonably acceptable to Lender and the Qualified Manager).

 

“Reportable Event” has the meaning set forth in Section 4043 of ERISA.

 

“Request for Release” means a request for release of a Property in connection
with any Transfer of a Property, substantially in the form attached hereto as
Exhibit C.

 

“Reserve Funds” means, collectively, all funds deposited by Borrower with Lender
or Cash Management Account Bank pursuant to Article 6, including, but not
limited to, the Capital Expenditure Funds, the Insurance Funds, the Tax Funds,
the Casualty and Condemnation Funds, the Cash Collateral Funds, the Eligibility
Funds and the Advance Rent Funds.

 

“Reserve Release Date” means any Business Day as requested by Borrower pursuant
to a Reserve Release Request; provided, that there shall be no more than one
Reserve Release Date in any calendar month.

 

“Reserve Release Request” means any written request by Borrower for a release of
Reserves Funds made in accordance with Article 6.

 

“Responsible Officer” means, as to any Person, the chief executive officer or
president or, with respect to financial matters, the chief financial officer or
treasurer of such Person; provided, that in the event any such officer is
unavailable at any time he or she is required to take any action hereunder,
Responsible Officer means any officer authorized to act on such officer’s behalf
as demonstrated by a certified resolution.

 

“Restoration” means the repair and restoration of any Property after a Casualty
as nearly as possible to the condition such Property was in immediately prior to
such Casualty, with such

 

27

--------------------------------------------------------------------------------


 

material alterations as may be approved by Lender, such approval not to be
unreasonably withheld, delayed or conditioned.

 

“Restricted Junior Payment” means, with respect to any Person, (i) any dividend
or other distribution of any nature (cash, securities, assets, Indebtedness or
otherwise) and any payment, by virtue of redemption, retirement or otherwise, on
any class of Equity Interests or subordinate Indebtedness issued by such Person,
whether such Equity Interests are now or may hereafter be authorized or
outstanding and any distribution in respect of any of the foregoing, whether
directly or indirectly, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interests or subordinate Indebtedness of such Person now or hereafter
outstanding, or (iii) any payment of management or similar fees by such Person
(other than payment of management fees under any Management Agreement to the
extent expressly permitted by this Agreement).

 

“Restricted Party” means, collectively, each Borrower TRS, Borrower, Equity
Owner, and any other direct or indirect equity holder in a Borrower TRS,
Borrower or Equity Owner up to, but not including, the first direct or indirect
equity holder that has substantial assets other than the Properties and the
other Collateral.

 

“Review Waiver” has the meaning set forth in Section 9.2(b).

 

“S&P” means Standard & Poor’s Ratings Services.

 

“Securities” has the meaning set forth in Section 8.1.1(a).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securitization” has the meaning set forth in Section 8.1.1(a).

 

“Security Deposit Account” has the meaning set forth in Section 4.1.16(a).

 

“Servicer” has the meaning set forth in Section 8.3.

 

“Servicing Agreement” has the meaning set forth in Section 8.3.

 

“Severed Loan Documents” has the meaning set forth in Section 7.2(c).

 

“Solvent” means, with respect to any Person or any consolidated group, on any
date of determination, that on such date (i) the fair saleable value of such
Person’s or consolidated group’s assets exceeds its total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities, (ii) the fair saleable value of such Person’s or
consolidated group’s assets exceeds its probable liabilities, as applicable,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured, (iii) such Person’s or consolidated group’s
assets do not constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted and (iv) such Person or consolidated
group does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such

 

28

--------------------------------------------------------------------------------


 

debt and liabilities as they mature (taking into account the timing and amounts
of cash to be received by it and the amounts to be payable on or in respect of
its obligations).

 

“Special Members” has the meaning set forth in the definition of “Special
Purpose Entity”.

 

“Special Purpose Entity” means a limited liability company that, since the date
of its formation and at all times on and after the date thereof, has complied
with and shall at all times comply with the following requirements unless it has
received either prior consent to do otherwise from Lender, or, while the Loan is
securitized, a Rating Agency Confirmation from each of the Approved Rating
Agencies, and an Additional Insolvency Opinion, in each case:

 

(i)            is and shall be organized solely for the purpose of (A) in the
case of Borrower, acquiring, maintaining, renovating, rehabilitating, owning,
holding, marketing, selling, leasing, transferring, managing and operating the
Properties, entering into and performing its obligations under the Loan
Documents to which it is a party, refinancing the Properties in connection with
a permitted repayment of the Loan, acting as the sole member of any Borrower TRS
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, (B) in the case of Equity Owner, acting as the sole
member of Borrower and transacting lawful business that is incident, necessary
and appropriate to accomplish the foregoing or (C) in the case of a Borrower
TRS, marketing and selling Properties and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing;

 

(ii)           has not engaged and shall not engage in any business unrelated to
(A) in the case of Borrower, the acquisition, renovation, maintenance,
ownership, holding, marketing, sale, leasing, transfer, management, operation or
financing of the Properties, (B) in the case of Equity Owner, acting as the sole
member of Borrower or (C) in the case of a Borrower TRS, marketing and selling
Properties;

 

(iii)          has not owned and shall not own any real property other than the
Properties;

 

(iv)          does not have, shall not have and at no time had any assets other
than (A) in the case of Borrower, the Properties and personal property necessary
or incidental to its ownership and operation of the Properties, (B) in the case
of Equity Owner, its membership interest in Borrower and personal property
necessary or incidental to its ownership of such interest or (C) in the case of
a Borrower TRS, Properties and personal property necessary or incidental to its
marketing and sale of Properties;

 

(v)           shall not cause, consent to or permit any amendment of its
certificate of formation or its limited liability company agreement with respect
to the matters set forth in this definition;

 

(vi)          with respect to each of Borrower, Equity Owner and each Borrower
TRS, (A) is and shall be a Delaware limited liability company, (B) has and shall
have at least two (2) Independent Directors serving as managers of such company,
(C) shall not take any of the following actions and shall not cause or permit
the members or managers of

 

29

--------------------------------------------------------------------------------


 

such entity to take any of the following actions, either with respect to itself
or, with respect to any subsidiary of it that is a Loan Party, in each case
unless two (2) Independent Directors then serving as managers of the company
shall have participated consented in writing to such action (each, a “Material
Action”): (1) filing or consenting to the filing of any petition, either
voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute, (2) seeking or consenting to
the appointment of a receiver, liquidator or any similar official of any Loan
Party or a substantial part of its business, (3)  making an assignment for the
benefit of creditors by any Loan Party, (4) admitting in writing its inability
to pay debts generally as they become due, (5) declaring or effectuating a
moratorium on the payment of any obligations of any Loan Party, or (6) taking
any action in furtherance of the foregoing, provided, for purposes of clauses
(4) and (6), the following shall not constitute a Material Action:
(x) admissions or statements which are compelled and required by law and which
are true and correct, or (y) admissions or statements in writing to Lender or
any servicer of the Loan, or in connection with any audit opinion or “going
concern” qualification in its audited financial statements, that (I) Borrower
cannot pay its Operating Expenses, (II) Borrower cannot pay debt service on the
Loan, or (III) Borrower cannot repay or refinance the Loan on the Maturity Date
and (D) under the terms of its limited liability company agreement, immediately
prior to the withdrawal or dissolution of the last remaining member of the
company, each of the persons acting as Independent Director of such entity
shall, without any action of any Person, automatically be admitted as members of
the limited liability company (“Special Members”) and shall pursue and continue
the existence of the limited liability company without dissolution and such
Special Members may not resign as such until (i) a successor Special Member has
been admitted to the limited liability company as a Special Member and (ii) such
successor Special Member has also accepted its appointment as an Independent
Director;

 

(vii)         has and shall have a limited liability agreement that provides
that, to the fullest extent permitted by applicable law, including
Section 18-1101(e) of the Delaware Limited Liability Company Act, the
Independent Directors of a Loan Party shall not be liable to such Loan Party,
its equity holders or any other Person bound by its limited liability agreement
for breach of contract or breach of duties (including fiduciary duties), unless
the Independent Director acted in bad faith or engaged in willful misconduct;

 

(viii)        has and shall have a limited liability agreement that provides
that such entity shall not (A) dissolve, merge, liquidate, consolidate; (B) sell
all or substantially all of its assets; or (C) amend its organizational
documents with respect to the matters set forth in this definition without the
consent of Lender;

 

(ix)          has at all times been and shall intend at all times to remain
solvent and has paid and shall pay its debts and liabilities (including, a
fairly-allocated portion of any personnel and overhead expenses that it shares
with any Affiliate) from its assets as the same shall become due, and has
maintained and shall intend to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided, that the foregoing
shall not require any direct or indirect member of any Loan Party to make any
additional capital contributions to such Loan Party;

 

30

--------------------------------------------------------------------------------


 

(x)           has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity and has not
identified and shall not identify itself as a division of any other Person;

 

(xi)          has maintained and shall maintain its bank accounts, books of
account, books and records separate from those of any other Person and, to the
extent that it is required to file tax returns under applicable law, has filed
and shall file its own tax returns, except to the extent that it is required by
law to file consolidated tax returns;

 

(xii)         has maintained and shall maintain its own records, books,
resolutions and agreements;

 

(xiii)        has not commingled and, except as contemplated by this Agreement,
shall not commingle its funds or assets with those of any other Person and has
not participated and shall not participate in any cash management system with
any other Person; provided; that a Borrower TRS may commingle its assets with
those of Borrower and may participate in Borrower’s cash management system;

 

(xiv)        has held and shall hold its assets in its own name; provided; that
a Borrower TRS may hold assets in Borrower’s name;

 

(xv)         has conducted and shall conduct its business in its name or in a
name franchised or licensed to it by an entity other than an Affiliate of itself
or of Borrower, except for business conducted on behalf of itself by another
Person under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

 

(xvi)        (A) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;

 

(xvii)       has paid and shall pay its own liabilities and expenses, including
the salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees or contract for
sufficient services in light of its contemplated business operations;

 

(xviii)      has observed and shall observe all limited liability company
formalities;

 

(xix)        has not incurred and shall not incur any Indebtedness other than,
(i) with respect to Borrower or a Borrower TRS, Permitted Indebtedness, and
(ii) with respect to Equity Owner, Equity Owner Permitted Indebtedness;

 

31

--------------------------------------------------------------------------------


 

(xx)         has not assumed, guaranteed or become obligated and shall not
assume or guarantee or become obligated for the debts of any other Person, has
not held out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets to secure the obligations of any other Person, in each case except as
permitted or contemplated by the Loan Documents;

 

(xxi)        has not acquired and shall not acquire obligations or securities of
its members or any Affiliate; provided, that Equity Owner shall be the sole
member of Borrower and Borrower may organize a Borrower TRS as contemplated
hereby;

 

(xxii)       has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;

 

(xxiii)      has maintained and used and shall maintain and use separate
stationery, invoices and checks bearing its name and not bearing the name of any
other entity unless such entity is clearly designated as being the Special
Purpose Entity’s agent;

 

(xxiv)     has not pledged and shall not pledge its assets to secure the
obligations of any other Person, except to Lender to secure the Loan;

 

(xxv)      has held itself out and identified itself and shall hold itself out
and identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;

 

(xxvi)     has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

(xxvii)    has not made and shall not make loans to any Person and has not held
and shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and Permitted Investments);

 

(xxviii)   has not identified and shall not identify its members or any
Affiliate of any of them, as a division or part of it, and has not identified
itself and shall not identify itself as a division of any other Person;

 

(xxix)     other than capital contributions and distributions permitted under
the terms of its organizational documents, has not entered into or been a party
to, and shall not enter into or be a party to, any transaction with any of its
members except in the ordinary course of its business and on terms which are
commercially reasonable terms comparable to those of an arm’s-length transaction
with an unrelated third party;

 

(xxx)      has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in

 

32

--------------------------------------------------------------------------------


 

each case unless such an obligation or indemnification is fully subordinated to
the Debt and shall not constitute a claim against it in the event that its cash
flow is insufficient to pay the Debt;

 

(xxxi)     has not had and shall not have any of its obligations guaranteed by
any Affiliate, except as provided by the Loan Documents;

 

(xxxii)    has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except as contemplated by the Loan Documents;

 

(xxxiii)   has complied and shall comply with all of the terms and provisions
contained in its organizational documents;

 

(xxxiv)   has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion, or if applicable, any Additional Insolvency Opinion, are
true and correct in all material respects; and

 

(xxxv)    has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts, except Manager pursuant to a
Management Agreement entered into in accordance with this Agreement.

 

“Sponsor” means American Homes 4 Rent, a Maryland real estate investment trust.

 

“Sponsor Financial Covenant” means the requirement that Sponsor or any Qualified
Transferee that executes and delivers a replacement guaranty pursuant to
Section 4.2.17(e) maintain Net Assets of not less than $150,000,000 (exclusive
of Sponsor’s or such Qualified Transferee’s indirect interest in Borrower).

 

“Sponsor Guaranty” means that certain Sponsor Guaranty, dated as of the Closing
Date, executed by Sponsor in favor of Lender.

 

“State” means, with respect to a Property, the State or Commonwealth in which
such Property or any part thereof is located.

 

“Subaccounts” has the meaning set forth in Section 2.7.1(e).

 

“Substitute Mortgage Documents” has the meaning set forth in
Section 2.4.2(a)(x).

 

“Substitute Property” and “Substitute Properties” shall have the respective
meanings set forth in Section 2.4.2(a).

 

“Tax Funds” has the meaning set forth in Section 6.1.1.

 

“Tax Subaccount” has the meaning set forth in Section 6.1.1.

 

33

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant” means any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of a Property.

 

“Term” means the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.

 

“Title Insurance Owner’s Policy” means, with respect to each Property, an ALTA
owner title insurance policy issued by a title insurance company reasonably
acceptable to Lender in a form reasonably acceptable to Lender (or, if a
Property is in a state which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such state and determined that is reasonably
acceptable to Lender) issued with respect to such Property and insuring the
legal title to such Property.

 

“Title Insurance Policy” means, with respect to each Property or multiple
Properties encumbered by the same Mortgage, an ALTA mortgagee title insurance
policy issued by a title insurance company reasonably acceptable to Lender
containing such endorsements as Lender may reasonably require (to the extent
available in the state where the Property or the Properties, as applicable, are
located) in a form reasonably acceptable to Lender (or, if such Property or the
Properties, as applicable, are located in a state which does not permit the
issuance of such ALTA policy, such form as shall be permitted in such state and
determined that is reasonably acceptable to Lender) issued with respect to such
Property or Properties, as applicable, and insuring the Lien of the Mortgage
Documents encumbering such Property or Properties, as applicable (subject to
Permitted Liens).

 

“Transaction” means the transaction contemplated by this Agreement and the other
Loan Documents.

 

“Transfer” has the meaning set forth in Section 4.2.17(b).

 

“Transfer Date” means the date upon which a Transfer of a Property is
consummated.

 

“Transfer Expenses” means, with respect to the Transfer of any Property, the
reasonable expenses of Borrower incurred in connection therewith not to exceed
6.0% of all gross amounts realized with respect thereto, for any of the
following:  (i) third party real estate commissions, (ii) the closing costs of
the purchaser of such Property actually paid by Borrower and (iii) Borrower’s
miscellaneous closings costs, including, but not limited to title, escrow and
appraisal costs and expenses.

 

“Treasury Constant Yield” means the arithmetic mean of the rates published as
“Treasury Constant Maturities” as of 5:00 p.m., New York time, for the five
(5) Business Days preceding the date on which acceleration has been declared,
or, as applicable, the date on which a prepayment subject to a Yield Maintenance
Premium pursuant to this Agreement is made, as shown on the USD screen of
Reuters (or such other page as may replace that page on that

 

34

--------------------------------------------------------------------------------


 

service, or such other page or replacement therefor on any successor service),
or if such service is not available, the Bloomberg Service (or any successor
service), or if neither Reuters nor the Bloomberg Service is available, under
Section 504 in the weekly statistical release designated H.15(519) (or any
successor publication) published by the Board of Governors of the Federal
Reserve System, for “On the Run” U.S. Treasury obligations corresponding to the
commencement of the prepayment period.  If no such maturity shall so exactly
correspond, yields for the two most closely corresponding published maturities
shall be calculated pursuant to the foregoing sentence and the Treasury Constant
Yield shall be interpolated or extrapolated (as applicable) from such yields on
a straight-line basis (rounding, in the case of relevant periods, to the nearest
month).

 

“Trust Fund Expenses” means (a) any interest payable to the Servicer, or any
special servicer, trustee, operating advisor, custodian, or certificate
administrator in connection with the Loan or the Properties pursuant to the
Servicing Agreement in respect of advances made by any of the foregoing;
provided, however, that Borrower shall only be obligated to pay any amounts
described in this clause (a) if and to the extent such interest exceeds the sum
of the Default Rate interest and late payment charges payable pursuant to
Section 2.3.4 in respect of the event giving rise to the related advances;
(b) all special servicing fees, work-out, liquidation fees and other fees
payable to any special servicer under the Servicing Agreement (i) after the Loan
is transferred to the special servicer as a result of (A) the occurrence of an
Event of Default or (B) an acknowledgement by Borrower in writing that the Loan
is likely to go into default, or (ii) in connection with any Borrower requested
or consensual work-out or modification of the Loan; (c) the regularly monthly
fee of the certificate administrator (capped at $5,683 per month) and the
trustee (capped at $417 per month) under the Servicing Agreement, (d) the fees
and expenses of Midland Loan Services as Servicer as set forth in Schedule VI
and (e) except for the regular monthly fees payable to the master servicer and
any operating advisor, any other cost, fee or expense of the Servicer, any
special servicer, the trustee, the operating advisor and any certificate
administrator under the Servicing Agreement (i) after the Loan is transferred to
the special servicer as a result of (A) the occurrence of an Event of Default or
(B) an acknowledgement by Borrower in writing that the Loan is likely to go into
default, (ii) the occurrence of an Event of Default under clauses (i), (ii) or
(iii) of Section 7.1 or (iii) in connection with any Borrower requested or
consensual work out or modification of the Loan or any other special waiver or
approval requests made by Borrower or Equity Owner during the term of the Loan
(in each case including, but not limited to, (1) any costs and expenses in
connection with Broker Price Opinions and, where Broker Price Opinions are not
sufficient in accordance customary mortgage servicing standards, appraisals of
the Properties or the Equity Interests in Borrower (or any updates to Broker
Price Opinions or such appraisals) conducted by or on behalf of the Servicer
and/or special servicer, (2) property inspections conducted by or on behalf of
the Servicer and/or special servicer, (3) lien searches conducted by or on
behalf of the Servicer and/or special servicer, (4) any reimbursements to the
trustee, the Servicer, the special servicer, the operating advisor, any
certificate administrator thereunder and related Persons of each of the
foregoing, or the trust fund, pursuant to the Servicing Agreement, (5) any
indemnification to Persons entitled thereto under the Servicing Agreement,
(6) any litigation expenses arising from an Event of Default and (7) the cost of
Rating Agency Confirmations and/or opinions of counsel, if any, required to be
obtained pursuant to the Servicing Agreement in connection with servicing or
administering the Loan or the Properties and administration of the trust fund).

 

35

--------------------------------------------------------------------------------


 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which the Cash Management Account is located, as the case may be.

 

“Underwritten Capital Expenditures” means, as of any date of determination, for
the twelve (12) month period ending on such date, the product of (i) the number
of Properties multiplied by (ii) $450.

 

“Underwritten Net Cash Flow” means, as of any date of determination, the excess
of: (a) for the twelve (12) month period ending on such date, the sum of (i) the
lesser of (x) GPR multiplied by 94.0%, and (y) Actual Rent Collections, and
(ii) Other Receipts; over (b) for the twelve (12) month period ending on such
date, the sum of (i) Operating Expenses, adjusted to reflect exclusion of
amounts representing non-recurring expenses, (ii) Underwritten Capital
Expenditures and (iii) Concessions.  For purposes of the foregoing calculations,
for each of the first four Calculation Dates after the Closing Date, Operating
Expenses, Concessions, Actual Rent Collections and Other Receipts with respect
to the Properties for the period from the Closing Date to and including each
such Calculation Date shall be annualized to determine the twelve (12) month
Operating Expenses, Concessions, Actual Rent Collections and Other Receipts with
respect to the Properties.

 

Notwithstanding the foregoing, Underwritten Net Cash Flow shall not include
(a) any Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
any Property, including any Award, (c)  any item of income otherwise included in
Underwritten Net Cash Flow but paid directly by any Tenant to a Person other
than Borrower as an offset or deduction against Rent payable by such Tenant,
provided such item of income is for payment of an item of expense (such as
payments for utilities paid directly to a utility company) and such expense is
otherwise excluded from the definition of Operating Expenses pursuant to clause
“(H)” of the definition thereof, (d) security deposits received from Tenants
until forfeited or applied and (e) any lease buy-out or surrender payment from
any Tenant.

 

Notwithstanding anything herein to the contrary, the Underwritten Net Cash Flow
of any Property that is a Disqualified Property shall be zero for all purposes
of this Agreement unless Borrower makes a deposit of Eligibility Funds into the
Eligibility Reserves Subaccount in an amount equal to 100% of the Allocated Loan
Amount for such Property.

 

“United States” means the United States of America.

 

“Unrestricted Cash” means any cash or Permitted Investments not held in the Cash
Management Account, any Subaccount, the Rent Deposit Account or any Security
Deposit Account or required to be deposited therein pursuant to this Agreement;
provided, that funds held in Borrower’s Operating Account that were distributed
to Borrower for Operating Expenses set forth in a Monthly Budgeted Amount or for
Approved Extraordinary Expenses pursuant to Section 2.7.2(i)(B) and which have
not been expended therefor are not Unrestricted Cash.

 

36

--------------------------------------------------------------------------------


 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.8(e)(i)(B)(3).

 

“Voluntary Action” means, in respect of any Property, a voluntary action or
omission by any Loan Party or an action or omission by any third party
authorized by a Loan Party that, in each case, such Loan Party intends to result
in (i) an imposition of a Lien (other than a Permitted Lien) on such Property or
(ii) a Transfer of such Property in violation of this Agreement.

 

“Yield Maintenance Date” means the Payment Date occurring in November 2023.

 

“Yield Maintenance Period” means the period commencing on the Payment Date
occurring in November 2016 and continuing until the date that is one day before
the Yield Maintenance Date.

 

“Yield Maintenance Premium” means, with respect to any Component prepaid, the
product of:

 

(a)           a fraction whose numerator is the principal amount of the
Component so prepaid and whose denominator is the outstanding principal balance
of such Component before giving effect to such payment, multiplied by

 

(b)           the excess of (i) the sum of the respective present values
(computed as of the date of prepayment) of the remaining scheduled payments
(assuming such payments are made as scheduled) of principal and interest with
respect to the Component prepaid prior to the Yield Maintenance Date (assuming
no prepayments (other than Monthly Amortization Amounts payable prior to the
Yield Maintenance Date) or acceleration of the Loan ahead of the Yield
Maintenance Date and all remaining outstanding principal of such Component on
the Yield Maintenance Date is paid in a single balloon payment on the Yield
Maintenance Date), determined by discounting such payments to the date on which
such prepayment is made at a rate, when compounded monthly, is equivalent to the
Treasury Constant Yield when compounded semi-annually, over (ii) the outstanding
principal balance of such Component on such date immediately prior to such
prepayment;

 

provided that (x) the Yield Maintenance Premium shall not be less than one
percent (1.00%) of the principal amount of such Component prepaid and (y) there
shall be no Yield Maintenance Premium on Component F.

 

Section 1.2            Principles of Construction.  All references to sections
and schedules are to sections and schedules in or to this Agreement unless
otherwise specified.  All uses of the word “including” shall mean “including,
without limitation” unless the context shall indicate otherwise.  Unless
otherwise specified, the words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.

 

37

--------------------------------------------------------------------------------


 

ARTICLE II - GENERAL TERMS

 

Section 2.1            Loan Commitment; Disbursement to Borrower.

 

2.1.1       Agreement to Lend and Borrow.  Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

 

2.1.2       Components of the Loan.  For purposes of the computation of the
interest accrued on the Loan from time to time and certain other computations
set forth herein, the Loan shall be divided into multiple components designated
as “Component A”, “Component B”, “Component C”, “Component D”, “Component E” and
“Component F”.  The following table sets forth the initial principal amount of
each such Component.

 

Component

 

Initial Principal Amount

 

 

 

 

 

Component A

 

$

313,970,000.00

 

Component B

 

$

23,630,000.00

 

Component C

 

$

32,635,000.00

 

Component D

 

$

33,760,000.00

 

Component E

 

$

83,655,000.00

 

Component F

 

$

25,665,800.00

 

 

2.1.3       Single Disbursement to Borrower.  Borrower may request and receive
only one (1) borrowing hereunder in respect of the Loan and any amount borrowed
and repaid hereunder in respect of the Loan may not be reborrowed.  Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.

 

2.1.4       The Note, Mortgages and Loan Documents.  The Loan shall be evidenced
by the Note and secured by the Mortgages and the other Loan Documents.

 

2.1.5       Use of Proceeds.  Borrower shall use proceeds of the Loan to
(i) make initial deposits of the Reserve Funds, (ii) make distributions to
Equity Owner, (iii) pay costs and expenses incurred in connection with the
closing of the Loan and the related Securitization, and (iv) to the extent any
proceeds remain after satisfying clauses (i) through (iii) above, for such
lawful purpose as Borrower shall designate.

 

Section 2.2            Interest Rate.

 

2.2.1       Interest Rate.  Each Component of the Loan shall accrue interest
throughout the Term at the Interest Rate applicable to such Component during
each Interest Period.  The total interest accrued under the Loan shall be the
sum of the interest accrued on the outstanding balance of each of the
Components.  Borrower shall pay to Lender on each Payment Date the interest
accrued or to be accrued on the Loan for the related Interest Period.

 

38

--------------------------------------------------------------------------------


 

2.2.2       Interest Calculation.  Interest on the Loan owing on the Closing
Date shall be equal to the aggregate interest due on each Component of the Loan
with respect to initial Interest Period.  With respect to the initial Interest
Period, interest on each Component is equal to the product of (A) the actual
number of days elapsed in the Interest Period for which the calculation is being
made,(B) the applicable per annum Interest Rate for such Component divided by
360 and (C) the initial Outstanding Principal Balance of such Component.
 Thereafter, interest on the Loan and other Obligations shall be equal to the
aggregate interest due on each Component of the Loan and any other Obligations
outstanding with respect to such Payment Date.  With respect to each such
Payment Date, interest on each Component and any other Obligations shall be
calculated on the basis of twelve 30-day months so that the interest owing on
each Payment Date shall be equal to the product of (A) one-twelfth
(1/12th),(B) the applicable per annum Interest Rate for such Component and,
(C) the average daily balance Outstanding Principal Balance of each such
Component during the applicable Interest Period (or, in the case of any other
Obligations, the amount of such other Obligations).  The accrual period for
calculating interest due on each Payment Date shall be the Interest Period
immediately preceding such Payment Date.

 

2.2.3       Default Rate.  In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
of the Components and, to the extent not prohibited by applicable law, all other
portions of the Debt, shall accrue interest at the Default Rate, calculated from
the date such payment was due or, if later, such Default shall have occurred,
without regard to any grace or cure periods contained herein.  Interest at the
Default Rate shall be paid immediately upon demand, which demand may be made as
frequently as Lender shall elect, to the extent not prohibited by applicable
law.

 

2.2.4       Usury Savings.  This Agreement, the Note and the other Loan
Documents are subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the Maximum Legal Rate.  If, by the terms of this
Agreement or the other Loan Documents, Borrower is at any time required or
obligated to pay interest on the principal balance due hereunder at a rate in
excess of the Maximum Legal Rate, the Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder.  All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

Section 2.3            Loan Payment.

 

2.3.1       Monthly Debt Service Payments.  Borrower shall pay to Lender (a) on
the Closing Date, an amount equal to interest only on the Outstanding Principal
Balance of the Components from the Closing Date up to and including
September 30, 2014, which interest shall be calculated in accordance with the
provisions of Section 2.2 and (b) on the Payment Date

 

39

--------------------------------------------------------------------------------


 

occurring in November 9, 2014, and on each Payment Date thereafter up to and
including the Maturity Date, Borrower shall make a payment to Lender equal to
the Monthly Debt Service Payment Amount.  Borrower shall also pay to Lender on
the Closing Date all amounts required in respect of Reserve Funds as set forth
in Article 6 and an amount equal to the sum of the initial monthly certificate
administrator fee and the initial monthly trustee fee.

 

2.3.2                     Payments Generally.  The first Interest Period
hereunder shall commence on and include the Closing Date and shall end on and
include September 30, 2014.  Thereafter during the term of the Loan, each
Interest Period shall be the calendar month preceding the calendar month in
which the related Payment Date occurs.  For purposes of making payments
hereunder, but not for purposes of calculating Interest Periods, if the day on
which such payment is due is not a Business Day, then amounts due on such date
shall be due on the immediately preceding Business Day and with respect to
payments of principal due on the Maturity Date, interest shall be payable at the
Interest Rate or the Default Rate, as the case may be, through and including the
last day of the related Interest Period.  All amounts due under this Agreement
and the other Loan Documents shall be payable without setoff, counterclaim,
defense or any other deduction whatsoever.

 

2.3.3                     Payment on Maturity Date.  Borrower shall pay to
Lender on the Maturity Date the Outstanding Principal Balance, all accrued and
unpaid interest and all other amounts due hereunder and under the Note, the
Mortgage Documents and the other Loan Documents.

 

2.3.4                     Late Payment Charge.  If any principal, interest or
any other sums due under the Loan Documents (including the amounts due on the
Maturity Date) are not paid by Borrower on or prior to the date on which it is
due, Borrower shall pay to Lender upon demand an amount equal to the lesser of
four percent (4%) of such unpaid sum or the Maximum Legal Rate in order to
defray the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment.  Any such amount shall be secured by the Mortgages and the other Loan
Documents to the extent permitted by applicable law.

 

2.3.5                     Method and Place of Payment.  Except as otherwise
specifically provided herein, all payments and prepayments under this Agreement
and the Note shall be made to Lender not later than 11:00 a.m., New York City
time, on the date when due and shall be made in lawful money of the United
States of America in immediately available funds at Lender’s office or as
otherwise directed by Lender, and any funds received by Lender after such time
shall, for all purposes hereof, be deemed to have been paid on the next
succeeding Business Day.

 

2.3.6                     Allocated Loan Amounts.  Payments of the Monthly
Amortization Amount shall reduce the Allocated Loan Amounts for each Property on
a pro rata basis.

 

Section 2.4                                   Prepayments.

 

2.4.1                     Voluntary Prepayments.  After the expiration of the
Lockout Period and upon timely delivery by Borrower to Lender of a Prepayment
Notice, Borrower may prepay all or any portion of the Outstanding Principal
Balance and any other amounts outstanding under the Note, this Agreement, the
Mortgage Documents and any of the other Loan Documents, on any

 

40

--------------------------------------------------------------------------------


 

Business Day; provided that Borrower may make a Low DSCR Cure Prepayment during
and after the Lockout Period; provided, further that Borrower shall comply with
the provisions of and pay to Lender the amounts set forth in Section 2.4.4,
including, if such prepayment is (a) a Low DSCR Cure Prepayment or (b) made
during the Yield Maintenance Period, in each case, any applicable Yield
Maintenance Premium.  Notwithstanding the foregoing, from and after the Yield
Maintenance Date, Borrower shall not be required to pay the Yield Maintenance
Premium on any prepayment.  Each such prepayment shall be in a minimum principal
amount equal to $1,000,000 and in integral multiples of $100,000 in excess
thereof and shall be made and applied in the manner set forth in Section 2.4.4.

 

2.4.2                     Mandatory Prepayments.

 

(a)                                 Disqualified Properties.  If at any time any
Property shall become a Disqualified Property, Borrower shall, no later than the
close of business on the fifth (5th) Business Day following the last day of the
applicable Cure Period, give notice thereof to Lender and prepay the Debt in the
applicable Release Amount with respect to such Property.  No Yield Maintenance
Premium shall be owing on any such prepayment unless such Property became a
Disqualified Property as a result of a Voluntary Action.  After the prepayment
of the Debt by the Release Amount with respect to a Disqualified Property as
provided above, Lender shall release the Disqualified Property from the
applicable Mortgage Documents and related Lien, provided, that (x) Borrower has
delivered to Lender a draft release (and, in the event the Mortgage and the
Collateral Assignment of Leases and Rents applicable to the Disqualified
Property encumbers other Property(ies) in addition to the Disqualified Property,
such release shall be a partial release that relates only to the Disqualified
Property and does not affect the Liens and security interests encumbering or on
the other Property(ies)) in form and substance appropriate for the jurisdiction
in which such Disqualified Property is located and shall contain standard
provisions protecting the rights of Lender and (y) Borrower shall pay all costs,
taxes and expenses associated with such release (including, without limitation,
cost to file and record the release and Lender’s reasonable attorneys’ fees). 
Notwithstanding the foregoing, in lieu of such prepayment, Borrower may either
(1) deposit an amount equal to 100% of the Allocated Loan Amount for such
Disqualified Property in the Eligibility Reserve Subaccount in accordance with
and subject to Section 6.5 or (2) substitute a Disqualified Property or a
portfolio of Disqualified Properties (each, an “Affected Property” and
collectively, the “Affected Properties”) with a substitute Eligible Property or
a portfolio of Eligible Properties (each, a “Substitute Property” and
collectively, the “Substitute Properties”) provided that, in the case of a
proposed substitution, the following conditions are satisfied:

 

(i)                                     each substitute Eligible Property shall
be a single family residential real property, but excluding housing cooperatives
and manufactured housing;

 

(ii)                                  no Event of Default shall have occurred
and be continuing except as related to, and cured by the removal of, any
Affected Property;

 

(iii)                               Lender shall have obtained, at Borrower’s
sole cost and expense, a Broker Price Opinion for the Substitute Property (or
Broker Price Opinions for the Substitute Properties, if a portfolio of Affected
Properties are being substituted) and based on such Broker Price Opinion(s), the
Substitute Property (or Substitute Properties, if a portfolio of

 

41

--------------------------------------------------------------------------------


 

Affected Properties are being substituted) shall have the same or greater BPO
Value as the greater of (x) the BPO Value of the Affected Property (or portfolio
of Affected Properties being substituted) as of the Closing Date and (y) the BPO
Value of the Affected Property (or portfolio of Affected Properties being
substituted) at the time of substitution;

 

(iv)                              Borrower shall deliver to Lender an Officer’s
Certificate stating that each Substitute Property satisfies each of the Property
Representations and is in compliance with each of the Property Covenants on the
date of the substitution after giving effect to the substitution;

 

(v)                                 there is an Eligible Lease for each
Substitute Property;

 

(vi)                              the in place Rents under the Lease(s) for the
Substitute Property (or Substitute Properties, if a portfolio of Affected
Properties are being substituted) shall be equal to or greater than greater of
(A) the in place Rents under the Lease(s) for the Affected Property (or
portfolio of Affected Properties being substituted) measured as of the time of
substitution and (B) the in place Rents under the Lease(s) for the Affected
Property (or portfolio of Affected Properties being substituted) measured as of
the Closing Date;

 

(vii)                           simultaneously with the substitution, Borrower
shall convey all of Borrower’s right, title and interest in, to and under the
Affected Property (or portfolio of Affected Properties being substituted) to a
Person other than a Loan Party and Borrower shall deliver to Lender a copy of
the deed conveying all or Borrower’s right, title and interest in the Affected
Property (or portfolio of Affected Properties being substituted);

 

(viii)                        Borrower shall deliver on or prior to the date of
substitution evidence satisfactory to Lender that each Substitute Property is
insured pursuant to Policies meeting the requirements of Article 5;

 

(ix)                              Borrower shall deliver to Lender the deed,
Title Insurance Owner’s Policy and the Lease with respect to each Substitute
Property;

 

(x)                                 Borrower shall have executed and delivered
to Lender, the Mortgage Documents with respect to each Substitute Property,
which shall be in substantially the same form as the Mortgage, Collateral
Assignment of Leases and Rents and Fixture Filing, if applicable, executed
and/or delivered on the Closing Date with such changes as may be necessitated or
appropriate (as reasonably determined by Lender) for the jurisdiction in which
the Substitute Property is located, and which may, in Lender’s reasonable
discretion, be Mortgage Documents with respect to only such Substitute Property
(and in the event the Substitute Property is located in the same county or
parish in which one or more other Properties (other than the Affected Property)
is located, such Mortgage and Collateral Assignment of Leases and Rents may be
in the form of an amendment and spreader agreement to the existing Mortgage and
Collateral Assignment of Leases and Rents covering such Property or Properties
located in the same county or

 

42

--------------------------------------------------------------------------------


 

parish as the Substitute Property, in each case, in form and substance
reasonably acceptable to Lender) (the “Substitute Mortgage Documents”);

 

(xi)                              Borrower shall deliver to Lender the following
opinions of counsel:  (A) an opinion of counsel admitted to practice under the
laws of the state in which the Substitute Property (or Substitute Properties, if
a portfolio of Affected Properties are being substituted) is located in form and
substance reasonably satisfactory to Lender opining as to the enforceability of
the Substitute Mortgage Documents with respect to the Substitute Property and
(B) an opinion stating that the Substitute Mortgage Documents were duly
authorized, executed and delivered by Borrower and that the execution and
delivery of such Substitute Mortgage Documents and the performance by Borrower
of its obligations thereunder will not cause a breach or a default under, any
agreement, document or instrument to which Borrower is a party or to which it or
the Properties are bound and otherwise in form and substance reasonably
satisfactory to Lender;

 

(xii)                           Lender shall have received a Title Insurance
Policy for the Substitute Property (or, in the event a Substitute Property is
located in the same county or parish in which one or more other Properties
(other than an Affected Property) is located, an endorsement to the existing
Title Insurance Policy with respect to such Property or Properties located in
the same county or parish as such Substitute Property in form and substance
reasonably satisfactory to Lender) insuring the Lien of the Mortgage encumbering
such Substitute Property as a valid first lien on such Substitute Property, free
and clear of all exceptions other than the Permitted Liens;

 

(xiii)                        each Substitute Property shall be located in a
metropolitan statistical area that contains at least one property described on
the Properties Schedule as of the Closing Date,

 

(xiv)                       no acquisition of a Substitute Property will result
in Borrower or any Loan Party incurring any Indebtedness (except as permitted by
this Agreement);

 

(xv)                          the BPO Value of the Affected Properties, together
with the BPO Value of all other Affected Properties since the Closing Date,
shall be no more than ten percent (10%) of the aggregate BPO Values of all
Properties as of the Closing Date;

 

(xvi)                       if any Lien, litigation or governmental proceeding
is existing or pending or, to the actual knowledge of a Responsible Officer of
Manager or a Loan Party, threatened against any Affected Property or Substitute
Property which may result in liability for Borrower, Borrower shall have
deposited with Lender reserves reasonably satisfactory to Lender as security for
the satisfaction of such liability;

 

(xvii)                    simultaneously with the substitution, Lender shall
release the Affected Property or Affected Properties from the applicable
Mortgage Documents and related Lien, provided, that Borrower has delivered to
Lender a draft release (and, in the event the Mortgage and the Collateral
Assignment of Leases and Rents applicable to the Affected Property or Affected
Properties encumbers other Property(ies) in addition to the Affected Property or
Affected Properties, such release shall be a partial release that

 

43

--------------------------------------------------------------------------------


 

relates only to the Affected Property or Affected Properties and does not affect
the Liens and security interests encumbering or on the other Property(ies)) in
form and substance appropriate for the jurisdiction in which such Affected
Property or Affected Properties are located which contains standard provisions
protecting the rights of Lender; and

 

(xviii)                 Borrower shall pay to Lender all reasonable
out-of-pocket costs and expenses incurred by Lender in connection with the
substitution (including, without limitation, costs and expenses incurred by
Lender in connection with the release of the Affected Property from applicable
Mortgage Documents) and, in addition, the current reasonable and customary fee
being assessed by Lender and/or its Servicer to effect releases or assignments.

 

Any such deposit in the Eligibility Reserve Subaccount or any such substitution
shall be completed no later than the due date for the prepayment required under
this Section 2.4.2(a).  Notwithstanding anything to the contrary contained
herein or in any other Loan Document, if the Loan is included in a REMIC Trust,
no substitution will be permitted unless (1) either (aa) immediately after such
substitution the ratio of the unpaid principal balance of the Loan to the value
of the remaining Properties (as determined by Lender in its sole discretion
using any commercially reasonable method permitted to a REMIC Trust; and which
shall exclude the value of personal property (other than fixtures) or going
concern value, if any) is equal to or less than 125% or (bb) the ratio of the
unpaid principal balance of the Loan to the value of the Properties (including
the Substitute Property or Substitute Properties) will not increase as a result
of the substitution of the Substitute Property or Substitute Properties for the
Affected Property or Affected Properties, or (2) Lender receives an opinion of
counsel that the Securitization will not fail to maintain its status as a REMIC
Trust as a result of the substitution of the Substitute Property or Substitute
Properties for the Affected Property or Affected Properties.

 

(b)                                 Transfer.  If at any time any Property is
sold or otherwise disposed of to a third party (other than for the avoidance of
doubt, a Borrower TRS), then Borrower shall, no later than the close of business
on the day on which such Transfer occurs, give notice thereof to Lender and
prepay the Debt in the applicable Release Amount with respect to such Property
in accordance with Section 2.5.

 

(c)                                  Condemnation or Casualty.  If Borrower is
required to make any prepayment under Section 5.3 or Section 5.4 as a result of
a Condemnation or Casualty, on the next occurring Payment Date following the
date on which Lender actually receives the applicable Net Proceeds, such Net
Proceeds, up to the amount required to be prepaid as provided in Section 5.3 or
Section 5.4, as applicable, shall be applied to the prepayment of the Debt in
accordance with Section 2.4.4(d).  Notwithstanding anything herein to the
contrary, no Yield Maintenance Premium shall be due in connection with any
prepayment made pursuant to this Section 2.4.2(c).

 

(d)                                 Application of Mandatory Prepayments.  Each
such prepayment shall be made and applied in the manner set forth in
Section 2.4.4.

 

(e)                                  Payment from Cash Management Account. 
Lender may collect any prepayment required under this Section 2.4.2 from the
Cash Management Account on the date such prepayment is payable hereunder.

 

44

--------------------------------------------------------------------------------


 

2.4.3                     Prepayments After Default.

 

(a)                                 If, during the continuance of an Event of
Default, payment of all or any part of the Debt is tendered by Borrower and
accepted by Lender or is otherwise recovered by Lender (including through
application of any Reserve Funds), such tender or recovery shall be deemed to be
a voluntary prepayment by Borrower and Borrower shall pay, as part of the Debt,
all of: (i) all accrued interest calculated at the Interest Rate on the amount
of principal being prepaid through and including the date of such prepayment
together with an amount equal to the interest that would have accrued at the
Interest Rate on the amount of principal being prepaid through the end of the
Interest Period in which such prepayment occurs, notwithstanding that such
Interest Period extends beyond the date of prepayment and (ii) an amount equal
to the Yield Maintenance Premium (if made before the Yield Maintenance Date).

 

(b)                                 Notwithstanding anything contained herein to
the contrary, upon the occurrence and during the continuance of any Event of
Default, any payment of principal, interest and other amounts payable under the
Loan Documents from whatever source may be applied by Lender among the
Components and other Obligations as Lender shall determine in its sole and
absolute discretion.

 

2.4.4                     Prepayment/Repayment Conditions.

 

(a)                                 On the date on which a prepayment, voluntary
or mandatory, is made under the Note or as required under this Agreement, which
date must be a Business Day, Borrower shall pay to Lender:

 

(i)                                     all accrued and unpaid interest
calculated at the Interest Rate on the amount of principal being prepaid on the
applicable Component or Components through and including the Repayment Date
together with an amount equal to the interest that would have accrued at the
Interest Rate on the amount of principal being prepaid through the end of the
calendar month in which such prepayment occurs, notwithstanding that such
calendar month extends beyond the date of prepayment;

 

(ii)                                  if such prepayment occurs prior to the
Yield Maintenance Date, the Yield Maintenance Premium applicable thereto;
provided, that no Yield Maintenance Premium shall be due in connection with a
prepayment under Section 2.4.2(a) (except where such prepayment arises as a
result of a Voluntary Action) or Section 2.4.2(c) or on any prepayment of
Component F; and

 

(iii)                               all other sums, then due under the Note,
this Agreement and the other Loan Documents.

 

(b)                                 Borrower shall pay all reasonable costs and
expenses of Lender incurred in connection with the repayment or prepayment
(including without limitation reasonable attorneys’ fees and expenses and costs
and expenses related to the Transfer or substitution of any Property); provided,
for the avoidance of doubt, this provision shall not apply with respect to
Taxes.

 

(c)                                  Except during an Event of Default,
prepayments shall be applied by Lender in the following order of priority:
(i) first, to any amounts (other than principal, interest and Yield

 

45

--------------------------------------------------------------------------------


 

Maintenance Premium) then due and payable under the Loan Documents, including
any costs and expenses of Lender in connection with such prepayment;
(ii) second, interest payable pursuant to Section 2.4.4(a)(i) on the applicable
Component or Components being prepaid pursuant to this clause (c) at the
Interest Rate; (iii) third, Yield Maintenance Premium, to the extent applicable,
on the applicable Component or Components being prepaid pursuant to this clause
(c) and (iv) fourth, to principal, applied as set forth in clause (d) below.

 

(d)                                 Except during an Event of Default,
prepayments of principal of the Loan made pursuant to this Section 2.4.4 shall
be applied to the Loan (i) first, to Component A until the outstanding principal
balance of Component A is reduced to zero, (ii) second, to Component B until the
outstanding principal balance of Component B is reduced to zero, (iii) third, to
Component C until the outstanding principal balance of Component C is reduced to
zero, (iv) fourth, to Component D until the outstanding principal balance of
Component D is reduced to zero, (v) fifth, to Component E until the outstanding
principal balance of Component E is reduced to zero and (vi) sixth, to Component
F until the outstanding principal balance of Component F is reduced to zero;
provided that so long as no Event of Default is continuing, any voluntary
prepayments of principal on the Loan made from Unrestricted Cash, other than Low
DSCR Cure Prepayments, shall be applied to the Components on a pro rata basis
based on the outstanding principal balance of each Component.

 

(e)                                  Prepayments under Section 2.4.1 shall
reduce the Allocated Loan Amounts for each Property on a pro rata basis. 
Prepayments under Section 2.4.2 shall reduce the Allocated Loan Amount with
respect to the applicable Property, until the Allocated Loan Amount and any
interest, fees or other Obligations related thereto is zero and any excess of
such prepayment shall be applied to reduce the Allocated Loan Amounts for the
remaining Properties on a pro rata basis.

 

(f)                                   Lender shall, upon the written request and
at the expense of Borrower, upon payment in full of the Debt in accordance with
the terms and provisions of the Loan Documents, release the Liens of the
Mortgage Documents and cause the trustees under any of the Mortgages to reconvey
the applicable Properties to Borrower.  In connection with the releases of the
Liens, Borrower shall submit to Lender, forms of releases of Liens (and related
Loan Documents) for execution by Lender.  Such releases shall be the forms
appropriate in the jurisdictions in which the Properties are located and contain
standard provisions protecting the rights of Lender.  In addition, Borrower
shall provide all other documentation Lender reasonably requires to be delivered
by Borrower in connection with such releases, together with an Officer’s
Certificate certifying that such documentation (i) is in compliance with all
Legal Requirements, and (ii) will effect such release in accordance with the
terms of this Agreement.  Borrower shall pay all out-of-pocket costs, taxes and
expenses associated with the release of the Liens of the Mortgage Documents,
including Lender’s reasonable attorneys’ fees.

 

Section 2.5                                   Release of Property.  Borrower may
Transfer any Property (each, a “Release Property”) and Lender shall release the
Release Property from the applicable Mortgage Documents and release the security
interest and Lien on any Collateral located at such Property, provided that the
following conditions precedent to such Transfer are satisfied (the “Release
Conditions”); provided, that, for the avoidance of doubt, the Release Conditions
do not

 

46

--------------------------------------------------------------------------------


 

need to be satisfied in order for Lender to release its security interest and
Lien on any Disqualified Property in connection with any substitution in
accordance with Section 2.4.2(a):

 

(a)                                 Borrower shall submit to Lender, not less
than ten (10) Business Days’ prior to the Transfer Date, a Request for Release,
together with all attachments thereto and evidence reasonably satisfactory to
Lender that the conditions precedent set forth in this Section 2.5 will be
satisfied upon the consummation of such Transfer (for the avoidance of doubt, no
Request for Release need be provided in connection with a contribution of a
Release Property to a Borrower TRS prior to the Transfer thereof to such third
party);

 

(b)                                 No Event of Default has occurred and is
continuing (other than a non-monetary Event of Default that is specific to such
Release Property to which Section 2.4.2(a) is applicable and would be cured as a
result of the release of the Release Property, so long as a mandatory prepayment
is made with respect thereto in accordance with Section 2.4.2(a) (a “Qualified
Release Property Default”));

 

(c)                                  the Debt Service Coverage Ratio as of the
most recent Calculation Date, after giving pro forma effect for the elimination
of the Underwritten Net Cash Flow for the Release Property and the repayment of
the Loan in the applicable Release Amount, is at least the greater of (x) the
Closing Date DSCR and (y) the lesser of (A) the actual Debt Service Coverage
Ratio as of such date and (B) 2.00:1.00; provided, that the condition in this
clause (c) shall not be applicable to a Transfer of a Property if the Loan is
prepaid in the amount that is the greater of the applicable Release Amount and
100% of the Net Transfer Proceeds for the Release Property;

 

(d)                                 Unless the release of the Release Property
is effected in order to cure a Qualified Release Property Default, the Release
Property shall be Transferred to a Person other than a Loan Party; provided,
that Borrower may contribute the Release Property to a Borrower TRS prior to the
Transfer thereof to such third party;

 

(e)                                  Except for any contribution to a Borrower
TRS described in the proviso of the foregoing clause (d), the Release Property
shall be Transferred pursuant to a bona fide all-cash sale of the Release
Property on arms-length terms and conditions;

 

(f)                                   On or prior to the Transfer Date, Borrower
shall prepay the Outstanding Principal Balance by an amount equal to the
applicable Release Amount for the Release Property, and Borrower shall comply
with the provisions and pay to Lender the amounts set forth in Section 2.4.4;

 

(g)                                  if a Cash Sweep Period is continuing on the
Transfer Date, the excess, if any, of (i) the Net Transfer Proceeds for the
Release Property over (ii)  the applicable Release Amount for the Release
Property and any other amounts payable to Lender in connection with such
release, shall be deposited into the Cash Collateral Subaccount;

 

(h)                                 Borrower shall submit to Lender, not less
than five (5) Business Days’ prior to the Transfer Date, a draft release for the
applicable Mortgage Documents (and, in the event the Mortgage and the Collateral
Assignment of Leases and Rents applicable to the Release Property encumber other
Property(ies) in addition to the Release Property, such release shall be a
partial release that relates only to the Release Property and does not affect
the Liens and security

 

47

--------------------------------------------------------------------------------


 

interests encumbering or on the other Property(ies)) in form and substance
appropriate for the jurisdiction in which the Release Property is located and
shall contain standard provisions protecting the rights of Lender.  In addition,
Borrower shall provide all other documentation of a ministerial or
administrative nature that Lender reasonably requires to be delivered by
Borrower in connection with such release or assignment;

 

(i)                                     Borrower shall have paid all taxes and
all reasonable out-of-pocket costs and expenses incurred by Lender and/or its
Servicer in connection with any such release and, in addition, the current
reasonable and customary fee being assessed by Lender and/or its Servicer to
effect such release or assignment; and

 

(j)                                    Notwithstanding anything to the contrary
contained herein or in any other Loan Document, if the Loan is included in a
REMIC Trust and the ratio of the unpaid principal balance of the Loan to the
value of the remaining Properties (as determined by Lender in its sole
discretion using any commercially reasonable method permitted to a REMIC Trust;
and which shall exclude the value of any personal property (other than fixtures)
or going concern value, if any) exceeds or would exceed 125% immediately after
giving effect to the release of the Release Property, no release will be
permitted unless the principal balance of the Loan is prepaid by an amount not
less than the greater of (i) the Release Amount or (ii) the least amount that is
a “qualified amount” as that term is defined in IRS Revenue Procedure 2010-30,
as the same may be amended, replaced, supplemented or modified from time to
time, unless Lender receives an opinion of counsel that, if this
Section 2.5(j) is applicable but not followed or is no longer applicable at the
time of such release, the Securitization will not fail to maintain its status as
a REMIC Trust as a result of the release of the Release Property.

 

Section 2.6                                   Rent Deposit Account.

 

(a)                                 During the Term, Borrower shall establish
and maintain one or more bank accounts for the purpose of collecting Rents (each
a “Rent Deposit Account”) at an Eligible Institution selected by Borrower and
reasonably approved by Lender (the “Rent Deposit Bank”).  Each Rent Deposit
Account shall be subject to a Deposit Account Control Agreement and Borrower and
Manager shall have access to and may make withdrawals from and may withhold the
deposit of Rent payments from the Rent Deposit Accounts for the sole purpose of
making Rent Refunds; provided, that, in no event shall the amount of Rent
Refunds so withdrawn from or withheld from the Rent Deposit Accounts during any
calendar month exceed 2.5% of the total Rents actually deposited into the Rent
Deposit Accounts during the prior calendar month; provided, further, that during
the continuance of an Event of Default, Lender may exercise sole control and
dominion over the Rent Deposit Account and neither Borrower nor Manager shall
have the right of access to, withdraw from or withhold deposits from the Rent
Deposit Account.  All monies now or hereafter deposited into the Rent Deposit
Account shall be deemed additional security for the Debt.  Subject to the
foregoing, Borrower shall cause all Rents that are paid to or received by
Borrower or Manager to be deposited into a Rent Deposit Account or the Cash
Management Account within three (3) Business Days after receipt thereof by
Borrower or Manager.  Borrower shall (or instruct Manager to) cause all funds on
deposit in a Rent Deposit Account to be deposited into the Cash Management
Account every second (2nd) Business Day (or more frequently in Borrower’s
discretion), provided, that prior to any acceleration of the Loan Borrower may
cause Rent Deposit Bank to retain a reasonable amount

 

48

--------------------------------------------------------------------------------


 

of funds in the Rent Deposit Accounts with respect to anticipated overdrafts,
charge-backs and bank fees and any minimum balance required by the applicable
Deposit Account Control Agreement or account terms for the Rent Deposit
Accounts, not in excess of $100,000 in the aggregate.  Borrower shall cause any
Rents which are paid to Borrower or Manager via wire or other electronic means
to be deposited directly into a Rent Deposit Account or the Cash Management
Account.    In addition, Borrower shall, and shall cause Manager to, deposit any
other Collections (other than (x) Rents, (y) Insurance Proceeds and Condemnation
Proceeds, which shall be deposited into the Casualty and Condemnation Subaccount
pursuant to the terms hereof and (z) Net Transfer Proceeds and Cap Receipts,
which shall be deposited into the Cash Management Account pursuant to the terms
hereof) received by or on behalf of Borrower directly into a Rent Deposit
Account within three (3) Business Days following receipt thereof.

 

(b)                                 Borrower hereby grants to Lender a
first-priority security interest in the Rent Deposit Accounts and all deposits
at any time contained therein and the proceeds thereof and will take all actions
necessary to maintain in favor of Lender a perfected first priority security
interest in the Rent Deposit Accounts.  All costs and expenses for establishing
and maintaining the Rent Deposit Accounts shall be paid by Borrower.  All monies
now or hereafter deposited into the Rent Deposit Accounts shall be deemed
additional security for the Debt.

 

(c)                                  During the continuance of an Event of
Default, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any sums then present in the Rent Deposit Accounts to
the payment of the Debt in any order in its sole discretion.

 

(d)                                 The Rent Deposit Accounts shall not be
commingled with other monies held by Borrower, Manager or Rent Deposit Bank.

 

(e)                                  Borrower shall not further pledge, assign
or grant any security interest in the Rent Deposit Accounts or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 financing statements, except those naming
Lender as the secured party, to be filed with respect thereto.

 

(f)                                   Borrower shall indemnify Lender and hold
Lender harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) arising from or in
any way connected with the Rent Deposit Accounts and/or the related Deposit
Account Control Agreement (unless arising from the gross negligence or willful
misconduct of Lender) or the performance of the obligations for which the Rent
Deposit Accounts were established.

 

Section 2.7                                   Cash Management.

 

2.7.1                     Cash Management Account.

 

(a)                                 During the Term, Borrower shall establish
and maintain a segregated Eligible Account (the “Cash Management Account”) to be
held by Cash Management Account Bank in trust and for the benefit of Lender,
which Cash Management Account shall be under the sole dominion and control of
Lender or the Servicer on behalf of Lender.  Borrower hereby grants to Lender a
first priority security interest in the Cash Management Account and all deposits
at any time contained therein and the proceeds thereof and will take all actions
necessary to maintain in

 

49

--------------------------------------------------------------------------------


 

favor of Lender a perfected first priority security interest in the Cash
Management Account, including, without limitation, filing UCC-1 financing
statements and continuations thereof.  Borrower will not in any way alter or
modify the Cash Management Account.  Lender and Servicer on behalf of Lender
shall have the sole right to make withdrawals from the Cash Management Account
and all costs and expenses for establishing and maintaining the Cash Management
Account shall be paid by Borrower.

 

(b)                                 The insufficiency of funds on deposit in the
Cash Management Account shall not relieve Borrower from the obligation to make
any payments, as and when due pursuant to this Agreement and the other Loan
Documents, and such obligations shall be separate and independent, and not
conditioned on any event or circumstance whatsoever.

 

(c)                                  All funds on deposit in the Cash Management
Account following the occurrence of an Event of Default may be applied by Lender
in such order and priority as Lender shall determine.

 

(d)                                 In the event of any Transfer of any
Property, Borrower shall (or shall cause Manager or the closing title company or
escrow agent, as applicable, to) deposit directly into the Cash Management
Account the Net Transfer Proceeds for allocation in accordance with the terms of
this Agreement.  Except as expressly provided herein, Borrower shall, and shall
cause Manager to, deposit any other Collections received by or on behalf of
Borrower directly into the Cash Management Account or Rent Deposit Account
within three (3) Business Days following receipt thereof.

 

(e)                                  Lender may also establish subaccounts of
the Cash Management Account which shall at all times be Eligible Accounts (and
may be ledger or book entry accounts and not actual accounts) (such subaccounts
are referred to herein as “Subaccounts”).  The Reserve Funds will be maintained
in Subaccounts.

 

(f)                                   The Cash Management Account and all other
Subaccounts shall be subject to the Blocked Account Control Agreement and shall
be under the sole control and dominion of Lender or Servicer on behalf of
Lender.  Neither Borrower nor Manager shall have the right of withdrawal with
respect to the Cash Management Account or any Subaccounts except with the prior
written consent of Lender, and neither Borrower, Manager, nor any Person
claiming on or behalf of or through Borrower or Manager shall have any right or
authority to give instructions with respect to the Cash Management Account or
the Subaccounts.

 

(g)                                  Borrower acknowledges and agrees that Cash
Management Account Bank shall comply with (i) the instructions originated by
Lender with respect to the disposition of funds in the Cash Management Account
and the Subaccounts without the further consent of Borrower or Manager or any
other Person and (ii) all “entitlement orders” (as defined in
Section 8-102(a)(8) of the UCC) and instructions originated by Lender directing
the transfer or redemption of any financial asset relating to the Cash
Management Account or any Subaccount without further consent by Borrower or any
other Person. The Cash Management Account and each Subaccount is and shall be
treated either as a “securities account”, as such term is defined in
Section 8-501(a) of the UCC, or a “deposit account”, as defined in
Section 9-102(a)(29) of the UCC.

 

50

--------------------------------------------------------------------------------


 

(h)                                 During the Term, Borrower shall not and
shall cause Manager not to deposit Rents or other Collections into any account
other than a Rent Deposit Account or the Cash Management Account.

 

2.7.2                     Order of Priority of Funds in Cash Management
Account.  Unless otherwise directed by Lender during the continuance of an Event
of Default pursuant to Section 2.7.3, on each Payment Date during the Term,
Collections on deposit in the Cash Management Account (less any fees and
expenses of the Cash Management Account Bank then due and payable) on such day
shall be applied on such Payment Date in the following order of priority:

 

(a)                                 first, to the applicable Security Deposit
Account, the amount of any security deposits that have been deposited into the
Cash Management Account by Borrower during the calendar month ending immediately
prior to such Payment Date, as set forth in a written notice from Borrower to
Lender delivered pursuant to Section 4.3.9;

 

(b)                                 second, to Lender the amount of any
mandatory prepayment of the Outstanding Loan Principal Balance pursuant to
Sections 2.4.2 then due and payable and all other amounts payable in connection
therewith, such amounts to be applied in the manner set forth in
Section 2.4.4(d);

 

(c)                                  third, to the Tax Subaccount, to make the
required payments of Tax Funds as required under Section 6.1;

 

(d)                                 fourth, to the Insurance Subaccount, to make
any required payments of Insurance Funds as required under Section 6.2;

 

(e)                                  fifth, to Lender, funds sufficient to pay
the Monthly Debt Service Payment Amount, applied (i) first, to the payment of
interest then due and payable on Component A, (ii) second, to the payment of
interest then due and payable on Component B, (iii) third, to the payment of
interest then due and payable on Component C, (iv) fourth, to the payment of
interest then due and payable on Component D, (v) fifth, to the payment of
interest then due and payable on Component E, (vi) sixth, to the payment of
interest then due and payable on Component F, (vii) seventh, to the Outstanding
Principal Balance of Component A until such Component is paid in full,
(vii) eighth, to the Outstanding Principal Balance of Component B until such
Component is paid in full, (ix) ninth, to the Outstanding Principal Balance of
Component C until such Component is paid in full, (x) tenth, to the Outstanding
Principal Balance of Component D until such Component is paid in full,
(xi) eleventh, to the Outstanding Principal Balance of Component E until such
Component is paid in full and (xii) twelfth, to the Outstanding Principal
Balance of Component F until such Component is paid in full;

 

(f)                                   sixth, to Manager, management fees payable
for the calendar month ending immediately prior to such Payment Date, but not in
excess of the Management Fee Cap for such calendar month;

 

(g)                                  seventh, to the Capital Expenditure
Subaccount, to make the required payments of Capital Expenditure Funds as
required under Section 6.3;

 

51

--------------------------------------------------------------------------------


 

(h)                                 eighth, to Lender, any other fees, costs,
expenses (including Trust Fund Expenses) or indemnities then due or payable
under this Agreement or any other Loan Document;

 

(i)                                     ninth, all amounts remaining after
payment of the amounts set forth in clauses (a) through (h) above (the
“Available Cash”) either:

 

(A)                               if as of a Payment Date no Cash Sweep Period
is continuing, any remaining amounts to Borrower’s Operating Account; and

 

(B)                               if as of a Payment Date a Cash Sweep Period is
continuing:

 

(1)                                 first, to Borrower’s Operating Account,
funds in an amount equal to the Monthly Budgeted Amount;

 

(2)                                 second, to Borrower’s Operating Account,
payments for Approved Extraordinary Expenses, if any; and

 

(3)                                 third, to the Cash Collateral Subaccount to
be held or disbursed in accordance with Section 6.6.

 

2.7.3                     Application During Event of Default.  Notwithstanding
anything to the contrary contained herein (including Section 2.7.2), upon the
occurrence and during the continuance of an Event of Default, Lender, at its
option, may apply any Collections then in the possession of Lender, Servicer or
the Cash Management Account Bank (including any Reserve Funds on deposit in the
Subaccounts) or the Rent Deposit Bank to the payment of the Debt in such order,
proportion and priority as Lender may determine in its sole and absolute
discretion.  Lender’s right to withdraw and apply any of the foregoing funds
shall be in addition to all other rights and remedies provided to Lender under
the Loan Documents.

 

2.7.4                     Payments Received in the Cash Management Account. 
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the payment of the Monthly
Debt Service Payment Amount and amounts required to be deposited into the
Reserve Funds, if any, shall be deemed satisfied to the extent sufficient
amounts (taking into account the order and priority set forth in
Section 2.7.2)are deposited in the Cash Management Account to satisfy such
obligations pursuant to this Agreement on the dates each such payment is
required, regardless of whether any of such amounts are so applied by Lender.

 

Section 2.8                                   Withholding Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of the Borrower) requires the deduction or withholding of any
Tax from any such payment by the Borrower, then the Borrower shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the Borrower shall be increased as necessary so that

 

52

--------------------------------------------------------------------------------


 

after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.8(a))
the Lender receives an amount equal to the sum it would have received had no
such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law any Other Taxes.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify Lender, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Lender or required to be withheld or deducted from a payment to
such Lender and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 2.8, the Borrower shall deliver to the Lender
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.

 

(e)                                  Status of
Lenders.                                           (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower, at the time
or times reasonably requested by the Borrower, such properly completed and
executed documentation reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower as will enable the Borrower to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.8(e)(ii)(A), (ii)(B) and (ii)(D)) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower (in such number of copies as
shall be requested by the

 

53

--------------------------------------------------------------------------------


 

recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN (in the case of an individual) or IRS Form W-8BEN-E (in the case
of an entity) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN (in the case of an individual) or IRS Form W-8BEN-E (in the case of
an entity) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)                                 to the extent a Foreign Lender is a
partnership or is not the beneficial owner, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate, reasonably satisfactory to Borrower, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided, that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate, reasonably satisfactory to Borrower, on behalf of each
such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary

 

54

--------------------------------------------------------------------------------


 

documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower as may be necessary for the Borrower to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

 

(f)                                   Treatment of Certain Refunds.  If any
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.8 (including by the payment of additional amounts pursuant to
this Section 2.8), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.8(f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 2.8(f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.8(f) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
Section 2.8(f) shall not be construed to require any indemnified party to make
available its tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 2.8 shall survive any assignment of rights by, or the replacement
of, a Lender and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

55

--------------------------------------------------------------------------------


 

ARTICLE III - REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                   General Representations.  Borrower
represents and warrants to Lender as of the Closing Date that, except to the
extent (if any) disclosed on Schedule III with reference to a specific
subsection of this Section 3.1:

 

3.1.1                     Organization.  Each Loan Party has been duly organized
and is validly existing with requisite power and authority to own its properties
and to transact the businesses in which it is now engaged.  Each Loan Party is
duly qualified to do business and in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, businesses and
operations, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.  Each Loan Party possesses all
rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to own its properties and to transact the businesses in
which it is now engaged, except to the extent that failure to do so could not in
the aggregate reasonably be expected to have a Material Adverse Effect.  The
sole business of Borrower is the acquisition, ownership, maintenance, sale,
transfer, refinancing, management, leasing and operation of the Properties; and
the sole business of Equity Owner is acting as the sole member of Borrower,
including, providing the Equity Owner Guaranty and the Equity Owner Security
Agreement.  Each Loan Party is a Special Purpose Entity.

 

3.1.2                     Proceedings.  Each Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and each of the other Loan Documents to which it is a party.  This Agreement and
the other Loan Documents have been duly authorized, executed and delivered by or
on behalf of each Loan Party party thereto and constitute legal, valid and
binding obligations of each Loan Party party thereto, enforceable against each
such Loan Party party thereto in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting the rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).  The Loan Documents
are not subject to any right of rescission, set-off, counterclaim or defense by
any Loan Party including the defense of usury, nor would the operation of any of
the terms of the Loan Documents, or the exercise of any right thereunder, render
the Loan Documents unenforceable, and no Loan Party has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

 

3.1.3                     No Conflicts.  The execution, delivery and performance
of this Agreement and the other Loan Documents by each Loan Party party thereto
(i) will not contravene such Loan Party’s organizational documents, (ii) will
not result in any violation of the provisions of any Legal Requirement of any
Governmental Authority having jurisdiction over any Loan Party or any of each
Loan Party’s properties or assets, (iii) with respect to each Loan Party, will
not conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under the terms of any indenture, mortgage, deed of trust,
deed to secure debt, loan agreement, management agreement or other agreement or
instrument to which such Loan Party is a party or to, which any of such Loan
Party’s property or assets is subject, that would be reasonably expected to have
a Material Adverse Effect and (iv) with respect to each Loan Party, except for
Liens created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the assets of such Loan
Party.

 

3.1.4                     Litigation.  There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
entity now pending or, to the actual knowledge of a

 

56

--------------------------------------------------------------------------------


 

Responsible Officer of Manager or any Loan Party, threatened, against or
affecting any Loan Party or Manager, as applicable, which actions, suits or
proceedings (i) involve the Loan Documents or the transactions contemplated
thereby or (ii) if adversely determined, would reasonably be expected to have a
Material Adverse Effect.  There are no actions, suits or proceedings at law or
in equity by or before any Governmental Authority or other entity that resulted
in a judgment against any Loan Party that has not been paid in full that would
otherwise constitute an Event of Default.

 

3.1.5                     Agreements.  No Loan Party is a party to any agreement
or instrument or subject to any restriction which would reasonably be expected
to have a Material Adverse Effect.  No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party which
default would be expected to have a Material Adverse Effect.  Other than the
Loan Documents, no Loan Party has a material financial obligation (contingent or
otherwise) under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which any Loan Party is a party other than, with
respect to Borrower, the Management Agreement.

 

3.1.6                     Consents.  No consent, approval, authorization or
order of any court or Governmental Authority is required for the execution,
delivery and performance by any Loan Party of, or compliance by any Loan Party
with, this Agreement or the other Loan Documents or the consummation of the
transactions contemplated hereby and thereby, other than those which have been
obtained by the applicable Loan Party.

 

3.1.7                     Solvency.  Each Loan Party has (a) not entered into
the transaction contemplated by this Agreement nor executed any Loan Document
with the actual intent to hinder, delay or defraud any creditor and (b) received
reasonably equivalent value in exchange for its obligations under the Loan
Documents.  After giving effect to the Loans, each Loan Party is Solvent.  No
petition in bankruptcy has been filed against any Loan Party in the last seven
(7) years, and no Loan Party in the last seven (7) years has made an assignment
for the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors.  No Loan Party is contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of such Person’s assets or property, and
to the actual knowledge of any Loan Party, no Person is contemplating the filing
of any such petition against any Loan Party.

 

3.1.8                     Other Debt.  No Loan Party has any Indebtedness other
than, with respect to Borrower, Permitted Indebtedness, and with respect to
Equity Owner, Equity Owner Permitted Indebtedness.

 

3.1.9                     Employee Benefit Matters.

 

(a)                                 Assuming no portion of the assets used by
Lender to fund the Loan constitutes the assets of an ERISA Plan, the assets of
each Loan Party do not constitute “plan assets” of (a) any “employee benefit
plan” (as defined in Section 3(3) of ERISA) that is subject to Title I of ERISA,
(b) any “plan” (as defined in Section 4975 of the Code) that is subject to
Section 4975 of the Code or (c) any employee benefit plan or plan that is not
subject to Title I of ERISA or Section 4975 of the Code but is subject to any
law, rule or regulation applicable to such Loan

 

57

--------------------------------------------------------------------------------


 

Party which is substantially similar to the prohibited transaction provisions of
Section 406 of ERISA or Section 4975 of the Code (each of (a), (b) and (c), an
“ERISA Plan”) with the result that the transactions contemplated by this
Agreement, including, but not limited to, the exercise by Lender of any rights
under the Loan Documents will constitute a non-exempt prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code.  No Loan
Party or any of its ERISA Affiliates sponsors, maintains or contributes to any
Plans or Foreign Plans.  No Loan Party has any employees.

 

(b)                                 Each Plan (and each related trust, insurance
contract or fund) is in compliance in all materials respects with its terms and
with all applicable laws, including without limitation ERISA and the Code.  Each
Plan that is intended to be qualified under Section 401(a) of the Code as
currently in effect has been determined by the IRS to be so qualified, and each
trust related to any such Plan has been determined to be exempt from federal
income tax under Section 501(a) of the Code as currently in effect, and no event
has taken place which could reasonably be expected to cause the loss of such
qualified status and exempt status.  With respect to each Plan of a Loan Party,
each Loan Party and all of its ERISA Affiliates have satisfied the minimum
funding standard under Section 412(a) of the Code and Section 302(a) of ERISA
and paid all required minimum contributions and all required installments on or
before the due dates under Section 430(j) of the Code and Section 303(j) of
ERISA.  No Loan Party nor any of its ERISA Affiliates has filed, pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, an application for a
waiver of the minimum funding standard.  No Loan Party nor any of its ERISA
Affiliates has incurred any liability to the PBGC which remains outstanding
other than the payment of premiums, and there are no premium payments which have
become due which are unpaid.  No Plan is in “at risk” status within the meaning
of Section 430(i) of the Code or Section 303(j) of ERISA.  There are no
existing, pending or threatened claims (other than routine claims for benefits
in the normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Plan to which any Loan Party or any of its ERISA
Affiliates has incurred or otherwise has or could have an obligation or any
liability.  With respect to each Multiemployer Plan to which any Loan Party or
any of its ERISA Affiliates is required to make a contribution, each Loan Party
and all of its ERISA Affiliates have satisfied all required contributions and
installments on or before the applicable due dates and have not incurred a
complete or partial withdrawal under Section 4203 or 4205 of ERISA.  No Plan
Termination Event has or is reasonably expected to occur.

 

(c)                                  Each Foreign Plan is in compliance in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such plan.  The
aggregate of the liabilities to provide all of the accrued benefits under each
Foreign Plan does not exceed the current fair market value of the assets held in
the trust or other funding vehicle for such plan.  There are no actions, suits
or claims (other than routine claims for benefits) pending or threatened against
any Loan Party or any of its ERISA Affiliates with respect to any Foreign Plan.

 

3.1.10              Compliance with Legal Requirements.  Each Loan Party is in
compliance with all applicable Legal Requirements, except to the extent that any
noncompliance would not reasonably be expected to have a Material Adverse
Effect.  No Loan Party is in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority, except

 

58

--------------------------------------------------------------------------------


 

for any default or violation that would not reasonably be expected to have a
Material Adverse Effect.

 

3.1.11              Financial Information.  All financial data that have been
delivered to Lender in connection with the Loan (i) are true, complete and
correct in all material respects (or, to the extent that any such financial data
was incorrect in any material respect when delivered, the same has been
corrected by financial data subsequently delivered to Lender prior to the
Closing Date), (ii) accurately represent the financial condition of the
Properties as of the date of such reports (or, to the extent that any such
financial data did not accurately represent the financial condition of the
Properties when delivered, the same has been corrected by financial data
subsequently delivered to Lender prior to the Closing Date), and (iii) have been
prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein.  The foregoing representation shall not apply to any such
financial data that constitutes projections, provided that Borrower represents
and warrants that such projections were made in good faith and that Borrower has
no reason to believe that such projections were materially inaccurate.  Borrower
does not have any contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and reasonably likely to have
a Material Adverse Effect, except as referred to or reflected in said financial
statements.  Borrower has no liabilities or other obligations that arose or
accrued prior to the Closing Date that would reasonably be expected to have a
Material Adverse Effect.  Borrower has no known contingent liabilities.

 

3.1.12              Insurance.  Borrower has obtained and delivered to Lender
certificates evidencing the Policies required to be maintained under
Section 5.1.1.  All such Policies are in full force and effect, with all
premiums prepaid thereunder.  No claims have been made that are currently
pending, outstanding or otherwise remain unsatisfied under any such Policies
that would reasonably be expected to have a Material Adverse Effect.  With
respect to any insurance policy, neither Borrower nor, to Borrower’s or
Manager’s knowledge, any other Person, has done, by act or omission, anything
which would impair the coverage of any of the Policies in any material respect.

 

3.1.13              Tax Filings.  Each Loan Party has filed, or caused to be
filed, on a timely basis all Tax returns (including, without limitation, all
foreign, federal, state, local and other Tax returns) required to be filed by
it, if any, is not liable for Non-Property Taxes payable by any other Person and
has paid or made adequate provisions for the payment of all Non-Property Taxes
(to the extent such Taxes, assessment and other governmental charges exceed
$100,000 in the aggregate) payable by such Loan Party except as permitted by
Section 4.1.4 or 4.4.5.  All material recording or other similar taxes required
to be paid by any Loan Party under applicable Legal Requirements currently in
effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents have been
paid.

 

3.1.14              Certificate of Compliance; Licenses.  All certifications,
permits, licenses and approvals, including without limitation, certificates of
completion and occupancy, required of Borrower for the legal use, occupancy and
operation of each Property have been obtained and are in full force and effect,
except as would not reasonably be expected to have a Material Adverse Effect. 
The use being made of each Property is in conformity with the certificate of
occupancy issued for such Property, if any.

 

59

--------------------------------------------------------------------------------


 

3.1.15              Special Purpose Entity/Separateness.

 

(a)                                 Since its formation, no Loan Party has
conducted any business other than entering into and performing its obligations
under the Loan Documents to which it is a party and as described in the
definition of Special Purpose Entity herein.  As of the Closing Date, no Loan
Party owns or holds, directly or indirectly (i) any capital stock or equity
security of, or any equity interest in, any Person other than a Loan Party or
(ii) any debt security or other evidence of indebtedness of any Person, except
for Permitted Investments and as otherwise contemplated by the Loan Documents. 
Borrower does not have any subsidiaries.

 

(b)                                 Any and all of the stated facts and
assumptions made in the Insolvency Opinion, including, but not limited to, any
exhibits attached thereto, will have been and shall be true and correct in all
respects, and each Loan Party will have complied and will comply in all material
respects, with all of the stated facts and assumptions made with respect to it
in the Insolvency Opinion.  Each entity other than a Loan Party with respect to
which an assumption is made or a fact stated in any Insolvency Opinion will have
complied and will comply, in all material respects, with all of the assumptions
made and facts stated with respect to it in the Insolvency Opinion.  Borrower
covenants that in connection with any Additional Insolvency Opinion delivered in
connection with this Agreement it shall provide an updated certification
regarding compliance with the facts and assumptions made therein, which
certificate shall be substantially similar to the representations made in this
Section 3.1.15(b).

 

(c)                                  Borrower covenants and agrees that Borrower
shall provide Lender with thirty (30) days’ prior written notice prior to the
removal of an Independent Director of any Loan Party.

 

3.1.16              Management.  The ownership, leasing, management and
collection practices used by each Loan Party and Manager with respect to the
Properties have been in compliance with all applicable Legal Requirements, and
all necessary licenses, permits and regulatory requirements pertaining thereto
have been obtained and remain in full force and effect, except to the extent
that failure to obtain would not reasonably be expected to have a Material
Adverse Effect.  The Management Agreement is in full force and effect and there
is no default thereunder by any party thereto and no event has occurred that,
with the passage of time and/or the giving of notice would constitute a default
thereunder.

 

3.1.17              Illegal Activity.  None of the Properties has been or will
be purchased with proceeds of any illegal activity.

 

3.1.18              No Change in Facts or Circumstances; Disclosure.  All
information, reports, financial statements, exhibits and schedules furnished in
writing by or on behalf of each Loan Party to Lender in connection with the
negotiation, preparation or delivery of this Agreement and the other Loan
Documents or included herein or therein or delivered pursuant hereto or thereto
(but excluding any projections, forward looking statements, budgets, estimates
and general market data as to which each Loan Party only represents and warrants
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time), when taken as a whole, as of the date
furnished, do not contain any untrue statement of material fact or omit to state
any material fact necessary to make the statements herein or therein, in light
of the

 

60

--------------------------------------------------------------------------------


 

circumstances under which they were made, not materially misleading.  There has
been no material adverse change in any condition, fact, circumstance or event
that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise does or might result in a
Material Adverse Effect.

 

3.1.19              Investment Company Act.  No Loan Party is (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 2005, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

 

3.1.20              Federal Reserve Regulations.  No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (“Margin Stock”) or for any other purpose which would be
inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements in any material
respects or by the terms and conditions of this Agreement or the other Loan
Documents.  None of the Collateral is comprised of Margin Stock and less than
25% of the assets of each Loan Party are comprised of Margin Stock.

 

3.1.21              Bank Holding Company.  Borrower is not a “bank holding
company” or a direct or indirect subsidiary of a “bank holding company” as
defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.

 

3.1.22              FIRPTA.  No Loan Party is a “foreign person” within the
meaning of Section 1445(f)(3) of the Code.

 

3.1.23              Contracts.

 

(a)                                 Borrower has not entered into, and is not
bound by, any Major Contract which continues in existence, except those
previously disclosed in writing to Lender.

 

(b)                                 Each of the Major Contracts is in full force
and effect, there are no material defaults by Borrower thereunder and, to the
knowledge of Borrower and Manager, there are no monetary or other material
defaults thereunder by any other party thereto.  None of Borrower, Manager or
any other Person acting on Borrower’s behalf has given or received any notice of
default under any of the Major Contracts that remains uncured or in dispute.

 

(c)                                  Borrower has delivered copies of the Major
Contracts (including all amendments and supplements thereto) to Lender that are
true, correct and complete in all material respects.

 

(d)                                 Except for Manager under the Management
Agreement, no Major Contract has as a party an Affiliate of Borrower.  All fees
and other compensation for services previously performed under the Management
Agreement have been paid in full.

 

61

--------------------------------------------------------------------------------


 

3.1.24              Embargoed Person.

 

(a)                                 No Loan Party nor any of its respective
officers, directors or members is a Person (or to Borrower’s knowledge, owned or
controlled by a Person): (i) that is listed on a Government List, (ii) is
otherwise subject to the provisions of Executive Order 13224 issued on
September 24, 2001, (iii) has been previously indicted for or convicted of any
felony involving a crime of moral turpitude or any Patriot Act Offense, or
(iv) is currently under investigation by any Governmental Authority for alleged
felony involving a crime of moral turpitude.  For purposes hereof, the term
“Patriot Act Offense” means any violation of the criminal laws of the United
States of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism; (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the Patriot Act.  “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

 

(b)                                 At the time Borrower first entered into a
Lease with each Tenant (excluding any Tenant who occupied a Property pursuant to
an in-place Lease when such Property was acquired by Borrower’s Affiliate), no
such Tenant was listed on either of the Government Lists described in
Section 4.1.20.

 

3.1.25              Perfection Representations.

 

(a)                                 The Borrower Security Agreement and the
Equity Owner Security Agreement create valid and continuing security interests
(as defined in the applicable UCC) in the personal property Collateral in favor
of Lender, which security interests are prior to all other Liens arising under
the UCC, subject to Permitted Liens, and are enforceable as such against
creditors of each Loan Party, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity);

 

(b)                                 All appropriate financing statements have
been filed in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest granted to Lender
hereunder in the Collateral that may be perfected by filing a financing
statement;

 

(c)                                  Other than the security interest granted to
Lender pursuant to the Loan Documents, no Loan Party has pledged, assigned,
collaterally assigned, sold, granted a security interest in, or otherwise
conveyed any of the Collateral except to the extent expressly permitted by the
terms hereof.  No Loan Party has authorized the filing of and is not aware of
any financing statements against any Loan Party that include a description of
the Collateral other than any financing statement relating to the security
interest granted to Lender hereunder or that has been terminated.

 

62

--------------------------------------------------------------------------------


 

(d)                                 No instrument or document that constitutes
or evidences any Collateral has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than Lender.

 

(e)                                  The grant of the security interest in the
Collateral by each Loan Party to Lender, pursuant to the Borrower Security
Agreement and the Equity Owner Security Agreement is in the ordinary course of
business for each Loan Party and is not subject to the bulk transfer or any
similar statutory provisions in effect in any applicable jurisdiction.

 

(f)                                   The chief executive office and the
location of each Loan Party’s records regarding the Collateral are listed on
Schedule IV. Except as otherwise disclosed to Lender in writing, each Loan
Party’s legal name is as set forth in this Agreement, each Loan Party has not
changed its name since its formation. Except as otherwise listed on Schedule IV,
each Loan Party does not have tradenames, fictitious names, assumed names or
“doing business as” names and each Loan Party’s federal employer identification
number and Delaware organizational identification number is set forth on
Schedule IV.

 

Section 3.2                                   Property Representations. 
Borrower represents and warrants to Lender with respect to each Property as
follows:

 

3.2.1                                             Property/Title.

 

(a)                                 Borrower has good and marketable fee simple
legal and equitable title to the real property comprising the Property, subject
to Permitted Liens.  The Mortgage Documents, when properly recorded and/or filed
in the appropriate records, will create (i) a valid, first priority, perfected
Lien on Borrower’s interest in the Property, subject only to the Permitted
Liens, and (ii) perfected security interests in and to, and perfected collateral
assignments of, all personalty (including the Leases), all in accordance with
the terms thereof, in each case subject only to the Permitted Liens.  The
Permitted Liens with respect to the Property, in the aggregate, do not have a
material adverse effect on the profitability, value, use or operation of the
Property or the enforceability, validity or perfection of the lien of the
applicable Mortgage.

 

(b)                                 All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid under
applicable Legal Requirements in connection with the transfer of the Property to
Borrower have been paid or are being paid simultaneously herewith.  All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid under applicable Legal Requirements in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement of any of
the Mortgage Documents with respect to such Property, including the Mortgages,
have been paid or are being paid simultaneously herewith.  All taxes and
governmental assessments due and owing in respect of the Property have been
paid, or an escrow of funds in an amount sufficient to cover such payments has
been established hereunder or are insured against by the Title Insurance Policy
and the Title Insurance Owner’s Policy for such Property.

 

(c)                                  Each Property is comprised of one (1) or
more parcels which constitute separate tax lots and do not constitute a portion
of any other tax lot not a part of such Property.

 

63

--------------------------------------------------------------------------------


 

3.2.2                     Adverse Claims.  Borrower’s ownership of the Property
is free and clear of any Liens other than Permitted Liens.

 

3.2.3                     Title Insurance Owner’s Policy.  Borrower has
delivered to Lender either (i) a Title Insurance Owner’s Policy insuring fee
simple ownership of such Property by Borrower in an amount equal to or greater
than the initial Allocated Loan Amount of the Property, issued by a title
insurance company reasonably acceptable to Lender with no title exceptions other
than Permitted Liens or (ii) a marked or initialed binding commitment that is
effective as a Title Insurance Owner’s Policy in respect of such Property in an
amount equal to or greater than the initial Allocated Loan Amount of the
Property, issued by a title insurance company reasonably acceptable to Lender
with no title exceptions other than Permitted Liens, which commitment shall be
accompanied by such other affidavits, transfer declarations and other documents
as are necessary for the recordation of the deed for such Property and issuance
of such Title Insurance Owner’s Policy.

 

3.2.4                     Deed.  Borrower has delivered to Lender a copy of a
deed for such Property conveying the Property to Borrower, with vesting in the
actual name of Borrower, and Borrower hereby certifies that such Property’s deed
has been recorded or presented to and accepted for recording by the applicable
title insurance company issuing the related Title Insurance Owner’s Policy or
binding commitment referred to in Section 3.2.3, with all fees, premiums and
deed stamps and other transfer taxes paid.

 

3.2.5                     Mortgage File Required Documents.  Borrower has
delivered to Lender (a) either (i) certified or file stamped (in each case by
the applicable land registry) original executed Mortgage Documents or (ii) a
copy of the Mortgage Documents in recordable form that have been submitted by
the title insurance company referred to in Section 3.2.3 for recording in the
jurisdiction in which such Property is located (with Lender and Borrower
acknowledging that the Mortgage Documents delivered on the Closing Date consist
solely of Mortgages (which include Assignments of Leases and Rents and fixture
filings as a part thereof), and that no separate Assignments of Leases and Rents
or Fixture Filings are included as part of the Mortgage Documents delivered at
the Closing Date), (b) an opinion of counsel admitted to practice in the state
in which such Property is located in form and substance reasonably satisfactory
to Lender in respect of the enforceability of such Mortgage Documents and an
opinion of counsel in form and substance reasonably satisfactory to Lender
stating that the Mortgage Documents were duly authorized, executed and delivered
by Borrower and that the execution and delivery of such Mortgage Loan Documents
and the performance by Borrower of its obligations thereunder will not cause a
breach of, or a default under, any agreement, document or instrument to which
Borrower is a party or to which it or such Property is bound, (c) either (x) a
Title Insurance Policy insuring the Lien of the Mortgage encumbering such
Property, or (y) a marked or initialed binding commitment that is effective as a
Title Insurance Policy in respect of such Property, in each case, issued by the
title insurance company referred to in Section 3.2.3 with no title exceptions
other than Permitted Liens, which commitment shall be accompanied by such other
affidavits, transfer declarations and other documents specified in such
commitment as necessary for the issuance of such Title Insurance Policy, and
(d) evidence that all taxes, fees and other charges payable in connection
therewith have been paid in full or delivered to escrow.

 

64

--------------------------------------------------------------------------------


 

3.2.6                     Property Taxes and Other Charges.  There are no
delinquent Property Taxes or Other Charges outstanding with respect to the
Property, other than Property Taxes or Other Charges that may exist in
accordance with Section 4.4.5.  As of the Closing Date, there are no pending or,
to Borrower’s or Manager’s knowledge, proposed, special or other assessments for
homeowner’s association improvements affecting the Property that would
reasonably be expected to have an Individual Material Adverse Effect with
respect to the Property.

 

3.2.7                     Compliance with Renovation Standards.  Except if the
Property is a Carry-Over Property, the Property satisfies the Renovation
Standards and all renovations thereto have been conducted in accordance with
applicable Legal Requirements, in all material respects.

 

3.2.8                     Condemnation; Physical Condition.  The Property has
not been condemned in whole or in part.  No proceeding is pending or, to the
knowledge of Borrower or Manager, threatened for the condemnation of the
Property.  The Property is in a good, safe and habitable condition and repair,
and free of and clear of any damage or waste that has an Individual Material
Adverse Effect on the Property.

 

3.2.9                     Brokers.  There is no commission or other compensation
payable to any broker or finder in connection with the purchase of the Property
by Borrower or its Affiliate that has not been paid.

 

3.2.10              Leasing.  As of the Cut Off Date, or, in case of any
Substitute Property, as of the date such Property becomes a Substitute Property,
either (i) the Property was leased by Borrower pursuant to an Eligible Lease and
such Lease was in full force and effect and was not in default in any material
respect or (ii) if the Property is a Carry-Over Property, it was leased by
Borrower to a Carry-Over Tenant pursuant to a Lease and such Lease was in full
force and effect and was not in default in any material respect; provided, that
prior to entering into any new or renewal Lease with such Carry-Over Tenant
Borrower shall have determined that such Carry-Over Tenant is not listed on a
Government List.  No Person (other than the Borrower) has any possessory
interest in the Property or right to occupy the same except any Tenant under and
pursuant to the provisions of the applicable Lease and any Person claiming
rights through any such Tenant.  The copy of such Eligible Lease for the
Property delivered to Lender is true and complete in all material respects,
there are no material oral agreements with respect thereto.  Except as set forth
on Schedule III, as of the Closing Date, no Rent (including security deposits)
has been paid more than thirty (30) days in advance of its due date and all
amounts set forth on Schedule III have been delivered to the Advance Rent
Subaccount on or before the Closing Date.  As of the Closing Date, any payments,
free rent, partial rent, rebate of rent or other payments, credits, allowances
or abatements required to be given by Borrower to the relevant Tenant has
already been provided to such Tenant.

 

3.2.11              Insurance.  The Property is covered by property, casualty,
liability, business interruption, windstorm, flood, earthquake and other
applicable insurance policies as and to the extent, and in compliance with the
applicable requirements of Section 5.1.1 and neither Borrower nor Manager has
taken (or omitted to take) any action that would impair or invalidate the
coverage provided by any such policies.  As of the Closing Date, no claims have
been made that are currently pending, outstanding or otherwise remain
unsatisfied under any such policies

 

65

--------------------------------------------------------------------------------


 

and would reasonably be expected to have an Individual Material Adverse Effect
with respect to the Property.

 

3.2.12              Lawsuits, Etc.  As of the Closing Date, there are no
actions, suits or proceedings at law or in equity by or before any Governmental
Authority or other entity pending or to the actual knowledge of Borrower or
Manager, threatened against or affecting the Property, which actions, suits or
proceedings would reasonably be expected to have an Individual Material Adverse
Effect on such Property.

 

3.2.13              Orders, Injunctions, Etc.  There are no orders, injunctions,
decrees or judgments outstanding with respect to the Property that would
reasonably be expected to have an Individual Material Adverse Effect on such
Property.

 

3.2.14              Agreements Relating to the Properties.  Borrower is not a
party to any agreement or instrument or subject to any restriction which would
reasonably be expected to have an Individual Material Adverse Effect on such
Property.  Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which the Property is
bound.  Except for the Management Agreement, Borrower does not have a material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument by which the Property is bound, other
than obligations under the Loan Documents.  Borrower is not in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Permitted Lien with
respect to any Property.  Neither the Property nor any part thereof are subject
to any purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of any Tenant or other third parties.

 

3.2.15              Accuracy of Information Regarding Property.  All information
with respect to the Property included in the Properties Schedule is true,
complete and accurate in all material respects.

 

3.2.16              Compliance with Legal Requirements.  The Property (including
the leasing and intended use thereof) complies with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes and all certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits, required for the
legal leasing, use, occupancy, habitability and operation of such Property,
except as would not reasonably be expected to have an Individual Material
Adverse Effect with respect to the Property. There is no consent, approval,
permit, license, order or authorization of, and no filing with or notice to, any
court or Governmental Authority related to the operation, use or leasing of the
Property that has not been obtained, except as would not reasonably be expected
to have an Individual Material Adverse Effect with respect to the Property.
There has not been committed by Borrower or by any other Person in occupancy of
or involved with the operation, use or leasing of the Property any act or
omission affording any Governmental Authority the right of forfeiture as against
the Property or any part thereof.

 

3.2.17              Utilities and Public Access.  The Property has rights of
access to public ways and is served by water, sewer or septic system, and storm
drain facilities adequate to service the

 

66

--------------------------------------------------------------------------------


 

Property for its intended uses and all public utilities necessary or convenient
to the full use and enjoyment of the Property are located either in the public
right-of-way abutting the Property (which are connected so as to serve the
Property without passing over other property) or in recorded easements serving
the Property and such easements are set forth in and insured by the applicable
Title Insurance Owner’s Policy and Title Insurance Policy and all roads
necessary for the use of the Property for its intended purposes have been
completed and dedicated to public use and accepted by all Governmental
Authorities, except as would not reasonably be expected to have an Individual
Material Adverse Effect with respect to the Property.

 

3.2.18              Eminent Domain.  As of the Closing Date, there is no
proceeding pending or, to Borrower’s or Manager’s knowledge, threatened, for the
total or partial condemnation or taking of the Property by eminent domain or for
the relocation of roadways resulting in a failure of access to the Property on
public roads.

 

3.2.19              Flood Zone.  The Property is not located in an area
identified by the Federal Emergency Management Agency as a special flood hazard
area, or, if so located the flood insurance required pursuant to
Section 5.1.1(a) is in full force and effect with respect to the Property.

 

Section 3.3                                   Survival of Representations. 
Borrower agrees that all of the representations and warranties of Borrower set
forth in Article III and elsewhere in this Agreement and in the other Loan
Documents shall survive for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan Documents by Borrower.  All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.

 

ARTICLE IV - BORROWER COVENANTS

 

Section 4.1                                   Affirmative Covenants.  Borrower
hereby covenants and agrees with Lender as follows:

 

4.1.1                     Preservation of Existence.  Borrower shall and shall
cause each other Loan Party to (i) observe all procedures required by its
organizational documents and preserve and maintain its limited liability
company, existence, rights, franchises and privileges in the jurisdiction of its
organization, and (ii) qualify and remain qualified in good standing (where
relevant) as a foreign limited liability company in each other jurisdiction
where the nature of its business requires such qualification and to the extent
such concept exists in such jurisdiction and except where, in the case of this
clause (ii), the failure to be so qualified would not reasonably be expected to
have a Material Adverse Effect.

 

4.1.2                     Compliance with Legal Requirements.  Except with
respect to the Properties and the use thereof (which is subject to
Section 4.4.4), Borrower shall and shall cause each other Loan Party to do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its rights, licenses and permits and to comply with all Legal
Requirements applicable to it, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect.  A Loan
Party, at such Loan Party’s expense, may contest by

 

67

--------------------------------------------------------------------------------


 

appropriate legal proceeding promptly initiated and conducted in good faith and
with due diligence, the validity of any Legal Requirement, the applicability of
any Legal Requirement to a Loan Party or any Property or any alleged violation
of any Legal Requirement; provided, that (i)  such proceeding shall be permitted
under and be conducted in accordance with the provisions of any instrument to
which a Loan Party is subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all applicable Legal
Requirements; (ii) no Property nor any part thereof or interest therein will be
in danger of being sold, forfeited, terminated, cancelled or lost; and (iii) the
Loan Party shall promptly upon final determination thereof comply with any such
Legal Requirement determined to be valid or applicable or cure any violation of
any Legal Requirement, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

4.1.3                     Special Purpose Bankruptcy Remote Entity/Separateness.

 

(a)                                 Borrower shall and shall cause each other
Loan Party to be and continue to be a Special Purpose Entity.

 

(b)                                 Borrower shall and shall cause each other
Loan Party to comply in all material respects with all of the stated facts and
assumptions made with respect to the Loan Parties in the Insolvency Opinion and
each Additional Insolvency Opinion.  Each entity other than a Loan Party with
respect to which an assumption is made or a fact stated in the Insolvency
Opinion or an Additional Insolvency Opinion will comply in all material respects
with all of the assumptions made and facts stated with respect to it in such
Insolvency Opinion or Additional Insolvency Opinion.

 

4.1.4                     Non-Property Taxes.  Borrower shall and shall cause
each other Loan Party to file, cause to be filed or obtain an extension of the
time to file, all Tax returns for Non-Property Taxes and reports required by law
to be filed by it and to promptly pay or cause to be paid all material
Non-Property Taxes now or hereafter levied, assessed or imposed on it as the
same become due and payable; provided, that, after prior written notice to
Lender of its intention to contest any such Non-Property Taxes, such Loan Party
may contest by appropriate legal proceedings conducted in good faith and with
due diligence, the amount or validity of any such Non-Property Taxes and, in
such event, may permit the Non-Property Taxes so contested to remain unpaid
during any period, including appeals, when a Loan Party is in good faith
contesting the same so long as (i) no Event of Default has occurred and remains
uncured, (ii) such proceeding shall be permitted under and be conducted in
accordance with all applicable Legal Requirements, (iii) no Property or other
Collateral nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost, (iv) the applicable Loan Party
has set aside on its books adequate reserves in accordance with GAAP, and the
non-payment or non-discharge of such Non-Property Taxes would not reasonably be
expected to have a Material Adverse Effect, (v) enforcement of the contested
Non-Property Taxes is effectively stayed for the entire duration of such contest
and no Lien is imposed on any Property or other Collateral, (vi) any
Non-Property Taxes determined to be due, together with any interest or penalties
thereon, is promptly paid as required after final resolution of such contest,
(vii) to the extent such Non-Property Taxes (when aggregated with all other
Taxes that any Loan Party is then contesting under this Section 4.1.4 or
Section 4.4.5 and for which Borrower has not delivered to Lender any Contest
Security) exceed $1,000,000, Borrower shall deliver to Lender

 

68

--------------------------------------------------------------------------------


 

either (A) cash, or other security as may be approved by Lender, in an amount
sufficient to insure the payment of any such Non-Property Taxes, together with
all interest and penalties thereon or (B) a payment and performance bond in an
amount equal to one hundred percent (100%) of the contested amount from a surety
acceptable to Lender in its reasonable discretion, (viii) failure to pay such
Non-Property Taxes will not subject Lender to any civil or criminal liability,
(ix) such contest shall not affect the ownership, use or occupancy of any
Property or other Collateral, and (x) Borrower shall, upon request by Lender,
give Lender prompt notice of the status of such proceedings and/or confirmation
of the continuing satisfaction of the conditions set forth in clauses
(i) through (ix) of this Section 4.1.4.  Notwithstanding the foregoing, Borrower
shall and shall cause each other Loan Party to pay any contested Non-Property
Taxes (or, if cash or other security has been provided, Lender may pay over any
such cash or other security held by Lender to the claimant entitled thereto) if,
in the Lender’s reasonable judgment, any Property or other Collateral (or any
part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any danger of the Lien of any
Collateral Document being primed by any related Lien.

 

4.1.5                     Access to the Properties.  Subject to the rights of
Tenants, Borrower shall permit agents, representatives and employees of Lender
to inspect the Properties or any part thereof at reasonable hours upon
reasonable advance notice, subject to the limitations set forth in Schedule VI.

 

4.1.6                     Cooperate in Legal Proceedings.  Borrower shall
cooperate reasonably with Lender with respect to any proceedings before any
court, board or other Governmental Authority which is reasonably likely to
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the other Loan Documents and, in connection therewith, permit Lender, at its
election by written notice, to participate in any such proceedings.

 

4.1.7                     Perform Loan Documents.  Borrower shall and shall
cause each other Loan Party to, in a timely manner, observe, perform and satisfy
all the terms, provisions, covenants and conditions of the Loan Documents
executed and delivered by, or applicable to, the Loan Party, and shall pay when
due all costs, fees and expenses of Lender, to the extent required under the
Loan Documents executed and delivered by, or applicable to, the Loan Party.

 

4.1.8                     Award and Insurance Benefits.  Borrower shall
cooperate with Lender, in accordance with the relevant provisions of this
Agreement, to enable Lender to receive the benefits of any Awards or Insurance
Proceeds lawfully or equitably payable in connection with any Property, and
Lender shall be reimbursed for any expenses reasonably incurred in connection
therewith (including reasonable attorneys’ fees and disbursements, and the
payment by the Loan Parties of the reasonable expense of an appraisal on behalf
of Lender in case of Casualty or Condemnation affecting any Property or any part
thereof) out of such Insurance Proceeds.

 

4.1.9                     Further Assurances.  Borrower shall and shall cause
each other Loan Party to take all necessary action to establish and maintain, in
favor of Lender a valid and perfected first priority security interest in all
Collateral to the full extent contemplated herein, free and clear of any Liens
other than Permitted Liens (including the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all

 

69

--------------------------------------------------------------------------------


 

appropriate jurisdictions to perfect Lender’s security interest in the
Collateral).  Borrower shall and shall cause each other Loan Party to, at the
Loan Parties’ sole cost and expense execute any and all further documents,
financing statements, agreements, affirmations, waivers and instruments, and
take all such further actions (including the filing and recording of financing
statements) that may be required under any applicable Legal Requirement, or that
Lender reasonably deems necessary or advisable, in order to grant, preserve,
protect and perfect the validity and priority of the security interests created
or intended to be created hereby or by the Collateral Documents or the
enforceability of any guaranty or other Loan Document.

 

4.1.10              Keeping of Books and Records.  Borrower shall keep and
maintain or shall cause to be kept and maintained on a calendar year basis, in
accordance with the requirements for a Special Purpose Entity set forth herein
and GAAP (or such other accounting basis acceptable to Lender), proper and
accurate books, records and accounts reflecting all of the financial affairs of
the Loan Parties and all items of income and expense in connection with the
operation on an individual basis of each Property.  Lender shall have the right
from time to time at all times during normal business hours upon reasonable
notice to examine such books, records and accounts at the office of Borrower or
any other Person maintaining such books, records and accounts and to make such
copies or extracts thereof as Lender shall desire.  After the occurrence of an
Event of Default, Borrower shall pay any costs and expenses reasonably incurred
by Lender to examine each Loan Parties’ accounting records with respect to the
Properties, as Lender shall reasonably determine to be necessary or appropriate
in the protection of Lender’s interest.

 

4.1.11              Business and Operations.  Borrower shall directly or through
Manager or subcontractors of Manager (subject to Section 4.2.1), continue to
engage in the businesses presently conducted by it as and to the extent the same
are necessary for the ownership, maintenance, sale, management, leasing and
operation of the Properties.  Borrower shall qualify to do business and will
remain in good standing under the laws of each jurisdiction as and to the extent
the same are required for the ownership, maintenance, management and operation
of the Properties, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.  Borrower or a
Borrower TRS, as applicable, shall at all times during the term of the Loan,
continue to own or lease all equipment, fixtures and personal property which are
necessary to operate its Properties.

 

4.1.12              Loan Proceeds.  Borrower shall use the proceeds of the Loan
received by it on the Closing Date only for the purposes set forth in
Section 2.1.5.

 

4.1.13              Performance by Borrower.  Borrower shall and shall cause
each other Loan Party to, in a timely manner, observe, perform and fulfill each
and every covenant, term and provision of each Loan Document executed and
delivered by, or applicable to, such Loan Party, and shall not enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by, or applicable
to, Borrower or Equity Owner without the prior written consent of Lender.

 

4.1.14              Leasing Matters.  Borrower shall (i) observe and perform the
obligations imposed upon the lessor under the Leases for the Properties in a
commercially reasonable manner; and (ii) enforce the terms, covenants and
conditions contained in such Leases upon the

 

70

--------------------------------------------------------------------------------


 

part of the Tenant thereunder to be observed or performed in a commercially
reasonable manner except in each case to the extent that the failure to do so
would not reasonably be expected to have an Individual Material Adverse Effect
with respect to a Property.

 

4.1.15              Borrower’s Operating Account.  Borrower shall establish and
maintain an account (the “Borrower’s Operating Account”) at a bank selected by
Borrower and reasonably approved by Lender which shall be an Eligible
Institution.  Borrower may also establish and maintain subaccounts of Borrower’s
Operating Account (which may be ledger or book entry accounts and not actual
accounts).

 

4.1.16              Security Deposits.

 

(a)                                 At all times, Borrower shall maintain one or
more (if more than one, only the minimum number required by Legal Requirements)
Eligible Accounts for the safe keeping of security deposits (each and
collectively, the “Security Deposit Account”) in compliance in all material
respects with all applicable Legal Requirements and as to which Borrower,
Lender, Manager and the depository bank shall have executed and delivered a
Deposit Account Control Agreement.  Borrower shall deposit all security deposits
in its possession on the Closing Date into the Security Deposit Account.  Within
three (3) Business Days after receipt of any security deposit, Borrower shall
deposit the same into the Security Deposit Account (except only as provided
below with respect to combined payments).  Except for deposits of de minimis
Borrower funds to maintain a minimum balance or to pay fees of the depository
bank, Borrower shall insure that no funds from any source shall be deposited
into the Security Deposit Account other than security deposits relating to the
Properties and interest paid thereon, and no funds shall be withdrawn except, in
accordance with Legal Requirements, (i) to pay refunds of security deposits,
(ii) to pay (or reimburse for payment of) expenses chargeable against security
deposits, or (iii) to transfer forfeited security deposits to the Rent Deposit
Account or Cash Management Account.  Borrower shall maintain complete and
accurate books and records of all transactions pertaining to security deposits
and the Security Deposit Account, with sufficient detail to identify all
security deposits separate and apart from other payments received from or by
Tenants.  Only if Borrower receives a check or other payment that combines a
security deposit together with Rent or other amounts owing by a Tenant, then
Borrower shall deposit the combined payment into the Rent Deposit Account or
Cash Management Account.  Promptly thereafter, Borrower shall submit written
notice to Lender identifying the applicable combined payment and requesting
return of the security deposit amount from the Cash Management Account, and when
the same is paid, Borrower promptly shall deposit the same into the Security
Deposit Account within three (3) Business Days after receipt.

 

(b)                                 Any bond or other instrument which Borrower
is permitted to hold in lieu of cash security deposits under applicable Legal
Requirements (i) shall be maintained in full force and effect in the full amount
of such deposits unless replaced by cash deposits as above described, (ii) shall
be issued by an institution reasonably satisfactory to Lender, (iii) shall, if
permitted pursuant to Legal Requirements, name Lender as payee or mortgagee
thereunder (or at Lender’s option, be fully assignable to Lender), and
(iv) shall in all respects comply with applicable Legal Requirements and
otherwise be satisfactory to Lender.  Borrower shall, upon request, provide
Lender with evidence reasonably satisfactory to Lender of Borrower’s compliance
with the foregoing.

 

71

--------------------------------------------------------------------------------


 

(c)                                  Upon Lender’s written request during an
Event of Default, Borrower shall deliver (or cause to be delivered) all security
deposits to Lender for safe-keeping, and not for application against the Debt.
 Upon a foreclosure of any Property or transfer in lieu thereof, Borrower shall
deliver to Lender or to an account designed by Lender the security deposits
applicable to such Property for safe-keeping and not for application to the
Debt.

 

4.1.17              Investment of Funds in Cash Management Account, Subaccounts,
Rent Deposit Account and Security Deposit Account.  Sums on deposit in the Cash
Management Account and the Subaccounts may be invested in Permitted Investments.
 Borrower shall have the right to direct Cash Management Account Bank to invest
sums on deposit in the Cash Management Account and the Subaccounts in Permitted
Investments. The Cash Management Account shall be assigned the federal tax
identification number of Borrower.  Sums on deposit in the Rent Deposit Account
shall not be invested in Permitted Investments and shall be held solely in
cash.  Subject to any requirements of applicable law, sums on deposit in a
Security Deposit Account may be invested in Permitted Investments and Borrower
shall have the right to direct the applicable Security Deposit Bank to invest
sums on deposit in such Security Deposit Account in Permitted Investments.  The
amount of actual losses sustained on a liquidation of a Permitted Investment in
the Cash Management Account, a Subaccount or a Security Deposit Account shall be
deposited into the Cash Management Account, the applicable Subaccount or the
applicable Security Deposit Account, as applicable, by Borrower no later than
one (1) Business Day following such liquidation.  Borrower shall pay any
federal, state or local income or other tax applicable to income earned from
Permitted Investments.

 

4.1.18              Operation of Property.

 

(a)                                 Borrower shall (i) cause the Manager to
manage the Properties in accordance with the Management Agreement,
(ii) diligently perform and observe all of the terms, covenants and conditions
of the Management Agreement on the part of Borrower to be performed and
observed, (iii) promptly notify Lender of any default under the Management
Agreement of which it is aware; provided, however, that, no such notice is
required pursuant to this clause (iii) if (A) the loss or damage from such
default under the Management Agreement does not exceed $50,000 and (B) the
Borrower determines, in good faith, that such default will not adversely affect
the management of any of the Properties or the interests of the Lender in such
Properties and (iv) promptly enforce the performance and observance of all of
the covenants required to be performed and observed by the Manager under the
Management Agreement in a commercially reasonable manner.  If Borrower shall
default in the performance or observance of any material term, covenant or
condition of the Management Agreement on the part of Borrower to be performed or
observed, then, without limiting Lender’s other rights or remedies under this
Agreement or the other Loan Documents, and without waiving or releasing Borrower
from any of its obligations hereunder or under the Management Agreement, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act as may be appropriate to cause all the material terms, covenants
and conditions of the Management Agreement on the part of Borrower to be
performed or observed.  In no event shall the management fee payable to the
Manager for any calendar month exceed the Management Fee Cap for such calendar
month and in no event shall Borrower pay or become obligated to pay to the
Manager, any transition or termination costs or expenses, termination fees, or
their equivalent in connection with the Transfer of a Property or the
termination of the Management Agreement.  For the avoidance of

 

72

--------------------------------------------------------------------------------


 

doubt, for purposes of this Agreement, management fees shall not be deemed to
include leasing commissions and reimbursements of expenses paid to Manager in
the ordinary course of Borrower’s business.

 

(b)                                 If any one or more of the following events
occurs: (i) during the continuance of an Event of Default, (ii) if the Manager
shall be in material default under the Management Agreement beyond any
applicable notice and cure period (including as a result of any gross
negligence, fraud, willful misconduct or misappropriation of funds), or (iii) if
Manager shall become insolvent or a debtor in any bankruptcy or insolvency
proceeding, then Lender shall have the right to require Borrower to replace the
Manager and enter into a Replacement Management Agreement with (x) a Qualified
Manager selected by Borrower that is not an Affiliate of Borrower or (y) another
property manager chosen by Borrower and approved by Lender; provided, that such
approval shall be conditioned upon Borrower delivering a Rating Agency
Confirmation as to such property manager.  If Borrower fails to select a new
Qualified Manager or a replacement Manager that satisfies the conditions
described in the foregoing clause (y) and enter into a Replacement Management
Agreement with such Person within sixty (60) days of Lender’s demand to replace
the Manager, then Lender may choose the replacement property manager provided
that such replacement property manager is a Qualified Manager or satisfies the
conditions set forth in proviso of the foregoing clause (y).

 

4.1.19              Anti-Money Laundering.  Borrower shall comply and shall
cause each other Loan Party to comply in all material respects with all
applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 (collectively, the “Anti-Money Laundering
Laws”).  Borrower (a) has established an anti-money laundering compliance
program as required by the Anti-Money Laundering Laws, (b) has conducted and
will conduct the requisite due diligence in connection with the Leases and
Tenants for purposes of the Anti-Money Laundering Laws, including with respect
to the legitimacy of the applicable Tenant and the origin of the assets used by
said Tenant to lease the applicable Property and (c) maintains and will maintain
sufficient information to identify the applicable Tenant for purposes of the
Anti-Money Laundering Laws.  Borrower shall provide notice to Lender, within
five (5) Business Days, of receipt of any written notice of any Anti-Money
Laundering Law violation or action involving a Loan Party.

 

4.1.20              Embargoed Persons.  Prior to entering into a Lease with a
prospective Tenant (excluding any existing Tenant of a Property that was
previously screened in accordance with this Section 4.1.20), Borrower shall
confirm that such prospective Tenant is not a Person whose name appears on a
Government List.  Borrower shall not enter into a Lease with a Person whose name
appears on a Government List unless Borrower determines that such Person is not
the terrorist, narcotics trafficker or other Person who is identified on such
Government List but merely has the same name as such Person.  If notwithstanding
such confirmation, a Responsible Officer of a Loan Party or Manager obtains
knowledge that a Tenant is a Person whose name appears on a Government List, it
shall promptly provide notice of such fact to Lender within five (5) Business
Days of acquiring knowledge thereof.

 

4.1.21              ERISA Matters.  Each Loan Party shall and shall cause each
of its ERISA Affiliates to establish, maintain and operate all Plans to comply
in all material respects with the provisions of ERISA, the Code and all
applicable laws, the regulations and interpretation

 

73

--------------------------------------------------------------------------------


 

thereunder and the respective requirements of the governing documents for such
Plans.  Each Loan Party shall and shall cause each of its ERISA Affiliates to
establish, maintain and operate all Foreign Plans to comply in all material
respects with all laws, regulations and rules applicable thereto and the
respective requirements of the governing documents for such plans.

 

4.1.22              Formation of a Borrower TRS.  If Borrower organizes any
Borrower TRS then the following covenants shall be applicable:

 

(a)                                 Borrower shall cause such Borrower TRS to
execute and deliver to the Lender promptly after the formation of such Borrower
TRS and, in any event, prior to contributing any Properties or other Collateral
to such Borrower TRS: (i) a guaranty substantially in the form of the Equity
Owner Guaranty, guaranteeing the Obligations; (ii) a security agreement,
substantially in the form of the Borrower Security Agreement, pursuant to which
all personal property assets of such Borrower TRS are pledged as security for
the Obligations and (iii) such other agreements, instruments, approvals, legal
opinions or other documents as are reasonably requested by Lender in order to
create, perfect or establish the first priority of (subject to Permitted Liens)
any Lien purported to be covered by any such Collateral Documents or otherwise
to effect the intent that all property and assets of such Borrower TRS shall
become Collateral for the Obligations; provided, that for the avoidance of
doubt, the Lien of the Mortgage encumbering any Property contributed to the
Borrower TRS shall not be released at such time and no new Mortgage shall be
executed with respect to or recorded against any Property contributed to such
Borrower TRS by Borrower;

 

(b)                                 Borrower shall deliver promptly after the
formation of such Borrower TRS and, in any event, prior to contributing any
Properties or other Collateral to such Borrower TRS: (i) an updated Exhibit D to
the Borrower Security Agreement reflecting the pledge of Borrower’s capital
stock in such Borrower TRS as Collateral for the Obligations, (ii) a certificate
evidencing all of the capital stock of such Borrower TRS; (iii) undated stock
powers or other appropriate instruments of assignment executed in blank with
signature guaranteed and (iv) such other agreements, instruments, approvals,
legal opinions or other documents as are reasonably requested by Lender in order
to create, perfect or establish the first priority of (subject to Permitted
Liens) Lender’s Lien in such capital stock or otherwise to effect the intent
that such capital stock shall become Collateral for the Obligations; and

 

(c)                                  Prior to contributing a Property to such
Borrower TRS, Borrower shall cause such Borrower TRS to execute and deliver to
Lender an assumption of the Mortgage related to such Property, in form and
substance reasonably acceptable to Lender and Borrower.

 

Section 4.2                                   Negative Covenants.  Borrower
covenants and agrees with Lender as follows:

 

4.2.1                     Operation of Property.  Borrower shall not
(i) surrender, terminate, cancel, modify, renew or extend the Management
Agreement, provided, that Borrower may, without Lender’s consent, (x) replace
Manager so long as the replacement manager is a Qualified Manager pursuant to a
Replacement Management Agreement and (y) renew and extend the Management
Agreement pursuant to the terms thereof, (ii) enter into any other agreement
relating to the management or operation of a Property with Manager or any other
Person,

 

74

--------------------------------------------------------------------------------


 

provided, that Borrower may permit Manager to enter into sub-management
agreements with its subsidiary property managers to perform all or any portion
of the services by Manager so long as (A) the fees and charges payable under any
such sub-management agreements shall be the sole responsibility of Manager,
(B) Borrower shall have no liabilities or obligations under any such
sub-management agreements and (C) any such sub-management agreements will be
terminable without penalty upon the termination of the Management Agreement,
(iii) consent to the assignment by Manager of its interest under the Management
Agreement, or (iv) waive or release any of its rights and remedies under the
Management Agreement, in each case without the express consent of Lender, which
consent shall not be unreasonably withheld.  If at any time Lender consents to
the appointment of a new property manager or a Qualified Manager is appointed,
such new property manager (including a Qualified Manager) shall execute a
Replacement Management Agreement.  For the avoidance of doubt, for purposes of
subclause (C) above, payments for services provided during the termination
notice period of a sub-management agreement shall not constitute a termination
penalty.

 

4.2.2                     Indebtedness.  Borrower shall and shall cause each
Borrower TRS not create, incur, assume or suffer to exist any Indebtedness other
than (i) the Debt and (ii) unsecured trade payables incurred in the ordinary
course of business relating to the ownership and operation of the Properties,
which in the case of such unsecured trade payables (A) are not evidenced by a
note, (B) do not exceed, at any time, a maximum aggregate amount of three
percent (3%) of the original principal amount of the Loan and (C) are paid
within sixty (60) days of the date incurred (collectively, “Permitted
Indebtedness”).  Borrower shall cause Equity Owner not to create, incur, assume
or suffer to exist any Indebtedness other than Indebtedness incurred under the
Equity Owner Guaranty and the other Loan Documents to which Equity Owner is a
party and unsecured trade payables incurred in the ordinary course of business
related to the ownership of membership interest in Borrower and that (A) are not
evidenced by a note, (B) do not exceed, at any time, $10,000 and (C) are paid
within sixty (60) days of the date incurred (collectively, the “Equity Owner’s
Permitted Indebtedness”).  For the purposes of this Section 4.2.2, Property
Taxes and Other Charges are not Indebtedness.

 

4.2.3                     Liens.  Borrower shall not and shall cause each other
Loan Party not to create or suffer to exist any Liens upon or with respect to,
any Collateral (other than any Property) except for Permitted Liens.

 

4.2.4                     Limitation on Investments.  Borrower shall not and
shall cause each other Loan Party not to make or suffer to exist any loans or
advances to, or extend any credit to, purchase any property or asset or make any
investment (by way of transfer of property, contributions to capital, purchase
of stock or securities or evidences of indebtedness, acquisition of the business
or assets, or otherwise) in, any Affiliate or any other Person except for
acquisition of the Properties and related Collateral and Permitted Investments
and for contributions of Properties to a Borrower TRS as permitted by
Section 4.1.22.

 

4.2.5                     Limitation on Issuance of Equity Interests.  Borrower
shall not and shall cause each other Loan Party not to issue or sell or enter
into any agreement or arrangement for the issuance and sale of any Equity
Interests.

 

75

--------------------------------------------------------------------------------


 

4.2.6                     Restricted Junior Payments.  Borrower shall not make
any Restricted Junior Payment; provided, that Borrower may make Restricted
Junior Payments so long as (i) no Default or Event of Default shall then exist
or would result therefrom, (ii) such Restricted Junior Payments have been
approved by all necessary action on the part of Borrower and in compliance with
all applicable laws and (iii) such Restricted Junior Payments are paid from
Unrestricted Cash.

 

4.2.7                     Principal Place of Business, State of Organization. 
Borrower shall not and shall cause each other Loan Party not to change its name,
identity (including its trade name or names), place of organization or formation
(as set forth in Section 3.1.25) or Borrower’s or Equity Owner’s limited
liability company structure unless Borrower shall have first notified Lender in
writing of such change at least thirty (30) days prior to the effective date of
such change, and shall have first taken all action required by Lender for the
purpose of perfecting or protecting the lien and security interests of Lender
pursuant to this Agreement, and the other Loan Documents and, in the case of a
change in Borrower’s or Equity Owner’s structure, without first obtaining the
prior written consent of Lender, which consent may be given or denied in
Lender’s sole discretion.  Upon Lender’s request, Borrower shall and shall cause
each other Loan Party to, at Borrower’s sole cost and expense, execute and
deliver additional security agreements and other instruments which may be
necessary to effectively evidence or perfect Lender’s security interest in the
Collateral as a result of such change of principal place of business or place of
organization.  Each Loan Party’s principal place of business and chief executive
office, and the place where each Loan Party keeps its books and records,
including recorded data of any kind or nature, regardless of the medium or
recording, including software, writings, plans, specifications and schematics,
has been for the preceding four months (or, if less, the entire period of the
existence of Borrower) and will continue to be the address of Borrower set forth
in Section 9.3 (unless Borrower notifies Lender in writing at least thirty (30)
days prior to the date of such change).  Borrower shall promptly notify Lender
of any change in any Loan Party’s organizational identification number.

 

4.2.8                     Dissolution.  Borrower shall not and shall cause each
other Loan Party not to (i) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity, (ii) transfer,
lease or sell, in one transaction or any combination of transactions, the assets
or all or substantially all of the properties or assets of any Loan Party except
to the extent permitted by the Loan Documents or (iii) modify, amend, waive or
terminate its organizational documents or its qualification and good standing in
any jurisdiction.

 

4.2.9                     Change In Business.  Borrower shall not and shall
cause each Borrower TRS not to enter into any line of business other than the
acquisition, renovation, ownership, holding, marketing, sale, leasing, transfer,
management, operation or financing of the Properties (and any businesses
ancillary or related thereto), or make any material change in the scope or
nature of its business objectives, purposes or operations, or undertake or
participate in activities other than the continuance of its present business. 
Borrower shall cause Equity Owner to not engage in any activity other than
acting as the sole member of Borrower.

 

4.2.10              Debt Cancellation.  Borrower shall not and shall cause each
Borrower TRS not to cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in

 

76

--------------------------------------------------------------------------------


 

accordance herewith) owed to such Loan Party by any Person, except for adequate
consideration and in the ordinary course of such Loan Party’s business.

 

4.2.11              Changes to Accounts.  Borrower shall not and shall cause
each Borrower TRS not to (i) open or permit to remain open any cash, securities
or other account with any bank, custodian or institution into which Rents or
other Collections or any security deposits are deposited other than the Cash
Management Account, the Subaccounts, the Rent Deposit Account, and Security
Deposit Accounts, (ii) change or permit to change any account number of any of
the foregoing accounts, (iii) open or permit to remain open any sub-account of
the Cash Management Account (except any Subaccount) or the Rent Deposit Account,
(iv) permit any funds of Persons other than Borrower or a Borrower TRS to be
deposited or held in any of the Cash Management Account, the Subaccounts, the
Rent Deposit Account or the Security Deposit Accounts, other than security
deposits, or (v) permit any Collections or other proceeds of any Properties to
be deposited or held in Borrower’s Operating Account other than cash that is
distributed to Borrower pursuant to Section 2.7.2(i).

 

4.2.12              Zoning.  Borrower shall not and shall cause each Borrower
TRS not to initiate or consent to any zoning reclassification of any portion of
any Property or seek any variance under any existing zoning ordinance or use or
permit the use of any portion of any Property in any manner that could result in
such use becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation, without the prior written consent
of Lender.

 

4.2.13              No Joint Assessment.  Borrower shall not and shall cause
each Borrower TRS not to suffer, permit or initiate the joint assessment of any
Property (a) with any other real property constituting a tax lot separate from
such Property, and (b) which constitutes real property with any portion of such
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of such Property.

 

4.2.14              Limitation on Transactions with Affiliates.  Borrower shall
not and shall cause each other Loan Party not to enter into, or be a party to
any transaction with any Affiliate of the Loan Parties, except for: (i) the Loan
Documents; (ii) capital contributions by (x) Sponsor to Equity Owner, (y) Equity
Owner to Borrower or (z) Borrower to a Borrower TRS; (iii) Restricted Junior
Payments which are in compliance with Section 4.2.6 and distributions from a
Borrower TRS to Borrower; (iv) the Management Agreement; and (v) to the extent
not otherwise prohibited under this Agreement, other transactions upon fair and
reasonable terms materially no less favorable to the Loan Parties than would be
obtained in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

4.2.15              ERISA.  None of the Loan Parties or their ERISA Affiliates
shall establish or be a party to any employee benefit plan within the meaning of
Section 3(2) of ERISA that is a defined benefit pension plan that is subject to
Part III of Subchapter D, Chapter 1, Subtitle A of the Code.

 

4.2.16              No Embargoed Persons.  At all times throughout the term of
the Loan, including after giving effect to any Transfers permitted pursuant to
the Loan Documents, Borrower shall

 

77

--------------------------------------------------------------------------------


 

ensure that (a) none of the funds or other assets of any Loan Party shall
constitute property of, or shall be beneficially owned, directly or indirectly,
by any Person subject to trade restrictions under United States law, including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Orders or regulations promulgated thereunder, with the result that
the investment in any Loan Party (whether directly or indirectly), would be
prohibited by law (each, an “Embargoed Person”), or the Loan made by Lender
would be in violation of law, (b) no Embargoed Person shall have any interest of
any nature whatsoever in any Loan Party with the result that the investment in
any Loan Party (whether directly or indirectly), would be prohibited by law or
the Loan would be in violation of law, and (c) none of the funds of any Loan
Party shall be derived from any unlawful activity with the result that the
investment in such Loan Party (whether directly or indirectly), would be
prohibited by law or the Loan would be in violation of law.

 

4.2.17              Transfers.

 

(a)                                 Borrower acknowledges that Lender has
examined and relied on the experience of Borrower and Sponsor in owning and
operating properties such as the Properties in agreeing to make the Loan, and
will continue to rely on Borrower’s ownership of the Properties as a means of
maintaining the value of the Properties as security for repayment of the Debt
and the performance of the Other Obligations.  Borrower acknowledges that Lender
has a valid interest in maintaining the value of the Properties so as to ensure
that, should Borrower default in the repayment of the Debt or the performance of
the Other Obligations, Lender can recover the Debt by a sale of the Properties.

 

(b)                                 Without the prior written consent of Lender,
and except to the extent otherwise set forth in this Section 4.2.17, Borrower
shall not, and shall not permit any other Person having a direct or indirect
ownership or beneficial interest in Borrower to sell, convey, mortgage, grant,
bargain, encumber, pledge, assign, grant options with respect to or otherwise
transfer or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) (i) any Property or any part thereof or any legal or beneficial interest
therein, or (ii) any interest, direct or indirect, in any Loan Party or any
legal or beneficial interest therein (a “Transfer”).

 

(c)                                  A Transfer shall include, but not be
limited to, (i) an installment sales agreement wherein Borrower agrees to sell
one or more Properties or any part thereof for a price to be paid in
installments; (ii) an agreement by Borrower leasing all or a substantial part of
any Property for other than actual occupancy by a Tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rents; (iii) if
a Restricted Party is a corporation, any merger, consolidation or Transfer of
such corporation’s stock or the creation or issuance of new stock; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Transfer of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Transfer of limited partnership interests or any profits or proceeds relating to
such limited partnership interest or the creation or issuance of new limited
partnership interests; (v) if a Restricted Party is a limited liability company,
any merger or consolidation or the change, removal, resignation or

 

78

--------------------------------------------------------------------------------


 

addition of a managing member or non-member manager (or if no managing member,
any member) or the Transfer of the membership interest of a managing member (or
if no managing member, any member) or any profits or proceeds relating to such
membership interest, or the Transfer of non-managing membership interests or the
creation or issuance of new non-managing membership interests; or (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Transfer of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests.

 

(d)                                 Notwithstanding the foregoing, the following
Transfers (herein, the “Permitted Transfers”) shall be permitted hereunder
without Lender’s consent:

 

(i)                                     an Eligible Lease entered into in
accordance with the Loan Documents;

 

(ii)                                  a Permitted Lien or any other Lien
expressly permitted under the terms of the Loan Documents;

 

(iii)                               a Transfer of a Property in accordance with
Section 2.5;

 

(iv)                              a substitution of a Property for a Substitute
Property in accordance with Section 2.4.2 or Section 5.3(b), as applicable;

 

(v)                                 the Transfer of any direct or indirect legal
or beneficial interests in any Public Vehicle, including a Public Vehicle that
exists on the Closing Date, a Public Vehicle which acquires a direct or indirect
legal or beneficial interest in Borrower and Equity Owner after the Closing Date
in accordance with the terms of this Section 4.2.17 or a Person which holds a
direct or indirect legal or beneficial interest in Borrower and subsequently
becomes a Public Vehicle;

 

(vi)                              a Transfer of any direct or indirect interest
in Borrower or Equity Owner not described in the foregoing clause (v) provided,
that:

 

(A)                               after giving effect to such Transfer, a
Qualified Transferee (x) shall own not less than fifty-one percent (51%) of the
direct or indirect legal and beneficial interests in each Loan Party and
(y) shall Control (directly or indirectly) each Loan Party;

 

(B)                               if a Transfer is made pursuant to this clause
(vi) and such Transfer shall cause more than ten percent (10%) of the direct or
indirect legal or beneficial interests in each Loan Party to be owned by any
Person and its Affiliates that owned less than ten percent (10%) of the direct
or indirect legal or beneficial interests in such Loan Party prior to such
Transfer, then Lender shall receive notice of such Transfer not less than (x) if
the Qualified Transferee referenced in clause (A) above is not the Sponsor or a
100% owned subsidiary of the Sponsor, ten (10) Business Days prior to the
consummation thereof or (y) if the Qualified Transferee referenced in clause
(A) above is the Sponsor or a 100% owned subsidiary of the Sponsor, thirty (30)
days following the consummation thereof, but the failure to deliver the notice
referred to in this clause (y) shall not constitute

 

79

--------------------------------------------------------------------------------


 

an Event of Default unless such failure continues for ten (10) Business Days
following notice of such failure from Lender;

 

(C)                               each Loan Party shall each continue to be a
Special Purpose Entity;

 

(D)                               after giving effect to such Transfer, Equity
Owner shall remain the sole member of Borrower and Borrower shall remain the
sole member of any Borrower TRS;

 

(E)                                the Properties shall continue to be managed
by Existing Manager or by a Qualified Manager pursuant to a Replacement
Management Agreement;

 

(F)                                 if such Transfer shall cause more than
forty-nine percent (49%) of the direct or indirect interests in each Loan Party
to be owned by any Person and its Affiliates that owned less than forty-nine
percent (49%) of the direct or indirect interest in each Loan Party prior to
such Transfer, Borrower shall deliver (or cause to be delivered) to Lender an
Additional Insolvency Opinion;

 

(G)                               so long as the Loan is outstanding, (A) no
pledge or other encumbrance of any direct interests in any Restricted Party
(other than pledges securing the Obligations pursuant to the Collateral
Documents) shall occur, and (B) no Restricted Party shall issue preferred equity
that has the characteristics of mezzanine debt (such as a fixed maturity date,
regular payments of interest, a fixed rate of return and rights of the equity
holder to demand repayment of its investment);

 

(H)                              Borrower shall provide Lender with copies of
all organizational documents and all transaction documents relating to any
Transfer under this clause (vi) involving a direct legal or beneficial interest
in any Restricted Party; and

 

(I)                                   In connection with any Transfer under this
clause (vi), to the extent a transferee shall own ten percent (10%) or more of
the direct or indirect ownership interests in a Loan Party immediately following
such transfer (provided such transferee owned less than ten percent (10%) of the
direct or indirect ownership interests in a Loan Party as of the Closing Date),
Borrower shall deliver (and Borrower shall be responsible for any reasonable out
of pocket costs and expenses in connection therewith), customary searches
reasonably requested by Lender in writing (including credit, judgment, lien,
litigation, bankruptcy, criminal and watch list) reasonably acceptable to Lender
with respect to such transferee.

 

(e)                                  Following a Permitted Transfer, if Sponsor
no longer owns a majority of the direct or indirect interest in Borrower or the
Properties, Sponsor shall be released from the Sponsor Guaranty for all
liability accruing after the date of such Transfer, provided that the Qualified
Transferee shall execute and deliver to Lender a replacement guaranty in
substantially the same form and substance as the Sponsor Guaranty covering all
liability accruing from and after the date of such Transfer (but not any which
may have accrued prior thereto).

 

80

--------------------------------------------------------------------------------


 

(f)                                   Borrower shall pay all costs and expenses
of Lender in connection with any Transfer, whether or not such Transfer is
deemed to be a Permitted Transfer, including, without limitation, all fees and
expenses of Lender’s counsel, whether internal or outside, and the cost of any
required counsel opinions related to REMIC or other securitization or tax issues
and any Rating Agency fees.

 

Section 4.3                                   Reporting Covenants.  Borrower
shall, unless Lender shall otherwise consent in writing, furnish or cause to be
furnished to Lender the following reports, notices and other documents:

 

4.3.1                     Financial Reporting.  Borrower shall furnish the
following financial reports to Lender:

 

(a)                                 As soon as available and in any event within
forty-five (45) days after the end of each calendar quarter, commencing with the
calendar quarter ending December 31, 2014, a balance sheet, statement of
operations and retained earnings, and statement of cash flows of Borrower, in
each case, as at the end of such quarter and for the period commencing at the
end of the immediately preceding calendar year and ending with the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding date or period of the immediately preceding calendar year (if
any), all in reasonable detail and prepared in accordance with GAAP.  Such
financial statements shall contain such other information as shall be reasonably
requested by Lender for purposes of calculations to be made by Lender pursuant
to the terms hereof.

 

(b)                                 As soon as available, and in any event
within ninety (90) days after the end of each calendar year, unaudited copies,
and within 120 days following the end of each calendar year, audited copies, of
a balance sheet, statement of operations and retained earnings, and statement of
cash flows of Borrower, in each case, as at the end of such calendar year,
setting forth in each case in comparative form the figures for the immediately
preceding calendar year (if any), all in reasonable detail and prepared in
accordance with GAAP and the inclusion of footnotes to the extent required by
GAAP, such audited financial statements to be accompanied by a report and an
unqualified opinion, prepared in accordance with generally accepted auditing
standards, of an Independent Accountant selected by Borrower that is reasonably
acceptable to Lender (which opinion on such consolidated information shall be
without (1) any qualification as to the scope of such audit or (2) a “going
concern” or like qualification (other than a going concern qualification that
relates solely to the near term maturity of the Loans hereunder)), together with
a written statement of such accountants (A) to the effect that, in making the
examination necessary for their certification of such financial statements, they
have not obtained any knowledge of the existence of an Event of Default or a
Default and (B) if such accountants shall have obtained any knowledge of the
existence of an Event of Default or such Default, describing the nature thereof.

 

(c)                                  As soon as available, and in any event
within forty-five (45) days after the end of each calendar month, commencing
with the calendar month ended October 31, 2014, (i) an operating statement in
respect of such calendar month and a calendar year-to-date operating statement
for Borrower, (ii) an Officer’s Certificate certifying that such operating
statements are true, correct and complete in all material respects as of their
respective dates, and (iii) upon

 

81

--------------------------------------------------------------------------------


 

Lender’s request, other information maintained by Borrower in the ordinary
course of business that is reasonably necessary and sufficient to fairly
represent the financial position, ongoing maintenance and results of operation
of the Properties (on a combined basis) during such calendar month;

 

(d)                                 Simultaneously with the delivery of the
financial statements of Borrower required by clauses (a) and (b) above an
Officer’s Certificate certifying (i) that such statements fairly represent the
financial condition and results of operations of Borrower as of the end of such
quarter or calendar year (as applicable) and the results of operations and cash
flows of Borrower for such quarter or calendar year (as applicable), in
accordance with GAAP applied in a manner consistent with that of the most recent
audited financial statements of Borrower furnished to Lender, subject to normal
year-end adjustments and the absence of footnotes, (ii) stating that such
Responsible Officer has reviewed the provisions of this Agreement and the other
Loan Documents and has made or caused to be made under his or her supervision a
review of the condition and operations of the Relevant Parties with a view to
determining whether the Relevant Parties are in compliance with the provisions
of the Loan Documents to the extent applicable to them, and that such review has
not disclosed, and such Responsible Officer has no knowledge of, the existence
of an Event of Default or Default or, if an Event of Default or Default exists,
describing the nature and period of existence thereof and the action which the
Relevant Parties propose to take or have taken with respect thereto and
(iii) that as of the date of each Officer’s Certificate, no litigation exists
involving Borrower or any Property or Properties in which the potential
liability of Borrower, excluding any liability covered by insurance, is greater
than $500,000 (in the aggregate), or, if so, specifying such litigation and the
actions being taking in relation thereto.

 

(e)                                  Simultaneously with the delivery of the
financial statements of Borrower required by clause (a) above, a calculation of
Underwritten Net Cash Flow for the 12 month period ended on the last day of the
calendar quarter for which such financial statements were prepared;

 

(f)                                   Simultaneously with the delivery of the
financial statements of Borrower required by clause (a) above, a duly completed
Compliance Certificate, with appropriate insertions, containing the data and
calculations set forth on Exhibit B; and

 

(g)                                  Simultaneously with the delivery of the
financial statements of Borrower required by clause (a) above, a certificate
executed by a Responsible Officer of Borrower certifying (i) the current
Property Tax assessment amounts and Other Charges payable in respect of each
Property, (ii) the payment of all Property Taxes and Other Charges prior to the
date such Property Taxes or Other Charges become delinquent, subject to any
contest conducted in accordance with Section 4.4.5 and (iii) if either (A) an
Acceptable Blanket Policy is not in place with respect to all Properties or
(B) an Acceptable Blanket Policy is in place with respect to all Properties but
Borrower has elected to reinstate deposits of Insurance Premiums to the
Insurance Subaccount pursuant to Section 6.2.3, the monthly cost of the
Insurance Premiums with respect to the Policies required under in Section 5.1.1
that are required to be deposited into the Insurance Subaccount pursuant to
Section 6.2;

 

4.3.2                     Annual Budget.  Prior to the Closing Date, Borrower
has submitted and Lender has approved an Annual Budget for the 2014 calendar
year (the “Approved Initial Budget”).

 

82

--------------------------------------------------------------------------------


 

Borrower shall submit to Lender by November 1 of each year the Annual Budget
relating to the Properties for the succeeding calendar year.  During the
continuance of a Cash Sweep Period, Lender shall have the right to approve each
Annual Budget (which approval shall not be unreasonably, conditioned or delayed
withheld so long as no Event of Default is continuing).  An Annual Budget
approved by Lender during a Cash Sweep Period or any Annual Budget submitted
prior to the commencement of a Cash Sweep Period, shall each hereinafter be
referred to as an “Approved Annual Budget”.  In the event of a Transfer of any
Property the Approved Annual Budget shall be reduced as reasonably determined by
Lender in consultation with Borrower in order to reflect the removal of such
Property and the Operating Expenses associated therewith; provided, further,
that no such reduction shall be made in the event such Transfer is made in
connection with a substitution under Section 2.4.2(a).  If Lender has the right
to approve an Annual Budget pursuant to this Section 4.3.2, neither Borrower nor
Manager shall change or modify the Annual Budget that has been approved by
Lender without the prior written consent of Lender (which consent shall not be
unreasonably withheld, conditioned or delayed so long as no Event of Default is
continuing).  The “Monthly Budgeted Amount” for each Payment Date shall mean the
monthly amount set forth in the Approved Annual Budget for Operating Expenses
for the Interest Period related to such Payment Date, but excluding management
fees, Property Taxes that are required to be deposited into the Tax Subaccount
pursuant to Section 6.1 and Insurance Premiums that are required to be deposited
into the Insurance Subaccount pursuant to Section 6.2.  If during any Cash Sweep
Period, Borrower has submitted an Annual Budget and such Annual Budget has not
been approved prior to the commencement of the calendar year to which such
budget relates then the previous Approved Annual Budget shall continue to be
deemed to be the Approved Annual Budget for that calendar year.

 

4.3.3                     Reporting on Adverse Effects.  Promptly and in no
event more than two (2) Business Days after any Responsible Officer of any Loan
Party obtains knowledge of any matter or the occurrence of any event concerning
any other Loan Party which would reasonably be expected to have a Material
Adverse Effect, written notice thereof.

 

4.3.4                     Litigation.  Prompt written notice to Lender of any
litigation or governmental proceedings pending or to the actual knowledge of a
Responsible Officer of any Loan Party or Manager, threatened in writing against
any Loan Party or against Manager with respect to any Property, which would
reasonably be expected to have a Material Adverse Effect or an Individual
Material Adverse Effect with respect to any Property.

 

4.3.5                     Event of Default.  Promptly after any Responsible
Officer of any Loan Party or Manager obtains knowledge of the occurrence of each
Event of Default or Default (if such Default is continuing on the date of such
notice), a statement of a Responsible Officer of Manager setting forth the
details of such Event of Default or Default and the action which such Loan Party
is taking or proposes to take with respect thereto.

 

4.3.6                     Other Defaults.  Promptly and in no event more than
two (2) Business Days after any Responsible Officer of Borrower or Manager
obtains actual knowledge of any default by any Loan Party under any agreement
other than the Loan Documents to which such Loan Party is a party which would
reasonably be expected to have a Material Adverse Effect, the statement of a
Responsible Officer of Manager setting forth the details of such default and the
action which such Loan Party is taking or proposes to take with respect thereto.

 

83

--------------------------------------------------------------------------------


 

4.3.7                     Properties Schedule.  Borrower shall deliver to Lender
no later than the tenth (10th) Business Day of each calendar month, commencing
with the calendar month ended October 31, 2014, (i) an updated Properties
Schedule containing each of the data fields set forth on Schedule II (other than
those under the caption “BPO Values”); provided, that the information under the
caption “Underwritten Net Cash Flow” need only be updated in the Properties
Schedule that is delivered in March, June, September and December of each year,
commencing with the Properties Schedule delivered in March 2015, and (ii) a
calculation of the monthly turnover rate for the Properties for the prior
calendar month, which shall be equal to the number of Properties that became
vacant during such calendar month divided by the daily average number of
Properties during such calendar month.  The foregoing information shall be
delivered together with a certificate of a Responsible Officer of Borrower
certifying that it is true, correct and complete in all material respects
(i) with respect to the information in the Properties Schedule other than
Underwritten Net Cash Flow data, as of the last day of the preceding calendar
month, (ii) with respect to the Underwritten Net Cash Flow data in the
Properties Schedule, for the calendar quarter most recently ended, and
(iii) with respect to the turnover rate of the Properties, for the prior
calendar month.

 

4.3.8                     Disqualified Properties.  Promptly and in no event
more than ten (10) Business Days after any Responsible Officer of Borrower or
Manager obtains actual knowledge that any Property fails to comply with the
Property Representations or the Property Covenants, written notice thereof and
the action that Borrower is taking or proposes to take with respect thereto.

 

4.3.9                     Security Deposits in Cash Management Account.  Within
five (5) days of the last day of each calendar month, commencing with the
calendar month ending October 31, 2014, written notice of the aggregate amount
of security deposits deposited into the Cash Management Account during such
month; provided that the notice given for the calendar month ending October 31,
2014 shall include security deposits deposited into the Cash Management Account
during the period from and including the Closing Date through and including
September 30, 2014.

 

4.3.10              Advance Rents Received.   Within five (5) days of the last
day of each calendar month, commencing with the calendar month ending
October 31, 2014, written notice of any Advance Rents received during such
calendar month and the related Advance Rent Disbursement Schedules; provided
that the notice given for the calendar month ending October 31, 2014 shall
include Advance Rents received by Borrower for the period from and including the
Closing Date through and including September 30, 2014.

 

4.3.11              Rent Refunds.  Within five (5) days of the last day of each
calendar month, commencing with the calendar month ending October 31, 2014,
written notice of any Rent Refunds made by Borrower; provided that the notice
given for the calendar month ending October 31, 2014 shall include Rent Refunds
made by Borrower during the period from and including the Closing Date through
and including September 30, 2014.

 

84

--------------------------------------------------------------------------------


 

4.3.12              ERISA Matters.

 

(a)                                 As soon as reasonably possible, and in any
event within thirty (30) days after the occurrence of any ERISA Event, written
notice of, and any requested information relating to such ERISA Event.

 

(b)                                 As soon as reasonably possible after the
occurrence of a Plan Termination Event, written notice of any action that any
Loan Party or any of its ERISA Affiliates proposes to take with respect thereto,
along with a copy of any notices received from or filed with the PBGC, the IRS
or any Multiemployer Plan with respect to such Plan Termination Event, as
applicable.

 

(c)                                  As soon as reasonably possible, and in any
event within thirty (30) days after a Responsible Officer of any Loan Party has
actual knowledge of, or with respect to any Plan or Multiemployer Plan to which
such Loan Party or any of its ERISA Affiliates makes direct contributions has
reason to believe, that any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan has occurred or exists, a statement
signed by a Responsible Officer of Borrower setting forth details respecting
such event or condition and the action, if any, that the applicable Loan Party
or any of its ERISA Affiliates proposes to take with respect thereto (and a copy
of any report or notice required to be filed with or given to PBGC by any such
Loan Party or any of its ERISA Affiliates with respect to such event or
condition):

 

(i)                                     any Reportable Event with respect to a
Plan, as to which the PBGC has not by regulation or otherwise waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty (30)
days of the occurrence of such event (provided that a failure to meet the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA,
including the failure to make on or before its due date a required installment
under Section 412(m) of the Code or Section 302(e) of ERISA, shall be a
Reportable Event regardless of the issuance of any waivers in accordance with
Section 412(d) of the Code); and any request for a waiver under
Section 412(d) of the Code for any Plan;

 

(ii)                                  the distribution under Section 404(c) of
ERISA of a notice of intent to terminate any Plan or any action taken by any
Loan Party or any of its ERISA Affiliates to terminate any Plan;

 

(iii)                               the institution by the PBGC of proceedings
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by Equity Owner GP, any Loan
Party or any of their ERISA Affiliates of a notice from a Multiemployer Plan
that such action has been taken by PBGC with respect to such Multiemployer Plan;

 

(iv)                              the complete or partial withdrawal from a
Multiemployer Plan by any Loan Party or any of its ERISA Affiliates, as
applicable, that results in liability under Section 4201 or 4204 of ERISA
(including the obligation to satisfy secondary liability as a result of a
purchaser default) or the receipt by any Loan Party or any of its ERISA
Affiliates, as applicable, of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA;

 

85

--------------------------------------------------------------------------------


 

(v)                                 the institution of a proceeding by a
fiduciary of any Multiemployer Plan against any Loan Party or any of its ERISA
Affiliates, as applicable, to enforce Section 515 of ERISA; and

 

(vi)                              failure to satisfy Section 436 of the Code.

 

4.3.13              Leases.  Borrower shall deliver to Lender copies of the
executed Leases for the Properties within ten (10) Business Days of request
therefor by Lender.

 

4.3.14              Periodic Rating Agency Information.  Borrower shall, or
shall cause Manager to, deliver to Lender, and Lender shall deliver to the
Approved Rating Agencies, the information and reports set forth on Schedule V
(the “Periodic Rating Agency Information”) at the times set forth therein.

 

4.3.15              Other Reports.

 

(a)                                 Borrower shall deliver to Lender, within ten
(10) Business Days of Lender’s request therefor, copies of any requested
Property Tax, Other Charge or insurance bills, statements or invoices received
by Borrower or any Loan Party with respect to the Properties.

 

(b)                                 Borrower shall, as soon as reasonably
practicable after request by Lender furnish or cause to be furnished to Lender
in such manner and in such detail as may be reasonably requested by Lender, such
additional information, documents, records or reports as may be reasonably
requested with respect to the Property or the conditions or operations,
financial or otherwise, of the Relevant Parties.

 

Section 4.4                                   Property Covenants.  Borrower
shall comply with the following covenants with respect to each Property:

 

4.4.1                     Ownership of the Property.  Borrower shall warrant and
defend (a) the title to each Property and the related Collateral and (b) the
validity and priority of the Lien of the Mortgages on the Properties, in each
case against the claims of all Persons whomsoever; subject only to Permitted
Liens and Transfers permitted hereunder. Borrower shall reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
expenses) incurred by Lender if an interest in any Property, other than as
permitted hereunder, is claimed by another Person.

 

4.4.2                     Liens Against the Property. Borrower shall not create,
incur, assume or permit to exist any Lien on any direct or indirect interest in
any Property, except for the Permitted Liens.

 

4.4.3                     Condition of the Property.  Except if the Property has
suffered a Casualty and is in the process being restored in accordance with
Section 5.4, Borrower shall keep and maintain in all material respects the
Property in a good, safe and habitable condition and repair and free of and
clear of any damage or waste, and from time to time make, or cause to be made,
in all material respects, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, necessary to comply with the
Renovation Standards and applicable Legal

 

86

--------------------------------------------------------------------------------


 

Requirements in all material respects; provided, that a Carry-Over Property need
not comply with the Renovation Standards for so long as it is leased to the
applicable Carry-Over Tenant.

 

4.4.4                     Compliance with Legal Requirements.  The Property
(including the leasing and intended use thereof) shall comply in all material
respects with all applicable Legal Requirements, including, without limitation,
building and zoning ordinances and codes and all certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits, required for the legal leasing, use, occupancy,
habitability and operation of the Property, all such certifications, permits,
licenses and approvals shall be maintained in full force and effect, except as
would not reasonably be expected to have an Individual Material Adverse Effect
on the Property.  Borrower shall obtain and maintain in full force and effect
all consents, approvals, orders, certifications, permits, licenses and
authorizations of, and make all filings with or notices to, any court or
Governmental Authority related to the operation, use or leasing of the Property
except where the failure to obtain would not reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property.  Borrower shall
not and shall not permit Equity Owner, any Borrower TRS, any Manager or any
other Person in occupancy of or involved with the operation, use or leasing of
the Property to commit any act or omission affording any Governmental Authority
the right of forfeiture as against the Property or any part thereof.

 

4.4.5                     Property Taxes and Other Charges.  Borrower shall
promptly pay or cause to be paid all Property Taxes and Other Charges now or
hereafter levied, assessed or imposed on it as the same become due and payable
and shall furnish to Lender evidence of payment of Property Taxes and Other
Charges prior to the date the same shall become delinquent, and shall promptly
pay for all utility services provided to the Property as the same become due and
payable (other than any such utilities which are, pursuant to the terms of any
Lease, required to be paid by the Tenant thereunder directly to the applicable
service provider); provided, that, after prior written notice to Lender of its
intention to contest any such Property Taxes and Other Charges, such Loan Party
may contest by appropriate legal proceedings conducted in good faith and with
due diligence, the amount or validity of any such Property Taxes and Other
Charges and, in such event, may permit the Property Taxes and Other Charges so
contested to remain unpaid during any period, including appeals, when a Loan
Party is in good faith contesting the same so long as (i) no Event of Default
has occurred and remains uncured, (ii) such proceeding shall be permitted under
and be conducted in accordance with all applicable Legal Requirements, (iii) no
Property or other Collateral nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost, (iv) the
applicable Loan Party has set aside on its books adequate reserves in accordance
with GAAP, and the non-payment or non-discharge of such Property Taxes and Other
Charges would not reasonably be expected to have an Individual Material Adverse
Effect on the applicable Property, (v) enforcement of the contested Property
Taxes and Other Charges is effectively stayed for the entire duration of such
contest and no Lien is imposed on any Property or other Collateral which is
reasonably expected to have an Individual Material Adverse Effect, (vi) any
Property Taxes and Other Charges determined to be due, together with any
interest or penalties thereon, is promptly paid as required after final
resolution of such contest, (vii) to the extent such Property Taxes and Other
Charges (when aggregated with all other Taxes that any Loan Party is then
contesting under Section 4.1.4 or Section 4.4.5 and for which Borrower has not
delivered to Lender any Contest Security) exceed $2,500,000, Borrower shall
deliver to Lender either (A) cash, or other security as may be

 

87

--------------------------------------------------------------------------------


 

approved by Lender, in an amount sufficient to insure the payment of any such
Property Taxes and Other Charges, together with all interest and penalties
thereon or (B) a payment and performance bond in an amount equal to one hundred
percent (100%) of the contested amount from a surety acceptable to Lender in its
reasonable discretion, (viii) failure to pay such Property Taxes and Other
Charges will not subject Lender to any civil or criminal liability, (ix) such
contest shall not affect the ownership, use or occupancy of any Property, and
(x) Borrower shall, upon request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (i) through (ix) of this Section 4.4.5. 
Notwithstanding the foregoing, Borrower shall pay any contested Property Taxes
and Other Charges (or, if cash or other security has been provided, Lender may
pay over any such cash or other security held by Lender to the claimant entitled
thereto) if, in the Lender’s reasonable judgment, any Property or other
Collateral (or any part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated, cancelled or lost or there shall be any danger of
the Lien of any Collateral Document being primed by any related Lien.

 

4.4.6                     Compliance with Agreements Relating to the
Properties.  Borrower shall not enter into any agreement or instrument or become
subject to any restriction which would reasonably be expected to have an
Individual Material Adverse Effect on any Property.  Borrower shall not default
in any material respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument to which any Property is bound.  Borrower shall not have a material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument by which any Property is bound, other
than obligations under the Loan Documents.  Borrower shall not, and shall cause
each Borrower TRS not to, default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Permitted Lien with respect to any Property.  No Property nor
any part thereof shall be subject to any purchase options, rights of first
refusal, rights of first offer or other similar rights in favor of any Tenant or
other third parties.

 

4.4.7                     Leasing.  Borrower shall not enter into any Lease
(including any renewals or extensions of any existing Lease) for any Property
unless such Lease is an Eligible Lease or a Lease with a Carry-Over Tenant.

 

ARTICLE V - INSURANCE; CASUALTY; CONDEMNATION

 

Section 5.1                                   Insurance.

 

5.1.1                     Insurance Policies.

 

(a)                                 Borrower shall obtain and maintain, or cause
to be maintained, insurance for Borrower and the Properties providing at least
the following coverages:

 

(i)                                     comprehensive “all risk” or special
causes of loss form insurance, as is available in the insurance market as of the
Closing Date, including, but not limited to, loss caused by any type of flood
and windstorm (including named storm and hail) on the Properties (A) in an
amount equal to one hundred percent (100%) of the “full replacement cost”, which
for purposes of this Agreement shall mean actual replacement

 

88

--------------------------------------------------------------------------------


 

value of the Properties, subject to a loss limit equal to $15,000,000 per
occurrence; (B) containing an agreed amount endorsement with respect to the
Improvements and personal property at any Property waiving all co-insurance
provisions or to be written on a no co-insurance form and (C) providing for no
deductible in excess of $150,000 (it being understood that, so long as no
Default or Event of Default has occurred and is continuing (1) the perils of
named windstorm or flood shall be permitted to have a per occurrence deductible
of five percent (5%) of the total insurable value of the affected Properties
(with a minimum deductible of $1,000,000 per occurrence for any and all affected
Properties), (2) the peril of earth movement including but not limited to
earthquake shall be permitted to have a per occurrence deductible of ten percent
(10%) of the total insurable value of the affected Properties (with a minimum
deductible of $1,000,000 per occurrence for any and all affected Properties) and
(3) the peril of “other wind and hail” shall be permitted to have a per
occurrence deductible of three percent (3%) of the total insurable value of the
affected Properties (with a minimum deductible of $1,000,000 per occurrence for
any and all affected Properties)).  In addition, Borrower shall obtain
earthquake insurance in an amount equal to the Probable Maximum Loss (PML) or
Scenario Expected Limit (SEL) based upon a seismic risk analysis for a 475 year
event for the entire portfolio at risk (such analysis to be secured by the
applicable Borrower utilizing a third-party firm qualified to perform such
seismic risk analysis using the most current RMS software, or its equivalent, to
include consideration of loss amplification, at the expense of the applicable
Borrower at least one time per year or more frequently as may reasonably be
requested by Lender and shared with Lender presented by the Properties located
in areas prone to seismic activity); provided, that such earthquake insurance
shall be on terms consistent with the comprehensive all risk insurance policy
required under this Section 5.1.1(a)(i);

 

(ii)                                  business income or rental loss insurance,
written on an “Actual Loss Sustained Basis” (A) with loss payable to Lender for
the benefit of Lenders; (B) covering all risks required to be covered by the
insurance provided for in Section 5.1.1(a)(i), (iii), (iv) and (viii); (C) in an
amount equal to one hundred percent (100%) of the aggregate projected net income
plus continuing expenses from the operation of the Properties for a period of at
least twelve (12) months after the date of the Casualty; and (D) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and personal property at a Property has been repaired,
the continued loss of income will be insured until such income either returns to
the same level it was at prior to the loss, or the expiration of thirty (30)
days from the date that the applicable Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period.  The amount of such business
income or rental loss insurance shall be determined prior to the Closing Date
and at least once each year thereafter based on Borrower’ reasonable estimate of
the net income from each Property for the succeeding twelve (12) month period. 
All proceeds payable to Lender pursuant to this subsection shall be held by
Lender and shall be applied in Lender’s sole discretion to (x) the Obligations
or (y) Operating Expenses approved by Lender in its sole discretion; provided,
however, that nothing herein contained shall be deemed to relieve Borrower of
their obligation to pay the Obligations on the respective dates of payment
provided for in this Agreement and the other Loan

 

89

--------------------------------------------------------------------------------


 

Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;

 

(iii)                               at all times during which structural
construction, repairs or renovations are being made with respect to any
Property, and only if each of the property coverage form and the liability
insurance coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance, otherwise known as Owner Contractor’s Protective
Liability (or its equivalent), covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy and (B) the insurance provided for in Section 5.1.1(a) written in a
so-called builder’s risk completed value form including coverage for all
insurable hard and soft costs of construction (x) on a non-reporting basis,
(y) against all risks insured against pursuant to Section 5.1.1(a)(i), (iii),
(iv) and (viii), (z) including permission to occupy such Property and (C) with
an agreed amount endorsement waiving co-insurance provisions;

 

(iv)                              commercial general liability insurance against
claims for personal injury, bodily injury, death or property damage occurring
upon, in or about any Property, such insurance (A) to be on the so-called
“occurrence” form with a combined limit of not less than One Million and No/100
Dollars ($1,000,000.00) per occurrence; Two Million and No/100 Dollars
($2,000,000.00) in the aggregate “per location” and overall $20,000,000.00 in
the aggregate; (B) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate and (C) to be at least as broad as
Insurance Services Offices (ISO) policy form CG 00 01;

 

(v)                                 if applicable, automobile liability coverage
for all owned and non-owned vehicles, including rented and leased vehicles,
containing minimum limits per occurrence of One Million and No/100 Dollars
($1,000,000.00);

 

(vi)                              if applicable, worker’s compensation subject
to the worker’s compensation laws of the applicable state, and employer’s
liability in amounts reasonably acceptable to Lender;

 

(vii)                           umbrella and excess liability insurance in an
amount not less than Fifty Million and No/100 Dollars ($50,000,000.00) per
occurrence and in the aggregate on terms consistent with the commercial general
liability insurance policy required under Section 5.1.1(a)(iv), and including
employer liability and automobile liability, if applicable; and

 

(viii)                        upon sixty (60) days’ written notice, such other
reasonable insurance, and in such reasonable amounts as Lender from time to time
may reasonably request against such other insurable hazards which at the time
are commonly insured against for properties similar to the Properties located in
or around the region in which Properties are located.

 

(b)                                 All Policies required pursuant to
Section 5.1.1 shall: (i) be obtained under valid and enforceable policies
(collectively, the “Policies” or in the singular, the “Policy”), and shall

 

90

--------------------------------------------------------------------------------


 

be subject to the approval of Lender as to insurance companies, amounts,
deductibles, loss payees and insureds and (ii) be issued by financially sound
and responsible insurance companies authorized to do business in the states
where the applicable Properties are located and having a rating of “A3” or
better by Moody’s or, if Moody’s does not provide a rating of an applicable
insurance company, a rating of “A-” or better by S&P or Fitch, provided,
however, that if Borrower elects to have its insurance coverage provided by a
syndicate of insurers, then, if such syndicate consists of five (5) or more
members, (A) at least sixty percent (60%) of the insurance coverage (or
seventy-five percent (75%) if such syndicate consists of four (4) or fewer
members) and one hundred (100%) of the first layer of such insurance coverage
shall be provided by insurance companies having a rating of “A3” or better by
Moody’s or, if Moody’s does not provide a rating of an applicable insurance
company, a rating of “A-” or better by S&P or Fitch and (B) the remaining forty
percent (40%) of the insurance coverage (or the remaining twenty-five percent
(25%) if such syndicate consists of four (4) or fewer members) shall be provided
by insurance companies having a rating of “Baa2” by Moody’s or, if Moody’s does
not provide a rating of an applicable insurance company, a rating of “BBB” or
better by S&P or Fitch;

 

(c)                                  All Policies of insurance provided for in
Section 5.1.1(a), except for the Policies referenced in Section 5.1.1(a)(vi),
shall contain clauses or endorsements to the effect that:

 

(i)                                     no act or negligence of Borrower, or
anyone acting for Borrower, or of any Tenant or other occupant, or failure to
comply with the provisions of any Policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned;

 

(ii)                                  the Policy shall not be canceled without
at least thirty (30) days’ written notice to Lender and any other party named
therein as an additional insured (other than in the case of non-payment in which
case only ten (10) days prior notice, or the shortest time allowed by applicable
Legal Requirement (whichever is longer), will be required) and shall not be
materially changed (other than to increase the coverage provided thereby)
without such a thirty (30) day notice;

 

(iii)                               Lender shall not be liable for any Insurance
Premiums thereon or subject to any assessments thereunder; and

 

(iv)                              the issuers thereof shall give notice to
Lender if a Policy has not been renewed ten (10) days prior to its expiration.

 

(d)                                 Certificates of insurance evidencing the
Policies shall be delivered to Lender on the Closing Date with respect to the
current Policies.  Further, not less than ten (10) days prior to the expiration
dates of the Policies theretofore furnished to Lender, Borrower shall deliver to
Lender certificates of insurance evidencing the Policies (and, upon the written
request of Lender, copies of such Policies) accompanied by evidence satisfactory
to Lender of payment of the premiums due thereunder (the “Insurance Premiums”).

 

(e)                                  Any blanket insurance Policy shall
otherwise provide the same protection as would a separate Policy insuring only
the Properties in compliance with the provisions of

 

91

--------------------------------------------------------------------------------


 

Section 5.1.1(a) (any such blanket policy, an “Acceptable Blanket Policy”).  Any
such blanket property insurance policy shall have a separate loss limit equal to
$15,000,000 per occurrence for the perils of windstorm (including named storm)
with respect to the Properties (and not any other real property).

 

(f)                                   All Policies of insurance provided for or
contemplated by Section 5.1.1(a), except for the Policy referenced in
Section 5.1.1(a)(iv), shall name Borrower as the insured and Lender and its
successors and/or assigns as mortgagee and loss payee, as its interests may
appear, and in the case of property damage, boiler and machinery, windstorm,
flood and earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender unless below the threshold for Borrower to
handle such claim without Lender intervention as provided in Section 5.2. 
Additionally, if Borrower obtains property insurance coverage in addition to or
in excess of that required by Section 5.1.1(a)(i), then such insurance policies
shall also contain a so-called New York standard non-contributing mortgagee
clause in favor of Lender providing that the loss thereunder shall be payable to
Lender.

 

(g)                                  If at any time Lender is not in receipt of
written evidence that all insurance required hereunder is in full force and
effect, Lender shall have the right, without notice to Borrower, to take such
action as Lender deems necessary to protect its interest in the Properties,
including, without limitation, the obtaining of such insurance coverage as
Lender in its sole discretion deems appropriate after three (3) Business Days
notice to Borrower if prior to the date upon which any such coverage will lapse
or at any time Lender deems necessary (regardless of prior notice to Borrower)
to avoid the lapse of any such coverage.  All premiums incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and, until paid, shall be
secured by the Collateral Documents and shall bear interest at the Default Rate.

 

(h)                                 In the event of foreclosure of the pledge of
the Equity Interest of Borrower pursuant to the Equity Owner Security Agreement
the Policies shall remain in full force and effect.

 

Section 5.2                                   Casualty. If a Property is damaged
or destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall give prompt notice thereof to Lender.  Lender may, but shall not
be obligated to make proof of loss if not made promptly by Borrower.  In
addition, Lender may participate in any settlement discussions with any
insurance companies (and shall approve any final settlement) (i) if an Event of
Default is continuing or (ii) with respect to any single Casualty event in which
the Net Proceeds or the costs of completing the Restoration of the affected
Property or Properties is reasonably expected to be equal to or greater than the
Casualty Threshold Amount and Borrower shall deliver to Lender all instruments
required by Lender to permit such participation.  Any Insurance Proceeds in
connection with any Casualty (whether or not Lender elects to settle and adjust
the claim or Borrower settles such claim) shall be due and payable solely to
Lender and held by Lender in accordance with the terms of this Agreement.  If
Borrower or any party other than Lender receives any Insurance Proceeds or
Condemnation Proceeds, Borrower shall immediately deliver such proceeds to
Lender and shall endorse, and cause all such third parties to endorse, check
payable therefor to the order of Lender.  Borrower hereby irrevocably appoints
Lender as its attorney-in-fact,

 

92

--------------------------------------------------------------------------------


 

coupled with an interest, to endorse any such check payable to the order of
Lender.  Borrower hereby releases Lender from any and all liability with respect
to the settlement and adjustment by Lender of any claims in respect of any
Casualty.

 

Section 5.3                                   Condemnation.  Borrower shall
promptly give Lender notice of the actual or threatened commencement of any
proceeding for the Condemnation of all or any portion of a Property and shall
deliver to Lender copies of any and all papers served in connection with such
proceedings.  Lender may participate in any such proceedings, and Borrower shall
from time to time deliver to Lender all instruments requested by it to permit
such participation.  Borrower shall, at its expense, diligently prosecute any
such proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings which
is reasonably expected to involve an Award of an amount greater than the
Casualty Threshold Amount.  Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Condemnation Proceeds shall have been actually
received and applied by Lender, after the deduction of expenses of collection,
to the reduction or discharge of the Debt.  If Borrower or any party other than
Lender receives any Condemnation Proceeds, Borrower shall immediately deliver
such proceeds to Lender and shall endorse, and cause all such third parties to
endorse, a check payable therefore to the order of Lender.  Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note.  Net Proceeds from a Condemnation shall be applied as
follows:

 

(a)                                 If a partial Condemnation of a Property does
not interfere with the use of such Property as a residential rental property,
then the Net Proceeds paid by the condemning authority shall be applied to the
prepayment of the Debt in accordance with Section 2.4.2(c).

 

(b)                                 If a partial Condemnation of a Property does
interfere with the use of such Property as a residential rental property or if
there occurs a complete Condemnation of a Property (each, a “Fully Condemned
Property”), then (i) if no Event of Default shall have occurred and be
continuing and, within thirty (30) days of the date of the occurrence of such
Condemnation, Borrower delivers to Lender a written undertaking to substitute
the Fully Condemned Property with a Substitute Property in accordance with the
requirements of Section 2.4.2(a), then (A) if Net Proceeds are paid by the
condemning authority directly to Borrower subsequent to such substitution, such
Net Proceeds may be retained by Borrower (for the avoidance of doubt, Net
Proceeds received by Borrower prior to such substitution shall be immediately
paid to Lender as required by Section 5.2), (B) if Net Proceeds are paid by the
condemning authority to Lender, such Net Proceeds will be disbursed by Lender to
Borrower upon the consummation of such substitution and (C) Borrower shall
provide a Substitute Property within ten (10) Business Days of the date of such
undertaking in accordance with the requirements of Section 2.4.2(a) and (ii) if
an Event of Default shall have occurred and be continuing or Borrower fails to
deliver such an undertaking to Lender, then (A) Lender may retain any Net
Proceeds received by it, (B) Borrower shall immediately deliver to Lender any
Net Proceeds paid to Borrower, (C) the Net Proceeds shall be applied to the
prepayment of the Debt in an amount equal to the Release Amount for the Fully
Condemned Property in

 

93

--------------------------------------------------------------------------------


 

accordance with Section 2.4.2(c) and (D) Borrower shall prepay the Loan in an
amount equal to the excess, if any, of the Release Amount for the Fully
Condemned Property over such Net Proceeds.  Promptly following Borrower’s
written request after either (1) the substitution of a Substitute Property for
such Fully Condemned Property in accordance with the conditions set forth above
or (2) receipt by Lender of the Net Proceeds and payment of the Release Amount
for such Property, Lender shall (x) release the Fully Condemned Property from
the applicable Mortgage Documents and related Lien, provided, that (A) Borrower
has delivered to Lender a draft release (and, in the event the Mortgage and the
Collateral Assignment of Leases and Rents applicable to the Fully Condemned
Property encumbers other Property(ies) in addition to the Fully Condemned
Property, such release shall be a partial release that relates only to the Fully
Condemned Property and does not affect the Liens and security interests
encumbering or on the other Property(ies)) in form and substance appropriate for
the jurisdiction in which such Fully Condemned Property is located and shall
contain standard provisions protecting the rights of Lender and (B) Borrower
shall pay all costs, taxes and expenses associated with such release (including,
without limitation, cost to file and record the release and Lender’s reasonable
attorneys’ fees) and (y) disburse to Borrower (A) in the case of a substitution
of a Substitute Property for such Fully Condemned Property, the Net Proceeds
paid by the condemning authority and (B) in the case of the payment of the
Release Amount for such Property, the Net Proceeds paid by the condemning
authority in excess of the Release Amount for such Property; provided that,
during the continuance of a Cash Sweep Period, the applicable Net Proceeds shall
instead be delivered to the Cash Collateral Subaccount and disbursed in
accordance with Section 6.6.3.

 

Section 5.4                                   Restoration.

 

The following provisions shall apply in connection with the Restoration of any
Property affected by a Casualty:

 

(a)                                 If the Net Proceeds reasonably expected to
be received in connection with any single Casualty event is less than the
Casualty Threshold Amount, then, (i) if no Event of Default shall have occurred
and be continuing and, within sixty (60) days of the date of the occurrence of
such Casualty, Borrower delivers to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration of the affected Properties in accordance with the terms of this
Agreement, then (A) if Net Proceeds are paid by the insurance company directly
to Borrower subsequent to delivering such undertaking, such Net Proceeds may be
retained by Borrower (for the avoidance of doubt, Net Proceeds received by
Borrower prior to delivering such undertaking shall be immediately paid to
Lender as required by Section 5.2), (B) if Net Proceeds are paid by the
insurance company to Lender, such Net Proceeds will be disbursed by Lender to
Borrower and (C) Borrower shall conduct the Restoration of the affected
Properties in accordance with the terms of Section 5.4(c) and (ii) if an Event
of Default shall have occurred and be continuing or Borrower fails to deliver
such an undertaking to Lender, then (A) Lender may retain any Net Proceeds
received by it, (B) Borrower shall immediately deliver to Lender any Net
Proceeds paid to Borrower as required by Section 5.2, (C) such Net Proceeds
shall be applied to the prepayment of the Debt in an amount equal to the Release
Amount for such Property in accordance with Section 2.4.2(c), (D) Borrower shall
prepay the Loan in an amount equal to the excess, if any, of the Release Amount
for such Property over such Net Proceeds, and (E) promptly following Borrower’s
written request and receipt by Lender of the

 

94

--------------------------------------------------------------------------------


 

Net Proceeds and payment by Borrower of the amounts set forth in clause
(D) above, if any, Lender shall (x) release the affected Properties from the
applicable Mortgage Documents and related Liens, provided, that (A) Borrower has
delivered to Lender draft releases (and, in the event any of the Mortgages and
the Assignments of Leases and Rents applicable to any of the affected Properties
encumber other Property(ies) in addition to the affected Properties, such
release shall be a partial release that relates only to the affected
Property(ies) and does not affect the Liens and security interests encumbering
or on the other Property(ies)) in form and substance appropriate for the
jurisdiction in which such affected Properties are located and shall contain
standard provisions protecting the rights of Lender and (B) Borrower shall pay
all costs, taxes and expenses associated with such release (including, without
limitation, cost to file and record the release and Lender’s reasonable
attorneys’ fees) and (y) disburse to Borrower (A) in the case of a substitution
of a Substitute Property for such Property, the Net Proceeds paid by the
insurance company and (B) in the case of the payment of the Release Amount for
such Property, the Net Proceeds paid by the insurance company in excess of the
Release Amount for such Property; provided that, during the continuance of a
Cash Sweep Period, the applicable Net Proceeds shall instead be delivered to the
Cash Collateral Subaccount and disbursed in accordance with Section 6.6.3.

 

(b)                                 If the Net Proceeds reasonably expected to
be received in connection with any single Casualty event is greater than the
Casualty Threshold Amount, then, (i) if no Event of Default shall have occurred
and be continuing and, within sixty (60) days of the date of the occurrence of
such Casualty, Borrower delivers to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration of the affected Properties in accordance with the terms of this
Agreement, then (A) Borrower shall immediately deliver to Lender any Net
Proceeds paid to Borrower as required by Section 5.2 and (B) Borrower shall
conduct the Restoration of the affected Properties in accordance with the terms
of and subject to the conditions of Section 5.4(d) and (ii) if an Event of
Default shall have occurred and be continuing or Borrower fails to deliver such
an undertaking to Lender, then (A) Lender may retain any Net Proceeds received
by it, (B) Borrower shall immediately deliver to Lender any Net Proceeds paid to
Borrower as required by Section 5.2, (C) such Net Proceeds shall be applied to
the prepayment of the Debt in an amount equal to the Release Amount for such
Property in accordance with Section 2.4.2(c), (D) Borrower shall prepay the Loan
in an amount equal to the excess,  if any, of the Release Amount for the
affected Properties over such Net Proceeds, and (E) promptly following
Borrower’s written request and receipt by Lender of the Net Proceeds and payment
by Borrower of the amounts set forth in clause (D) above, if any, Lender shall
(x) release the affected Properties from the applicable Mortgage Documents and
related Liens, provided, that (A) Borrower has delivered to Lender draft
releases (and, in the event any of the Mortgages and the Assignments of Leases
and Rents applicable to any of the affected Properties encumber other
Property(ies) in addition to the affected Properties, such release shall be a
partial release that relates only to the affected Property(ies) and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such affected Properties are located and shall contain standard provisions
protecting the rights of Lender and (B) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees) and
(y) disburse to Borrower (A) in the case of a substitution of a Substitute
Property for such Property, the Net Proceeds paid by the insurance company and
(B) in the case of the payment of the Release  Amount for such Property,

 

95

--------------------------------------------------------------------------------


 

the Net Proceeds paid by the insurance company in excess of the Release Amount
for such Property; provided that, during the continuance of a Cash Sweep Period,
the applicable Net Proceeds shall instead be delivered to the Cash Collateral
Subaccount and disbursed in accordance with Section 6.6.3.

 

(c)                                  If Borrower elects to undertake the
Restoration a Property or Properties pursuant to Section 5.4(a), (i) Borrower
shall commence the Restoration as soon as reasonably practicable (but in no
event later than ninety (90) days after such Casualty occurs) and shall
diligently pursue the same to satisfactory completion; (ii) Borrower shall cause
the affected Property and the use thereof after the Restoration to be in
compliance with and permitted under all applicable Legal Requirements and such
Property, after Restoration, shall be of the same character as prior to such
damage or destruction; (iii) the Restoration shall be done and completed by
Borrower in an expeditious and diligent fashion and in compliance with all
applicable Legal Requirements and the Renovation Standards and (iv) for any
Restoration of a Property with a total expected cost exceeding $20,000, Borrower
shall deliver, or cause to be delivered, to Lender a signed detailed budget
approved in writing by Borrower’s architect or engineer stating the entire cost
of completing the Restoration, which budget shall be reasonably acceptable to
Lender.

 

(d)                                 If Borrower elects to undertake the
Restoration of a Property or Properties pursuant to Section 5.4(b), the
following provisions shall apply:

 

(i)                                     the Net Proceeds shall be made available
to Borrower for Restoration upon the determination of Lender that the following
conditions are met: (A) Borrower shall commence the Restoration as soon as
reasonably practicable (but in no event later than ninety (90) days after such
Casualty occurs) and shall diligently pursue the same to satisfactory
completion; (B) Lender shall be satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Properties as a result of the occurrence of the
Casualty, whichever the case may be, will be covered out of (1) the Net
Proceeds, (2) the insurance coverage referred to in Section 5.1.1(a)(ii), if
applicable, or (3) by other funds of Borrower; (C) Lender shall be satisfied
that the Restoration will be completed on or before the earliest to occur of
(1) the date six (6) months prior to the Maturity Date, (2) the earliest date
required for such completion under the terms of any Lease, (3) such time as may
be required under applicable Legal Requirements or (4) six (6) months prior to
the expiration of the insurance coverage referred to in Section 5.1.1(a)(ii);
(D) Borrower shall cause the affected Property and the use thereof after the
Restoration to be in compliance with and permitted under all applicable Legal
Requirements and such Property, after Restoration, shall be of the same
character as prior to such damage or destruction; (E) the Restoration shall be
done and completed by Borrower in an expeditious and diligent fashion and in
compliance with all applicable Legal Requirements and the Renovation Standards;
(F) for any Restoration of a Property with a total expected cost exceeding
$20,000, Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be reasonably
acceptable to Lender and (G) the Net Proceeds together with any cash or cash
equivalent deposited by Borrower with Lender are sufficient in Lender’s
discretion to cover the cost of the Restoration.

 

96

--------------------------------------------------------------------------------


 

(ii)                                  The Net Proceeds shall be held by Lender
in the Casualty and Condemnation Subaccount and, until disbursed in accordance
with the provisions of this Section 5.4(d), shall constitute additional security
for the Debt and other obligations under the Loan Documents.  The Net Proceeds
shall be disbursed by Lender to, or as directed by, Borrower from time to time
during the course of the Restoration, upon receipt of evidence satisfactory to
Lender that (A) all materials installed and work and labor performed (except to
the extent that they are to be paid for out of the requested disbursement) in
connection with the Restoration have been paid for in full, and (B) there exist
no notices of pendency, stop orders, mechanic’s or materialman’s liens or
notices of intention to file same, or any other liens or encumbrances of any
nature whatsoever on the Properties which have been fully bonded to the
satisfaction of Lender and discharged of record or in the alternative fully
insured to the satisfaction of Lender by the title company issuing the Title
Insurance Policy.

 

(iii)                               All plans and specifications required in
connection with the Restoration shall be subject to the prior approval of Lender
and an independent consulting engineer selected by Lender (the “Casualty
Consultant”).  Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration.  The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to the approval of Lender and the Casualty
Consultant.  All costs and expenses incurred by Lender in connection with
recovering, holding and advancing the Net Proceeds for the Restoration
including, without limitation, reasonable attorneys’ fees and disbursements and
the Casualty Consultant’s fees and disbursements, shall be paid by Borrower.

 

(iv)                              In no event shall Lender be obligated to make
disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Casualty Consultant, less the Casualty
Retainage.  The term “Casualty Retainage” shall mean, as to each contractor,
subcontractor or materialman engaged in the Restoration, an amount equal to ten
percent (10%) of the costs actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until the Restoration has
been completed.  The Casualty Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 5.4(d), be less than
the amount actually held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration.  The Casualty Retainage shall not be
released until the Casualty Consultant certifies to Lender that the Restoration
has been completed in accordance with the provisions of this Section 5.4(b) and
that all approvals necessary for the re-occupancy and use of the Property have
been obtained from all appropriate Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage; provided,
however, that Lender will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which (x) the Casualty Consultant certifies to
Lender that such contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of such contractor’s, subcontractor’s or materialman’s

 

97

--------------------------------------------------------------------------------


 

contract, (y) the contractor, subcontractor or materialman delivers the lien
waivers and evidence of payment in full of all sums due to the contractor,
subcontractor or materialman as may be reasonably requested by Lender or by the
title company issuing the Title Insurance Policy, and (z) Lender receives an
endorsement to the Title Insurance Policy insuring the continued priority of the
Lien of the Mortgage and evidence of payment of any premium payable for such
endorsement.  If required by Lender, the release of any such portion of the
Casualty Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

 

(v)                                 Lender shall not be obligated to make
disbursements of the Net Proceeds more frequently than once every calendar
month.

 

(vi)                              If at any time the Net Proceeds or the
undisbursed balance thereof shall not, in the opinion of Lender in consultation
with the Casualty Consultant, be sufficient to pay in full the balance of the
costs which are estimated by the Casualty Consultant to be incurred in
connection with the completion of the Restoration, Borrower shall deposit the
deficiency (the “Net Proceeds Deficiency”) with Lender (for deposit into the
Casualty and Condemnation Subaccount) before any further disbursement of the Net
Proceeds shall be made.  The Net Proceeds Deficiency deposited with Lender shall
be deposited by Lender into the Casualty and Condemnation Subaccount and shall
be disbursed for costs actually incurred in connection with the Restoration on
the same conditions applicable to the disbursement of the Net Proceeds, and
until so disbursed pursuant to this Section 5.4(d) shall constitute additional
security for the Obligations.

 

(vii)                           The excess, if any, of the Net Proceeds and the
remaining balance, if any, of the Net Proceeds Deficiency deposited with Lender
after the Casualty Consultant certifies to Lender that the Restoration has been
completed in accordance with the provisions of this Section 5.4(d), and the
receipt by Lender of evidence satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Lender to Borrower, provided no Event of Default shall have occurred and shall
be continuing.

 

(e)                                  All reasonable out-of-pocket costs and
expenses incurred by Lender in connection with any Restoration including,
without limitation, reasonable attorneys’ fees and disbursements, shall be paid
by Borrower.

 

(f)                                   Notwithstanding anything to the contrary
set forth in this Agreement, including the provisions of Section 5.3 or
Section 5.4, if the Loan is included in a REMIC Trust and, immediately following
a release of any portion of the Lien of a Mortgage following a Casualty or
Condemnation of a Property (but taking into account any proposed Restoration of
the remaining portion of such Property), the ratio of the unpaid principal
balance of the Loan to the value of the remaining Properties is greater than
125% (such value to be determined, in Lender’s sole discretion, by any
commercially reasonable method permitted to a REMIC Trust; and which shall
exclude the value of personal property (other than fixtures) or going concern
value, if any), the Outstanding Principal Balance must be paid down (by
application of the Net Proceeds or Award, as applicable, or if such amounts are
not sufficient, by Borrower) by a “qualified

 

98

--------------------------------------------------------------------------------


 

amount” as that term is defined in the IRS Revenue Procedure 2010-30, as the
same may be amended, replaced, supplemented or modified from time to time,
unless Lender receives an opinion of counsel that if such amount is not paid,
the applicable Securitization will not fail to maintain its status as a REMIC
Trust as a result of the related release of such portion of the Lien of such
Mortgage.  If and to the extent the preceding sentence applies, only such amount
of the net Award or net Insurance Proceeds (as applicable), if any, in excess of
the amount required to pay down the principal balance of the Loan may be
released for purposes of Restoration or released to Borrower as otherwise
expressly provided in Section 5.3 or Section 5.4.

 

(g)                                  In the event of foreclosure of a Mortgage,
or other transfer of title to a Property or Properties in extinguishment in
whole or in part of the Debt all right, title and interest of Borrower in and to
the Policies that are not blanket Policies then in force concerning such
Property or Properties and all proceeds payable thereunder shall thereupon vest
in the purchaser at such foreclosure or Lender or other transferee in the event
of such other transfer of title.

 

ARTICLE VI - RESERVE FUNDS

 

Section 6.1                                   Tax Funds.

 

6.1.1                     Deposits of Tax Funds.  Borrower shall deposit with
Lender on each Payment Date an amount equal to one-twelfth of the Property Taxes
that Lender estimates will be payable during the next ensuing twelve (12)
months, in order to accumulate sufficient funds to pay all such Property Taxes
prior to their respective due dates, which amounts shall be transferred into a
Subaccount established at the Cash Management Account Bank to hold such funds
(the “Tax Subaccount”).  Amounts deposited from time to time into the Tax
Subaccount pursuant to this Section 6.1.1 are referred to herein as the “Tax
Funds”.  If at any time Lender reasonably determines that the Tax Funds will not
be sufficient to pay the Property Taxes, Lender shall notify Borrower of such
determination and, commencing with the first Payment Date following Borrower’s
receipt of such written notice, the monthly deposits for Property Taxes shall be
increased by the amount that Lender estimates is sufficient to make up the
deficiency at least ten (10) days prior to the respective due dates for the
Property Taxes; provided, that if Borrower receives notice of any deficiency
after the date that is ten (10) days prior to the date that Property Taxes are
due, Borrower will deposit with or on behalf of Lender such amount within two
(2) Business Days after its receipt of such notice.

 

6.1.2                     Release of Tax Funds.  Provided no Event of Default is
continuing, Lender shall apply Tax Funds in the Tax Subaccount to reimburse
Borrower for payments of Property Taxes made by Borrower after delivery by
Borrower to Lender of evidence of such payment reasonably acceptable to Lender. 
If the amount of the Tax Funds shall exceed the amounts due for Property Taxes,
Lender shall, in its sole discretion, return any excess to Borrower or credit
such excess against future payments to be made to the Tax Funds.  Any Tax Funds
remaining in the Tax Subaccount after the Obligations have been paid in full
shall be returned to Borrower.  Provided no Default or Event of Default exists,
the Tax Funds reserved for any Property shall be released upon a permitted sale
and release of such Property in accordance with the terms hereof.

 

6.1.3                     Special Reserve of Tax Funds. Notwithstanding the
foregoing, in lieu of making the deposits required by Section 6.1.1, Borrower
may, by written notice to Lender, elect to

 

99

--------------------------------------------------------------------------------


 

maintain in the Tax Subaccount an amount equal to the amount of Property Taxes
payable with respect to the Properties for a period of six months.  If such an
election is in effect and Lender determines that the Tax Funds in the Tax
Subaccount constitute less than the amount described in the previous sentence,
Lender shall notify Borrower of such determination and, commencing with the
first Payment Date following Borrower’s receipt of such written notice, Borrower
shall deposit into the Tax Subaccount such shortfall.  Furthermore, during any
period while such an election is in effect, Borrower shall not be entitled to
receive any release of Tax Funds from the Tax Subaccount.  Borrower may revoke
the election contemplated by this Section 6.1.3 by written notice to Lender;
provided, that (i) such revocation shall not take effect until the first Payment
Date that is more than ten (10) Business Days after the date Lender receives
such notice and (ii) on such Payment Date Borrower shall deposit into the Tax
Subaccount an amount reasonably determined by Lender that, when combined with
prospective deposits into the Tax Subaccount contemplated by clause (ii) of
Section 6.1.1 will be sufficient funds to pay all Property Taxes with respect to
the Properties prior to their respective due dates.

 

Section 6.2                                   Insurance Funds.

 

6.2.1                     Deposits of Insurance Funds.  Borrower shall deposit
with or on behalf of Lender on each Payment Date, an amount equal to one-twelfth
of the Insurance Premiums that Lender estimates will be payable for the renewal
of the coverage afforded by the Policies upon the expiration thereof, in order
to accumulate sufficient funds to pay all such Insurance Premiums prior to the
expiration of the Policies, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds (the
“Insurance Subaccount”).  Amounts deposited from time to time into the Insurance
Subaccount pursuant to this Section 6.2.1 are referred to herein as the
“Insurance Funds”.  If at any time Lender reasonably determines that the
Insurance Funds will not be sufficient to pay the Insurance Premiums, Lender
shall notify Borrower of such determination and the monthly deposits for
Insurance Premiums shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the Policies.

 

6.2.2                     Release of Insurance Funds.  Provided no Event of
Default is continuing, Lender shall apply Insurance Funds in the Insurance
Subaccount to timely pay, or reimburse Borrower for payments of, Insurance
Premiums.  If the amount of the Insurance Funds shall exceed the amounts due for
Insurance Premiums, Lender shall, in its sole discretion, return any excess to
Borrower or credit such excess against future payments to be made to the
Insurance Funds.  Any Insurance Funds remaining in the Insurance Subaccount
after the Obligations have been paid in full shall be returned to Borrower. 
Provided no Default or Event of Default exists, the Insurance Funds reserved for
any Property shall be released upon a permitted sale and release of such
Property in accordance with the terms hereof.

 

6.2.3                     Acceptable Blanket Policy.  Notwithstanding anything
to the contrary contained in Section 6.2.1, if an Acceptable Blanket Policy is
in effect with respect to the Policies required pursuant to Section 5.1.1,
deposits into the Insurance Subaccount required for Insurance Premiums pursuant
to Section 6.2.1 shall be suspended to the extent that Insurance Premiums relate
to such Acceptable Blanket Policy.  Notwithstanding the foregoing, Borrower may,
by written notice to Lender given not less than ten (10) Business Days prior to
a Payment Date, elect to reinstate, as of such Payment Date, deposits to the
Insurance Subaccount with respect to

 

100

--------------------------------------------------------------------------------


 

the Insurance Premiums for one or more of the Policies required pursuant to
Section 5.1.1 for which an Acceptable Blanket Policy is in effect.  Further, if
Borrower makes such an election, then Borrower may rescind such election by
providing a written notice thereof to Lender, which notice shall be effective as
of the Payment Date that follows such notice by more than ten (10) Business Days
or such later Payment Date as Borrower specifies in its election.

 

Section 6.3                                   Capital Expenditure Funds.

 

6.3.1                     Deposits of Capital Expenditure Funds.  Borrower shall
deposit with or on behalf of Lender on each Payment Date, an amount equal to
one-twelfth of the product of (i) $450 multiplied by (ii) the number of
Properties to which the Loan is applicable, in order to accumulate sufficient
funds, for annual Capital Expenditures, which amounts shall be transferred into
a Subaccount established at the Cash Management Account Bank to hold such funds
(the “Capital Expenditure Subaccount”).  Amounts deposited from time to time
into the Capital Expenditure Subaccount pursuant to this Section 6.3.1 are
referred to herein as the “Capital Expenditure Funds”.

 

6.3.2                     Release of Capital Expenditure Funds.  Provided no
Event of Default is continuing, Lender shall disburse Capital Expenditure Funds
out of the Capital Expenditure Subaccount to reimburse Borrower for Capital
Expenditures actually paid for by Borrower, provided that: (i) such disbursement
is for an Approved Capital Expenditure, (ii) the request for disbursement is
accompanied by (A) an Officer’s Certificate from Borrower (1) stating that the
items to be funded by the requested disbursement are Approved Capital
Expenditures, and a description thereof, (2) stating that all Approved Capital
Expenditures to be funded by the requested disbursement have been completed (or
completed to the extent of the requested disbursement) in a good and workmanlike
manner and in accordance, in all material respects, with all applicable Legal
Requirements and the Renovation Standards and, (3) stating that the Approved
Capital Expenditures to be funded from the disbursement in question have not
been the subject of a previous disbursement and have been paid for by Borrower
and (iii) for any individual expenditure greater than $25,000, Borrower has
delivered to Lender copies of any invoices, bills or statements related to such
Approved Capital Expenditures that are requested by Lender.  For the avoidance
of doubt, Borrower shall not be entitled to receive a distribution of Capital
Expenditure Funds for expenses related to the refurbishment or repair of a
Property to the extent that Borrower has been or will be entitled to
reimbursement for such expenses from a Tenant’s security deposit.

 

Section 6.4                                   Casualty and Condemnation
Subaccount.  Borrower shall pay, or cause to be paid, to Lender all Insurance
Proceeds or Awards due to any Casualty or Condemnation in accordance with the
provisions of Section 5.2 and Section 5.3, which amounts shall be transferred
into a Subaccount established at the Cash Management Bank to hold such funds
(the “Casualty and Condemnation Subaccount”).  Amounts deposited from time to
time into the Casualty and Condemnation Subaccount pursuant to this Section 6.4
are referred to herein as the “Casualty and Condemnation Funds”.  All Casualty
and Condemnation Funds shall be held, disbursed and/or applied in accordance
with the provisions of Section 5.3 or Section 5.4, as applicable.

 

101

--------------------------------------------------------------------------------


 

Section 6.5                                   Eligibility Reserve Subaccount.

 

6.5.1                     Deposit of Eligibility Funds.  If Borrower shall be
required to make a prepayment in respect of any Property pursuant to
Section 2.4.2(a) (other than in the case of any Property that constitutes a
Disqualified Property due to the occurrence of a Voluntary Action in respect
thereof), Borrower shall have an option to deposit into a Subaccount established
at the Cash Management Bank to hold such funds (the “Eligibility Reserve
Subaccount”) an amount equal to 100% of the Allocated Loan Amount for any such
Property (“Eligibility Funds”), provided that Borrower provides Lender with
written notice of any such Eligibility Funds and, no later than the due date for
the prepayment required under Section 2.4.2(a), delivers such Eligibility Funds
with Lender for deposit to the Eligibility Reserve Subaccount.

 

6.5.2                     Release of Eligibility Funds. Provided no Default or
Event of Default exists, Lender shall disburse the Eligibility Funds with
respect to a Property to Borrower upon (i) the sale of such Property and payment
in full of the applicable Release Amount, (ii) upon such Property becoming an
Eligible Property or (iii) upon the substitution of the applicable Disqualified
Property with a Substitute Property in accordance with the conditions of
Section 2.4.2(a).

 

Section 6.6                                   Cash Collateral.

 

6.6.1                     Cash Collateral Subaccount.  If a Cash Sweep Period
shall be continuing, all Available Cash (after payment of the Monthly Budgeted
Amount and any Approved Extraordinary Expenses in accordance with
Section 2.7.2(i)) shall be paid to Lender, which amounts shall be transferred by
Lender into a Subaccount (the “Cash Collateral Subaccount”) to be held by Lender
as cash collateral for the Debt.  Amounts on deposit from time to time in the
Cash Collateral Subaccount pursuant to this Section 6.6.1 are referred to as the
“Cash Collateral Funds”.  Lender shall have the right, but not the obligation,
at any time during the continuance of an Event of Default, in its sole and
absolute discretion to apply any and all Cash Collateral Funds then on deposit
in the Cash Collateral Subaccount to the Debt, in such order and in such manner
as Lender shall elect in its sole and absolute discretion, including to make a
prepayment of principal (together with the applicable Yield Maintenance Premium,
if any, applicable thereto) or any other amounts due hereunder.

 

6.6.2                     Withdrawal of Cash Collateral Funds. Provided no
Default or an Event of Default hereunder is continuing and there is an amount
exceeding one percent (1%) of the Outstanding Principal Balance on deposit in
the Cash Collateral Subaccount (the “Cash Collateral Floor”), Lender shall make
disbursements from the Cash Collateral Subaccount of Cash Collateral Funds in
excess of the Cash Collateral Floor to pay costs and expenses in connection with
the ownership, management and/or operation of the Properties to the extent such
amounts are not otherwise paid pursuant to Section 6.6.1 or by Manager pursuant
to the Management Agreement for the following items: (i) Operating Expenses
(including management fees, but subject to the Management Fee Cap) set forth in
an Approved Annual Budget (subject to a five percent (5%) variation for
Operating Expenses in such Approved Annual Budget), (ii) emergency repairs
and/or life-safety items (including applicable Capital Expenditures for such
purpose), (iii) Capital Expenditures set forth in an Approved Annual Budget
(subject to a five percent (5%) variation for Capital Expenditures in such
Approved Annual Budget), (iv) legal, audit and accounting costs associated with
the Properties or Borrower, excluding legal fees incurred in connection with the
enforcement of Borrower’s, rights pursuant to the Loan

 

102

--------------------------------------------------------------------------------


 

Documents, (v) payment of Debt Service on the Loan, (vi) voluntary or mandatory
prepayment of the Loan (together with any applicable Yield Maintenance Premium),
including, without limitation, any Low DSCR Cure Prepayment and (vii) expenses
and shortfalls relating to Restoration; provided, that no disbursements shall be
made from the Cash Collateral Subaccount for any of the Operating Expenses or
Capital Expenditures described in the foregoing clauses (i) through (iv) to the
extent amounts for such Operating Expenses or Capital Expenditures have been
distributed to Borrower from the Cash Management Account under Section 2.7.2(i),
or may be distributed to Borrower from the Tax Subaccount, the Insurance
Subaccount or the Capital Expenditure Subaccount, as applicable.

 

6.6.3                     Release of Cash Collateral Funds.  Provided no Cash
Sweep Period is continuing as of two consecutive Calculation Dates, Lender shall
release Cash Collateral Funds in the Cash Collateral Subaccount to Borrower;
provided, that in the event of a Low DSCR Cure Prepayment, Lender is required to
release the Cash Collateral Funds to Borrower within two (2) Business Days of
the date of such Low DSCR Cure Prepayment.

 

6.6.4                     Extraordinary Expense.  If, during any Cash Sweep
Period, Borrower incurs or is required to incur an operating expense or capital
expense which is not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender in
writing a reasonably detailed explanation of such Extraordinary Expense.  If a
Cash Sweep Period then exists, then such Extraordinary Expense shall be subject
to Lender’s approval, which approval may not be unreasonably withheld or delayed
so long as no Event of Default then exists; provided, however, that during a
Cash Sweep Period, so long as no Event of Default then exists, Lender shall be
deemed to have approved any Extraordinary Expense (other than fees paid to any
Manager or any amounts paid to any Affiliates of Borrower) that (a) does not
exceed (when aggregated with any and all other requested and unpaid
Extraordinary Expenses covered by the same line item of the Approved Annual
Budget) ten percent (10%) of the monthly amount of the applicable line item set
forth in the Approved Annual Budget for such month and (b) does not exceed (when
aggregated with any and all other requested and unpaid Extraordinary Expenses of
the same type (i.e., Operating Expenses or Capital Expenditures)) five percent
(5%) of the aggregate monthly amount of the Approved Annual Budget with respect
to Operating Expenses or Capital Expenditures, as applicable, for such month. 
Any Extraordinary Expense incurred by Borrower and approved (or deemed approved)
by Lender is referred to herein as an (“Approved Extraordinary Expense”).  Any
amounts distributed to Borrower for the payment of Approved Extraordinary
Expenses pursuant to Section 6.6.4 shall be used by Borrower only to pay for
such Approved Extraordinary Expenses or reimburse Borrower for such Approved
Extraordinary Expenses, as applicable.

 

Section 6.7                                   Advance Rent Funds.

 

6.7.1                     Deposits of Advance Rent Funds.  In the event Borrower
receives any Advance Rent, Borrower shall deposit (or cause to be deposited) any
such Advance Rent into a Subaccount established at the Cash Management Account
Bank to hold such funds (the “Advance Rent Subaccount”).  Amounts deposited from
time to time in the Advance Rent Subaccount pursuant to this Section 6.7.1 are
referred to herein as the “Advance Rent Funds”.

 

103

--------------------------------------------------------------------------------


 

6.7.2                     Release of Advance Rent Funds.  Provided no Event of
Default has occurred and is continuing, on each Payment Date, Lender shall
disburse the applicable Advance Rent Funds to the Cash Management Account in
accordance with the Advance Rent Disbursement Schedule.

 

Section 6.8                                   Reserve Funds, Generally.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Article 6, disbursements of Reserve Funds to Borrower shall
only occur on the Reserve Release Date after receipt by Lender of a Reserve
Release Request from Borrower not less than five (5) Business Days prior to such
date; provided, that if the amount of Reserve Funds to be released to Borrower
on any Reserve Release Date is less than the Minimum Disbursement Amount, then
such Reserve Funds shall continue to be maintained in the Subaccounts until the
next Reserve Release Date on which an amount equal to or greater than the
Minimum Disbursement Amount is available for disbursement or until the payment
in full of the Obligations.

 

(b)                                 Borrower grants to Lender a first-priority
perfected security interest in each of the Reserve Funds and any and all monies
now or hereafter deposited in each Reserve Fund as additional security for
payment of the Debt.  Until expended or applied in accordance herewith, the
Reserve Funds shall constitute additional security for the Debt.

 

(c)                                  During the continuance of an Event of
Default, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any sums then present in any or all of the Reserve
Funds to the payment of the Debt in any order in its sole discretion.

 

(d)                                 The Reserve Funds shall be held in an
Eligible Account in cash or Permitted Investments as directed by Lender or
Lender’s Servicer.  All interest on a Reserve Fund shall be added to and become
a part thereof and shall be the sole property of Borrower.  Borrower shall be
responsible for payment of any federal, state or local income or other tax
applicable to the interest earned on the Reserve Funds credited or paid to
Borrower.

 

(e)                                  Borrower shall not, without obtaining the
prior written consent of Lender, further pledge, assign or grant any security
interest in any Reserve Fund or the monies deposited therein or permit any lien
or encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.

 

(f)                                   Lender and Servicer shall not be liable
for any loss sustained on the investment of any funds constituting the Reserve
Funds.  Borrower shall indemnify Lender and Servicer and hold Lender and
Servicer harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) arising from or in
any way connected with the Reserve Funds or the performance of the obligations
for which the Reserve Funds were established.  Borrower shall assign to Lender
all rights and claims Borrower may have against all persons or entities
supplying labor, materials or other services which are to be paid from or
secured by the Reserve Funds; provided, however, that Lender may not pursue any
such right or claim unless an Event of Default has occurred and remains uncured.

 

104

--------------------------------------------------------------------------------


 

ARTICLE VII - DEFAULTS

 

Section 7.1                                   Event of Default.

 

(a)                                 Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):

 

(i)                                     if (A) the Debt is not paid in full on
the Maturity Date, (B) any regularly scheduled monthly payment of interest or
principal due under the Note is not paid in full on the applicable Payment Date,
(C) any prepayment of principal or Release Amount due under this Agreement or
the Note is not paid when due or (D) any Yield Maintenance Premium is not paid
when due,

 

(ii)                                  if any deposit to the Reserve Funds is not
made on the required deposit date therefor, with such failure continuing for two
(2) Business Days after Lender delivers written notice thereof to Borrower;

 

(iii)                               if any other amount payable pursuant to this
Agreement, the Note or any other Loan Document (other than as set forth in the
foregoing clauses (i) and (ii)) is not paid in full when due and payable in
accordance with the provisions of the applicable Loan Document, with such
failure continuing for ten (10) days after Lender delivers written notice
thereof to Borrower;

 

(iv)                              if the Policies are not (A) delivered to
Lender within five (5) days of Lender’s written request and (B) kept in full
force and effect, each in accordance with the terms and conditions hereof;

 

(v)                                 a Transfer other than a Permitted Transfer
occurs;

 

(vi)                              if any certification, representation or
warranty made by a Relevant Party herein or any other Loan Document, other than
a Property Representation, or in any report, certificate, financial statement or
other instrument, agreement or document furnished to Lender shall have been
false or misleading in any material and adverse respect as of the date such
representation or warranty was made; provided, however, if any untrue
certification, representation or warranty made after the Closing Date is
susceptible of being cured, Borrower shall have the right to cure such
certification, representation or warranty within thirty (30) days after receipt
of notice from Lender;

 

(vii)                           if any Relevant Party shall make an assignment
for the benefit of creditors;

 

(viii)                        if a receiver, liquidator or trustee shall be
appointed for any Relevant Party, any Relevant Party shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Relevant
Party, or if any proceeding for the dissolution or liquidation of any Relevant
Party shall be instituted, or if any Loan Party is substantively consolidated
with any Person other than a Loan Party; provided, however, if such appointment,

 

105

--------------------------------------------------------------------------------


 

adjudication, petition, proceeding or consolidation was involuntary and not
consented to by such Relevant Party, upon the same not being discharged, stayed
or dismissed within sixty (60) days following its filing;

 

(ix)                              if any Loan Party attempts to assign its
rights under this Agreement or any of the other Loan Documents or any interest
herein or therein in contravention of the Loan Documents;

 

(x)                                 if any of the assumptions contained in the
Insolvency Opinion, or in any Additional Insolvency Opinion delivered to Lender
in connection with the Loan, is or shall become untrue in any material respect;

 

(xi)                              a breach of the covenants set forth in
Sections 4.1.1, 4.1.2, 4.1.3, 4.1.4, 4.1.12, 4.1.19, 4.2.2, 4.2.3, 4.2.5, 4.2.8,
4.2.9, 4.2.11, 4.2.13, 4.2.14 or 4.2.15;

 

(xii)                           if with respect to any Disqualified Property,
Borrower fails to within the time periods specified in Section 2.4.2(a) either: 
(A) pay the Release Amount in respect thereof, (B) substitute such Disqualified
Property with a Substitute Property in accordance with Section 2.4.2(a) or
(C) or deposit an amount equal to 100% of the Allocated Loan Amount for the
Disqualified Property in the Eligibility Reserve Subaccount in accordance with
Section 2.4.2(a) and such failure continues for more than five (5) Business Days
after written notice thereof from Lender to Borrower;

 

(xiii)                        if, without Lender’s prior written consent,
(i) any Management Agreement is terminated (unless simultaneously therewith,
Borrower and a new Qualified Manager enter into a Replacement Management
Agreement in accordance with Section 4.2.1), or (ii) there is a default by
Borrower under any Management Agreement beyond any applicable notice or grace
period that permits such Manager to terminate or cancel the applicable
Management Agreement (unless, within thirty (30) days after the expiration of
such notice or grace period, Borrower and a new Qualified Manager enter into a
Replacement Management Agreement in accordance with Section 4.2.1);

 

(xiv)                       if any Loan Party, Sponsor, any Qualified
Transferee, or any subsidiary of Sponsor or any Qualified Transferee that owns a
direct or indirect ownership interest in any Loan Party shall be convicted of a
Patriot Act Offense by a court of competent jurisdiction;

 

(xv)                          any failure on the part of any Borrower to duly
observe or perform any of its covenants set forth in Section 4.1.20 or the
representation and warranty in Section 3.1.24 shall fail to be correct in
respect of a Tenant of any Property and, in each case, Borrower fails to notify
OFAC within five (5) Business Days of Borrower or Manager obtaining knowledge
that such Tenant is on any of the lists described in those sections and promptly
take such steps as may be required by OFAC with respect to such Tenant;

 

(xvi)                       if there shall be a default under any of the other
Loan Documents beyond any applicable cure periods contained in such Loan
Documents, whether as to any Relevant Party or the Properties, or if any other
such event shall occur or condition

 

106

--------------------------------------------------------------------------------


 

shall exist, if the effect of such event or condition is to accelerate the
maturity of any portion of the Obligations or to permit Lender to accelerate the
maturity of all or any portion of the Obligations;

 

(xvii)                    if any Loan Document or any Lien granted thereunder by
any Relevant Party shall (except in accordance with its terms or pursuant to
Lender’s written consent), in whole or in part, terminate, cease to be effective
or cease to be the legally valid, binding and enforceable obligation of the
parties thereto or any Relevant Party or any other party shall disaffirm or
contest, in writing, in any manner such effectiveness, validity, binding nature
or enforceability (other than as a result of the occurrence of the payment in
full of the Obligations);

 

(xviii)                 one or more final judgments for the payment of
$2,500,000 or more rendered against any Loan Party, and such amount is not
covered by insurance or indemnity or discharged, paid or stayed within sixty
(60) days after (i) the date on which the right to appeal thereof has expired if
no such appeal has commenced, or (ii) the date on which all rights to appeal
have been extinguished;

 

(xix)                       Sponsor or any Qualified Transferee that executes
and delivers a replacement guaranty pursuant to Section 4.2.17(e) fails to
comply with the Sponsor Financial Covenant; provided, that the foregoing shall
not be an Event of Default if an Affiliate of the Borrower or such Qualified
Transferee has agreed in writing to be primarily liable for all obligations of
the Sponsor or such Qualified Transferee, as applicable, under the Sponsor
Guaranty and such Affiliate satisfies the Sponsor Financial Covenant; or

 

(xx)                          if any Relevant Party shall continue to be in
Default under any of the other terms, covenants or conditions of this Agreement
or any other Loan Document not specified in subsections (i) to (xx) above, and
such Default shall continue for ten (10) days after notice to Borrower from
Lender, in the case of any such Default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice to Borrower from Lender in
the case of any other such Default; provided, however, that if such non-monetary
Default is susceptible of cure but cannot reasonably be cured within such 30-day
period, and provided further that Borrower shall have commenced to cure such
Default within such 30-day period and thereafter diligently and expeditiously
proceeds to cure the same, such 30-day period shall be extended for such time as
is reasonably necessary for Borrower in the exercise of due diligence to cure
such Default, such additional period not to exceed ninety (90) days.

 

(b)                                 During the continuance of an Event of
Default (other than an Event of Default described in clauses (vii), (viii) or
(ix) above), in addition to any other rights or remedies available to it
pursuant to this Agreement and the other Loan Documents or at law or in equity,
Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against any Relevant Party and in
and to any or all of the Properties, including, without limitation, declaring
the Debt to be immediately due and payable, and Lender may enforce or avail
itself of any or all rights or remedies provided in the Loan Documents against
the Relevant Parties and any or all of the Properties, including, without
limitation, all

 

107

--------------------------------------------------------------------------------


 

rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (vii), (viii) or (ix) above, the Debt and Other Obligations
of Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

Section 7.2                                   Remedies.

 

(a)                                 During the continuance of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against each Relevant Party under this Agreement or
any of the other Loan Documents executed and delivered by, or applicable to, a
Relevant Party or at law or in equity may be exercised by Lender at any time and
from time to time, whether or not all or any of the Debt shall be declared due
and payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to all or any part of any Property.  Any
such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently, singularly, successively, together or otherwise, at such
time and in such order as Lender may determine in its sole discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth herein or in the other Loan Documents.  Without limiting the
generality of the foregoing, Borrower agrees that if an Event of Default is
continuing (i) Lender is not subject to any “one action” or “election of
remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Properties and each Mortgage has
been foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt
or the Debt has been paid in full.

 

(b)                                 With respect to Borrower and the Properties,
nothing contained herein or in any other Loan Document shall be construed as
requiring Lender to resort to any Property for the satisfaction of any of the
Debt in any preference or priority to any other Property, and Lender may seek
satisfaction out of all of the Properties, or any part thereof, in its absolute
discretion in respect of the Debt.  In addition, Lender shall have the right
from time to time to partially foreclose the Lien of the Mortgages and the other
Collateral Documents in any manner and for any amounts secured by the Mortgages
and the other Collateral Documents then due and payable as determined by Lender
in its sole discretion including, without limitation, the following
circumstances:  (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose the Lien of one or more of the Mortgages and/or
the other Collateral Documents to recover such delinquent payments or (ii) in
the event Lender elects to accelerate less than the entire Outstanding Principal
Balance of the Loan, Lender may foreclose the Lien of one or more of the
Mortgages and/or the other Collateral Documents to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Mortgages and the other Collateral Documents as Lender may
elect.  Notwithstanding one or more partial foreclosures, the Collateral shall
remain subject to the Mortgages and the other Collateral Documents to secure
payment of sums secured by the Collateral Documents and not previously
recovered.

 

108

--------------------------------------------------------------------------------


 

(c)                                  During the continuance of an Event of
Default, Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, Collateral Documents and
other security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder.  Borrower shall execute
and deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender.  The Loan Parties hereby absolutely
and irrevocably appoint Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to a Loan Party by Lender of Lender’s intent to exercise
its rights under such power.  Borrower shall be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.

 

(d)                                 As used in this Section 7.2, a “foreclosure”
shall include, without limitation, any sale by power of sale.

 

Section 7.3                                   Remedies Cumulative; Waivers.  The
rights, powers and remedies of Lender under this Agreement shall be cumulative
and not exclusive of any other right, power or remedy which Lender may have
against Borrower pursuant to this Agreement or the other Loan Documents, or
existing at law or in equity or otherwise.  Lender’s rights, powers and remedies
may be pursued singularly, concurrently or otherwise, at such time and in such
order as Lender may determine in Lender’s sole discretion.  No delay or omission
to exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient.  A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.

 

Section 7.4                                   Lender’s Right to Perform.  If
Borrower fails to perform any covenant or obligation contained herein and such
failure shall continue for a period of five (5) Business Days after Borrower’s
receipt of written notice thereof from Lender, without in any way limiting
Lender’s right to exercise any of its rights, powers or remedies as provided
hereunder, or under any of the other Loan Documents, Lender may, but shall have
no obligation to, perform, or cause the performance of, such covenant or
obligation, and all costs, expenses, liabilities, penalties and fines of Lender
incurred or paid in connection therewith shall be payable by Borrower to Lender
upon demand and if not paid shall be added to the Obligations, and to the extent
permitted under applicable laws, secured by the Mortgages and the other
Collateral Documents and shall bear interest thereafter at the Default Rate. 
Notwithstanding the foregoing, Lender shall have no obligation to send notice to
Borrower of any such failure.

 

109

--------------------------------------------------------------------------------


 

ARTICLE VIII - SECURITIZATION

 

Section 8.1                                   Securitization.

 

8.1.1                     Sale of Notes and Securitization.  (a) Borrower
acknowledges and agrees that Lender may sell all or any portion of the Loan and
the Loan Documents, or issue one or more participations therein, or consummate
one or more private or public securitizations of rated single- or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
all or any portion of the Loan and the Loan Documents or a pool of assets that
include the Loan and the Loan Documents (such sales, participations and/or
securitizations, collectively, a “Securitization”).  Lender shall promptly
notify Borrower of any such sale of all or any portion of the Loan.  Lender or
its designee, acting solely for this purpose as an agent of Borrower, shall
maintain a register (“Register”) for the recordation of the names and addresses
of the Lenders, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time.  The entries in
the Register shall be conclusive absent manifest error.  The Register shall be
available for inspection by Borrower, at any reasonable time and from time to
time upon reasonable prior notice.

 

(b)                                 At the request of Lender, and to the extent
not already required to be provided by or on behalf of Borrower under this
Agreement, Borrower shall provide information not in the possession of Lender
which is in the possession or control of Borrower or its Affiliates or which may
be reasonably required by Lender, in each case in order to satisfy the market
standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Approved Rating Agencies in
connection with any such Securitization.  Lender shall have the right to provide
to investors, prospective investors and the Approved Rating Agencies any
information in its possession that it is required to provide to such Persons
pursuant to the Servicing Agreement, including financial statements relating to
Borrower, Sponsor and the Properties.  Borrower acknowledges that certain
information regarding the Loan and the parties thereto and the Properties may be
included in a private placement memorandum, prospectus or other disclosure
documents.  Borrower agrees that Borrower, shall, at Lender’s request, cooperate
with Lender’s efforts to arrange for a Securitization in accordance with the
market standards to which Lender customarily adheres and/or which may be
required by prospective investors and/or the Approved Rating Agencies in
connection with any such Securitization. Within a reasonable period of time
following Lender’s request in connection with a Securitization, Borrower agrees
to review only those portions of the Disclosure Documents that relate to
Borrower, Equity Owner, Sponsor, the Properties and the Loan, which is contained
in the sections of the Disclosure Documents entitled “Risk Factors,” “Special
Considerations,” “Description of the Mortgage,” “Description of the Mortgage
Loan and Mortgaged Properties,” “The Manager,” “The Borrower,” and “Certain
Legal Aspects of the Mortgage Loan” (or sections similarly titled or covering
similar subject matters) (collectively, the “Covered Disclosure Information”),
and shall certify that the factual statements and representations contained in
the Covered Disclosure Information do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading.

 

8.1.2                     Securitization Costs.  All reasonable third party
costs and expenses incurred by Borrower and Equity Owners in connection with
Borrower’s complying with requests made

 

110

--------------------------------------------------------------------------------


 

under this Section 8.1 (including, without limitation, the fees and expenses of
the Approved Rating Agencies, any mortgage recording taxes, title insurance
premiums and UCC insurance premiums) shall be paid by Borrower with respect to
the Securitization on the Closing Date and otherwise as required by the Lender,
except as otherwise provided herein.

 

Section 8.2                                   Securitization Indemnification.

 

(a)                                 Borrower understands that certain of the
Provided Information may be included in Disclosure Documents in connection with
the Securitization and may also be included in filings with the Securities and
Exchange Commission pursuant to the Securities Act or the Exchange Act, or
provided or made available to investors or prospective investors in the
Securities, the Approved Rating Agencies, and service providers relating to the
Securitization.  In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in providing current information necessary to keep the
Disclosure Document accurate and complete in all material respects to the extent
such information is in Borrower’s possession or control.

 

(b)                                 Borrower agrees to provide, in connection
with the Securitization, an indemnification agreement (A) certifying that
(i) Borrower has examined the Covered Disclosure Information and (ii) such
Covered Disclosure Information does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading, (B)  indemnifying Lender, any Affiliate of Lender that has filed
any registration statement relating to the Securitization or has acted as the
sponsor or depositor in connection with the Securitization, any Affiliate of
Lender that acts as an underwriter, placement agent, any other co-underwriters
or co-placement agents, and each of their respective officers, directors,
partners, employees, representatives, agents and Affiliates and each Person or
entity who Controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Indemnified
Persons”), for any losses, claims, damages, liabilities, costs or expenses
(including without limitation legal fees and expenses for enforcement of these
obligations) (collectively, the “Liabilities”) to which any such Indemnified
Person may become subject insofar as the Liabilities arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Covered Disclosure Information or arise out of or are based
upon the omission or alleged omission to state in the Covered Disclosure
Information a material fact required to be stated therein or necessary in order
to make the statements in the Covered Disclosure Information, in light of the
circumstances under which they were made, not misleading and (C) agreeing to
reimburse each Indemnified Person for any legal or other expenses reasonably
incurred by such Indemnified Person in connection with investigating or
defending the Liabilities; provided, however, that Borrower will be liable in
any such case under clauses (B) or (C) above only to the extent that any such
Liabilities arise out of or is based upon any such untrue statement or omission
made therein in reliance upon and in conformity with (1) the written information
furnished to Lender by or on behalf of Borrower in connection with the
underwriting or closing of the Loan, including, without limitation, financial
statements of Borrower, operating statements and rent rolls with respect to the
Properties and (2) those portions of the Disclosure Documents furnished to and
approved by Borrower in the certificate furnished pursuant to clause (A) above. 
This indemnity agreement will be in addition to any liability which Borrower may
otherwise have.  Moreover, the indemnification and

 

111

--------------------------------------------------------------------------------


 

reimbursement obligations provided for in clauses (B) and (C) above shall be
effective, valid and binding obligations of Borrower, whether or not an
indemnification agreement described in clause (A) above is provided.

 

(c)                                  Promptly after receipt by an Indemnified
Person of notice of any claim or the commencement of any action, the Indemnified
Person shall, if a claim in respect thereof is to be made against Borrower,
notify Borrower in writing of the claim or the commencement of that action;
provided, however, that the failure to notify Borrower shall not relieve it from
any liability which it may have under the indemnification provisions of this
Section 8.2 except to the extent that it has been materially prejudiced by such
failure and, provided further that the failure to notify Borrower shall not
relieve it from any liability which it may have to an Indemnified Person
otherwise than under the provisions of this Section 8.2.  If any such claim or
action shall be brought against an Indemnified Person, and it shall notify
Borrower thereof, Borrower shall be entitled to participate therein and, to the
extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Person.  After notice from Borrower to the
Indemnified Person of its election to assume the defense of such claim or
action, Borrower shall not be liable to the Indemnified Person for any legal or
other expenses subsequently incurred by the Indemnified Person in connection
with the defense thereof except as provided in the following sentence; provided,
however, if the defendants in any such action include both Borrower, on the one
hand, and one or more Indemnified Persons on the other hand, and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different or in
addition to those available to Borrower, the Indemnified Person or Persons shall
have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
Indemnified Person or Persons.  The Indemnified Person shall instruct its
counsel to maintain reasonably detailed billing records for fees and
disbursements for which such Indemnified Person is seeking reimbursement
hereunder and shall submit copies of such detailed billing records to
substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which Borrower is required hereunder to indemnify
such Indemnified Person.  Borrower shall not be liable for the expenses of more
than one (1) such separate counsel unless such Indemnified Person shall have
reasonably concluded that there may be legal defenses available to it that are
different from or additional to those available to another Indemnified Person.

 

(d)                                 Without the prior written consent of Lender
(which consent shall not be unreasonably withheld or delayed), Borrower shall
not settle or compromise or consent to the entry of any judgment in any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not any Indemnified Person
is an actual or potential party to such claim, action, suit or proceeding)
unless Borrower shall have given Lender reasonable prior written notice thereof
and shall have obtained an unconditional release of each Indemnified Person
hereunder from all liability arising out of such claim, action, suit or
proceedings and such settlement requires no statement as to, or an admission of,
fault, culpability or a failure to act, by or on behalf of each Indemnified
Person.  As long as Borrower has complied with its obligations to defend and
indemnify hereunder, Borrower shall not be liable for any settlement made by any
Indemnified Person without the consent of Borrower (which consent shall not be
unreasonably withheld or delayed).

 

112

--------------------------------------------------------------------------------


 

(e)                                  Borrower agrees that if any indemnification
or reimbursement sought pursuant to this Section 8.2 is finally judicially
determined to be unavailable for any reason or is insufficient to hold any
Indemnified Person harmless (with respect only to the Liabilities that are the
subject of this Section 8.2), then Borrower, on the one hand, and such
Indemnified Person, on the other hand, shall contribute to the Liabilities for
which such indemnification or reimbursement is held unavailable or is
insufficient:  (x) in such proportion as is appropriate to reflect the relative
benefits to Borrower, on the one hand, and such Indemnified Person, on the other
hand, from the transactions to which such indemnification or reimbursement
relates; or (y) if the allocation provided by clause (x) above is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (x) but also the relative faults of
Borrower, on the one hand, and all Indemnified Persons, on the other hand, as
well as any other equitable considerations.  Notwithstanding the provisions of
this Section 8.2, (A) no party found liable for a fraudulent misrepresentation
shall be entitled to contribution from any other party who is not also found
liable for such fraudulent misrepresentation, and (B) Borrower agrees that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this Section 8.2(e) exceed the amount of the fees actually received
by the Indemnified Persons in connection with the closing of the Loan.

 

(f)                                   Borrower agrees that the indemnification,
contribution and reimbursement obligations set forth in this Section 8.2 shall
apply whether or not any Indemnified Person is a formal party to any lawsuits,
claims or other proceedings.  Borrower further agrees that the Indemnified
Persons are intended third party beneficiaries under this Section 8.2.

 

(g)                                  The liabilities and obligations of the
Indemnified Persons and Borrower under this Section 8.2 shall survive the
termination of this Agreement and the satisfaction and discharge of the Debt.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, Borrower shall have no obligation to act as depositor with
respect to the Loan or an issuer or registrant with respect to the Securities
issued in any Securitization.

 

Section 8.3                                   Servicer.  At the option of
Lender, the Loan may be serviced by a master servicer, primary servicer, special
servicer and/or trustee (any such master servicer, primary servicer, special
servicer, and trustee, together with its agents, nominees or designees, are
collectively referred to as “Servicer”) selected by Lender and Lender may
delegate all or any portion of its responsibilities under this Agreement and the
other Loan Documents to Servicer pursuant to a pooling and servicing agreement,
servicing agreement, special servicing agreement or other agreement providing
for the servicing of one or more mortgage loans (collectively, the “Servicing
Agreement”) between Lender and Servicer.    Borrower shall not be responsible
for any set-up fees or any other initial costs relating to or arising under the
Servicing Agreement.  Borrower shall not be responsible for payment of the
monthly master servicing fee due to the Servicer under the Servicing Agreement. 
Notwithstanding the foregoing, Borrower shall pay all Trust Fund Expenses.  For
the avoidance of doubt, this Section 8.3 shall not be deemed to limit Borrower’s
obligations under Section 9.15.

 

113

--------------------------------------------------------------------------------


 

ARTICLE IX - MISCELLANEOUS

 

Section 9.1                                   Successors.  Except as otherwise
provided in this Agreement, whenever in this Agreement any of the parties to
this Agreement is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party.  All covenants, promises and
agreements in this Agreement contained, by or on behalf of Borrower, shall inure
to the benefit of Lender and its successors and assigns.

 

Section 9.2                                   Lender’s Discretion; Rating Agency
Review Waiver.

 

(a)                                 Whenever pursuant to this Agreement Lender
exercises any right given to it to approve or disapprove any matter, or any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive.  Prior to a Securitization, whenever pursuant to this Agreement the
Approved Rating Agencies are given any right to approve or disapprove any
matter, or any arrangement or term is to be satisfactory to the Approved Rating
Agencies, the decision of Lender to approve or disapprove such matter or to
decide whether arrangements or terms are satisfactory or not satisfactory, based
upon Lender’s determination of Rating Agency criteria, shall be substituted
therefor.

 

(b)                                 Whenever, pursuant to this Agreement or any
other Loan Documents, a Rating Agency Confirmation is required from each
Approved Rating Agency, in the event that any Approved Rating Agency “declines
review”, “waives review” or otherwise indicates to Lender’s or Servicer’s
satisfaction that no Rating Agency Confirmation will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the
requirement to obtain a Rating Agency Confirmation from such Approved Rating
Agency shall not apply with respect to such matter; provided, however, if a
Review Waiver occurs with respect to an Approved Rating Agency and Lender does
not have a separate and independent approval right with respect to the matter in
question, then such matter shall require the written reasonable approval of
Lender.  It is expressly agreed and understood, however, that receipt of a
Review Waiver (i) from any one Approved Rating Agency shall not be binding or
apply with respect to any other Approved Rating Agency and (ii) with respect to
one matter shall not apply or be deemed to apply to any subsequent matter for
which Rating Agency Confirmation is required.

 

Section 9.3                                   Governing Law.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)                                 ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS (OTHER THAN ANY ACTION IN RESPECT OF THE CREATION,
PERFECTION OR ENFORCEMENT OF A LIEN OR SECURITY INTEREST CREATED PURSUANT TO ANY
LOAN DOCUMENTS NOT GOVERNED BY THE LAWS OF THE STATE OF NEW YORK) MAY BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

114

--------------------------------------------------------------------------------


 

BORROWER AND LENDER HEREBY (i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM, (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF
ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND (iii) IRREVOCABLY
CONSENT TO SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN SECTION 9.5 (AND AGREES
THAT SUCH SERVICE AT SUCH ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION
OVER ITSELF IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).

 

Section 9.4                                   Modification, Waiver in Writing. 
Neither this Agreement nor any other Loan Document may be amended, changed,
waived, discharged or terminated, nor shall any consent or approval of Lender be
granted hereunder, unless such amendment, change, waiver, discharge,
termination, consent or approval is in writing signed by Lender.

 

Section 9.5                                   Notices.  All notices, consents,
approvals and requests required or permitted hereunder or under any other Loan
Document shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) certified or registered United States mail,
postage prepaid, return receipt requested, or (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, addressed as follows (or at such other address and Person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this Section):

 

If to
Lender:                                                                          
Goldman Sachs Mortgage Company

200 West Street

New York, New York 10282

Attention:  Rene Theriault

Email: gs-notices-01@gs.com

 

Goldman Sachs Mortgage Company

200 West Street

New York, New York 10282

Attention:  Mortgages - Legal

 

with a copy to:                                                              
Dentons US LLP

1221 Avenue of the Americas

New York, New York  10020

Attention:  Erik Klingenberg, Esq.

 

and

 

115

--------------------------------------------------------------------------------


 

Midland Loan Services, a Division of PNC Bank, National Association

10851 Mastin Street, Suite 700

Overland Park, Kansas 66210

Attention:  Executive Vice President – Division Head

 

and

 

Andrascik & Tita LLC

1425 Locust Street, Suite 26B

Philadelphia, Pennsylvania 19102

Attention:  Stephanie M. Tita

 

If to Borrower:                                                              
AMH 2014-2 Borrower, LLC

c/o American Homes 4 Rent

30601 Agoura Road

Suite 200

Agoura Hills, CA  91301

Attn:  General Counsel

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.

 

Section 9.6                                   Trial by Jury.  LENDER AND
BORROWER, TO THE FULLEST EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER AND BORROWER ARE EACH HEREBY
INDIVIDUALLY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

Section 9.7                                   Headings.  The Article and
Section headings in this Agreement are included in this Agreement for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

Section 9.8                                   Severability.  Wherever possible,
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating

 

116

--------------------------------------------------------------------------------


 

the remainder of such provision or the remaining provisions of this Agreement. 
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

 

Section 9.9                                   Remedies of Borrower.  If a claim
is made that Lender or its agents have unreasonably delayed acting or acted
unreasonably in any case where by law or under this Agreement or the other Loan
Documents, any of such Persons has an obligation to act promptly or reasonably,
Borrower agrees that no such Person shall be liable for any monetary damages,
and Borrower’s sole remedy shall be limited to commencing an action seeking
specific performance, injunctive relief and/or declaratory judgment; provided,
however, that the forgoing shall not prevent Borrower from obtaining a monetary
judgment against Lender if it is determined by a court of competent jurisdiction
that Lender acted with gross negligence, bad faith or willful misconduct. 
Notwithstanding anything herein to the contrary, Borrower shall not assert, and
hereby waives, any claim against Lender and/or its affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable Legal
Requirement) arising out of, as a result of, or in any way related to, the Loan
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, the Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and Borrower
hereby waives, releases and agrees not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

Section 9.10                            Offsets.  All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any offsets, counterclaims or defenses.

 

Section 9.11                            No Joint Venture.  Nothing in this
Agreement is intended to create a joint venture, partnership, tenancy-in-common,
or joint tenancy relationship between Borrower and Lender, nor to grant Lender
any interest in any Property other than that of mortgagee or lender.

 

Section 9.12                            Conflict; Construction of Documents.  In
the event of any conflict between the provisions of this Agreement and the
provisions of the other Loan Documents, the provisions of this Agreement shall
prevail.  The parties acknowledge that they were each represented by competent
counsel in connection with the negotiation, drafting and execution of the Loan
Documents and that the Loan Documents shall not be subject to the principle of
construing their meaning against the party that drafted same.

 

Section 9.13                            Brokers and Financial Advisors. 
Borrower represents that neither it nor Sponsor has dealt with any financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Agreement other than
Goldman, Sachs & Co., J.P. Morgan Securities LLC and Wells Fargo Securities, LLC
(collectively, the “Placement Agents”), and any commissions payable in
connection therewith shall be paid solely by Borrower.  Borrower shall indemnify
and hold Lender harmless from and against any and all

 

117

--------------------------------------------------------------------------------


 

claims, liabilities, costs and expenses of any kind in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
in connection with the transactions contemplated in this Agreement.  The
provisions of this Section shall survive the expiration and termination of this
Agreement and the repayment of the Indebtedness.

 

Section 9.14                            Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.  Copies of originals, including copies delivered by
facsimile, pdf or other electronic means shall have the same import and effect
as original counterparts and shall be valid, enforceable and binding for the
purposes of this Agreement.

 

Section 9.15                            General Indemnity; Payment of Expenses.

 

(a)                                 Borrower, at its sole cost and expense,
shall protect, indemnify, reimburse, defend and hold harmless the Indemnified
Persons for, from and against any and all Damages of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against any of the
Indemnified Person, in any way relating to or arising out of Lender’s interest
in the Loan; provided, however, that no Indemnified Person shall have the right
to be indemnified hereunder to the extent that such Damages have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person.

 

(b)                                 If for any reason (including violation of
law or public policy) the undertakings to defend, indemnify, pay and hold
harmless set forth in this Section 9.15 are unenforceable in whole or in part or
are otherwise unavailable to an Indemnified Person or insufficient to hold it
harmless, then Borrower shall contribute to the amount paid or payable by an
Indemnified Person as a result of any Damages the maximum amount Borrower is
permitted to pay under Legal Requirements.  The obligations of Borrower under
this Section 9.15 will be in addition to any liability that Borrower may
otherwise have hereunder and under the other Loan Documents.

 

(c)                                  To the extent any Indemnified Person has
notice of a claim for which it intends to seek indemnification hereunder, such
Indemnified Person shall give prompt written notice thereof to Borrower,
provided that failure by Lender to so notify Borrower will not relieve Borrower
of its obligations under this Section 9.15, except to the extent that Borrower
suffers actual prejudice as a result of such failure.  In connection with any
claim for which indemnification is sought hereunder, Borrower shall have the
right to defend the applicable Indemnified Person (if requested by the
applicable Indemnified Person, in the name of such Indemnified Person) from such
claim by attorneys and other professionals reasonably approved by the applicable
Indemnified Person.  Upon assumption by Borrower of any defense pursuant to the
immediately preceding sentence, Borrower shall have the right to control such
defense, provided that the Applicable Indemnified Person shall have the right to
reasonably participate in such defense and Borrower shall not consent to the
terms of any compromise or settlement of any action defended by Borrower in
accordance with the foregoing without the prior consent of the applicable
Indemnified Person, unless such compromise or settlement (i) includes an
unconditional release of the applicable Indemnified Person from all liability
arising out of such action and (ii) does not include a statement as to or an
admission of fault, culpability or a failure

 

118

--------------------------------------------------------------------------------


 

to act, by or on behalf of the applicable Indemnified Person.  The applicable
Indemnified Person shall have the right to retain its own counsel if
(i) Borrower shall have failed to employ counsel reasonably satisfactory to the
applicable Indemnified Person in a timely manner, or (ii) the applicable
Indemnified Person shall have been advised by counsel that there are actual or
potential material conflicts of interest between Borrower and the applicable
Indemnified Person, including situations in which there are one or more legal
defenses available to the applicable Indemnified Person that are different from
or additional to those available to Borrower.  So long as Borrower is conducting
the defense of any action defended by Borrower in accordance with the foregoing
in a prudent and commercially reasonable manner, Lender and the applicable
Indemnified Person shall not compromise or settle such action defended without
Borrower’s consent, which shall not be unreasonably withheld or delayed.  Upon
demand, Borrower shall pay or, in the sole discretion of the applicable
Indemnified Person, reimburse the applicable Indemnified Person for the payment
of reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals retained by the Applicable
Indemnified Person in accordance with this Section 9.15 in connection with
defending any claim subject to indemnification hereunder.

 

(d)                                 Any amounts payable to Lender by reason of
the application of this Section 9.15 shall be secured by the Mortgages and shall
become immediately due and payable and shall bear interest at the Default Rate
from the date Damages are sustained by the Indemnified Person until paid.

 

(e)                                  The provisions of and undertakings and
indemnification set forth in this Section 9.15 shall survive the satisfaction
and payment in full of the Indebtedness and termination of this Agreement.

 

(f)                                   Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of written notice
from Lender for all costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Borrower as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Borrower; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, title insurance and fees and expenses of counsel for providing to
Lender all required legal opinions, and other similar expenses incurred in
creating and perfecting the Liens in favor of Lender pursuant to this Agreement
and the other Loan Documents; (vii) enforcing or preserving any rights, in
response

 

119

--------------------------------------------------------------------------------


 

to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Properties, or any other
security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Properties (including Trust Fund Expenses
associated therewith), or in connection with any refinancing or restructuring of
the credit arrangements provided under this Agreement in the nature of a
“work-out” or of any insolvency or bankruptcy proceedings or any other amounts
required under Section 8.3; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.  Any cost and expenses due and payable to Lender may be paid from any
amounts in the Cash Management Account.

 

Section 9.16                            No Third-Party Beneficiaries.  This
Agreement and the other Loan Documents are solely for the benefit of Lender and
Borrower, and nothing contained in this Agreement or the other Loan Documents
shall be deemed to confer upon anyone other than Lender, Borrower and
Indemnified Person any right to insist upon or to enforce the performance or
observance of any of the obligations contained herein or therein.  All
conditions to the obligations of Lender to make the Loan hereunder are imposed
solely and exclusively for the benefit of Lender, and no other Person shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that Lender will refuse to make the Loan in the
absence of strict compliance with any or all thereof, and no other Person shall
under any circumstances be deemed to be a beneficiary of such conditions, any or
all of which may be freely waived in whole or in part by Lender if, in Lender’s
sole discretion, Lender deems it advisable or desirable to do so.

 

Section 9.17                            Exculpation of Lender.  Lender neither
undertakes nor assumes any responsibility or duty to Borrower or any other party
to select, review, inspect, examine, supervise, pass judgment upon or inform
Borrower or any third party of (a) the existence, quality, adequacy or
suitability of Broker Price Opinions of the Properties or other Collateral,
(b) any environmental report, or (c) any other matters or items, including
engineering, soils and seismic reports that are contemplated in the Loan
Documents.  Any such selection, review, inspection, examination and the like,
and any other due diligence conducted by Lender, is solely for the purpose of
protecting Lender’s rights under the Loan Documents, and shall not render Lender
liable to Borrower or any third party for the existence, sufficiency, accuracy,
completeness or legality thereof.

 

Section 9.18                            No Fiduciary Duty.

 

(a)                                 Borrower acknowledges that, in connection
with this Agreement, the other Loan Documents and the Transaction, Lender has
relied upon and assumed the accuracy and completeness of all of the financial,
legal, regulatory, accounting, tax and other information provided to, discussed
with or reviewed by Lender for such purposes, and Lender does not assume any
liability therefor or responsibility for the accuracy, completeness or
independent verification thereof.  Lender, its affiliates and their respective
equityholders and employees (for purposes of this Section, the “Lending
Parties”) have no obligation to conduct any independent evaluation or appraisal
of the assets or liabilities (including any contingent, derivative or off-

 

120

--------------------------------------------------------------------------------


 

balance sheet assets and liabilities) of Sponsor, Borrower or any other Person
or any of their respective affiliates or to advise or opine on any related
solvency or viability issues.

 

(b)                                 It is understood and agreed that (i) the
Lending Parties shall act under this Agreement and the other Loan Documents as
an independent contractor, (ii) the Transaction is an arm’s-length commercial
transaction between the Lending Parties, on the one hand, and Borrower, on the
other, (iii) each Lending Party is acting solely as principal and not as the
agent or fiduciary of Borrower, Sponsor or their respective affiliates,
stockholders, employees or creditors or any other Person and (iv) nothing in
this Agreement, the other Loan Documents, the Transaction or otherwise shall be
deemed to create (A) a fiduciary duty (or other implied duty) on the party of
any Lending Party to Sponsor, Borrower, any of their respective affiliates,
stockholders, employees or creditors, or any other Person or (B) a fiduciary or
agency relationship between Sponsor, Borrower or any of their respective
affiliates, stockholders, employees or creditors, on the one hand, and the
Lending Parties, on the other.  Borrower agrees that neither it nor Sponsor nor
any of their respective affiliates shall make, and hereby waives, any claim
against the Lending Parties based on an assertion that any Lending Party has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to Borrower, Sponsor or their respective affiliates, stockholders,
employees or creditors.  Nothing in this Agreement or the other Loan Documents
is intended to confer upon any other Person (including affiliates, stockholders,
employees or creditors of Borrower and Sponsor) any rights or remedies by reason
of any fiduciary or similar duty.

 

(c)                                  Borrower acknowledges that it has been
advised that the Lending Parties are a full service financial services firm
engaged, either directly or through affiliates in various activities, including
securities trading, investment banking and financial advisory, investment
management, principal investment, hedging, financing and brokerage activities
and financial planning and benefits counseling for both companies and
individuals.  In the ordinary course of these activities, the Lending Parties
may make or hold a broad array of investments and actively trade debt and equity
securities (or related derivative securities) and/or financial instruments
(including loans) for their own account and for the accounts of their customers
and may at any time hold long and short positions in such securities and/or
instruments.  Such investment and other activities may involve securities and
instruments of affiliates of Borrower, including Sponsor, as well as of other
Persons that may (i) be involved in transactions arising from or relating to the
Transaction, (ii) be customers or competitors of Borrower, Sponsor and/or their
respective affiliates, or (iii) have other relationships with Borrower, Sponsor
and/or their respective affiliates.  In addition, the Lending Parties may
provide investment banking, underwriting and financial advisory services to such
other Persons.  The Lending Parties may also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities of affiliates of Borrower,
including Sponsor, or such other Persons.  The Transaction may have a direct or
indirect impact on the investments, securities or instruments referred to in
this Section 9.18(c).  Although the Lending Parties in the course of such other
activities and relationships may acquire information about the Transaction or
other Persons that may be the subject of the Transaction, the Lending Parties
shall have no obligation to disclose such information, or the fact that the
Lending Parties are in possession of such information, to Borrower, Sponsor or
any of their respective affiliates or to use such information on behalf of
Borrower, Sponsor or any of their respective affiliates.

 

121

--------------------------------------------------------------------------------


 

(d)                                 Borrower acknowledges and agrees that
Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to this Agreement, the other Loan Documents, the
Transaction and the process leading thereto.

 

Section 9.19                            PATRIOT Act Records.  Lender hereby
notifies Borrower that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies Borrower and
Sponsor, which information includes the name and address of Borrower and Sponsor
and other information that will allow Lender to identify Borrower or Sponsor in
accordance with the PATRIOT Act.

 

Section 9.20                            Prior Agreements.  THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND
THERETO IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL
PRIOR AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR
WRITTEN, INCLUDING ANY TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT
LETTERS, ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE SPECIFIED IN ANY TERM SHEET,
COMMITMENT LETTER OR FEE LETTER SHALL BE AN OBLIGATION OF BORROWER AND SHALL BE
PAID AT CLOSING, AND ANY INDEMNIFICATIONS,  FLEX PROVISION, EXIT FEES AND THE
LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE CLOSING).

 

Section 9.21                            Publicity.  All news releases, publicity
or advertising by Borrower or its Affiliates through any media intended to reach
the general public which refers to the Loan Documents or the financing evidenced
by the Loan Documents, to Lender, the Placement Agents or any of their
Affiliates (with respect to the Loan and the Securitization of the Loan only)
shall be subject to the prior written approval of Lender and the Placement
Agents in their sole discretion.  Lender shall have the right to publicly
describe the Loan in general terms advertising and public communications of all
kinds, including press releases, direct mail, newspapers, magazines, journals,
e-mail, or internet advertising or communications.  Details such as the
addresses of the Properties, the amount of the Loan, the date of the closing and
descriptions of the size/locations of the Properties shall only be included
subject to Borrower’s approval in advance.  Notwithstanding the foregoing,
Borrower’s approval shall not be required for the publication by Lender of
notice of the Loan and the Securitization of the Loan by means of a customary
tombstone advertisement, which, for the avoidance of doubt, may include the
amount of the Loan, the amount of securities sold, the number of Properties as
of the Closing Date, the settlement date and the parties involved in the
transactions contemplated hereby and the Securitization.

 

Section 9.22                            Delay Not a Waiver.  Neither any failure
nor any delay on the part of Lender in insisting upon strict performance of any
term, condition, covenant or agreement, or exercising any right, power, remedy
or privilege hereunder, under any other Loan Document, or under any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or
privilege.  In particular, and not by way of

 

122

--------------------------------------------------------------------------------


 

limitation, by accepting payment after the due date of any amount payable
hereunder or under any other Loan Document, Lender shall not be deemed to have
waived any right either to require prompt payment when due of all other amounts
due under this Agreement, the Note or the other Loan Documents, or to declare a
default for failure to effect prompt payment of any such other amount.

 

Section 9.23                            Schedules and Exhibits Incorporated. 
The Schedules and Exhibits annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.

 

Section 9.24                            Document Delivery. Borrower will deliver
to Lender all documents required to be delivered under this Agreement in an
electronic format reasonably agreed by Lender and Borrower.

 

Section 9.25                            Cross Default; Cross Collateralization;
Waiver of Marshalling of Assets.

 

(a)                                 Borrower acknowledges that Lender has made
the Loan to Borrower upon the security of its collective interest in the
Properties and in reliance upon the aggregate of the Properties taken together
being of greater value as collateral security than the sum of each Property
taken separately.  Borrower agrees that the Mortgages are and will be
cross-collateralized and cross-defaulted with each other so that (i) an Event of
Default under any of the Mortgages shall constitute an Event of Default under
each of the other Mortgages which secure the Note; (ii) an Event of Default
under the Note or this Agreement shall constitute an Event of Default under each
Mortgage; (iii) each Mortgage shall constitute security for the Note as if a
single blanket lien were placed on all of the Properties as security for the
Note; and (iv) such cross-collateralization shall in no event be deemed to
constitute a fraudulent conveyance.

 

(b)                                 To the fullest extent permitted by law,
Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Equity Owner and others with interests in
Borrower, and of the Properties, or to a sale in inverse order of alienation in
the event of foreclosure of all or any of the Mortgages, and agrees not to
assert any right under any laws pertaining to the marshalling of assets, the
sale in inverse order of alienation, homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Properties
for the collection of the Debt without any prior or different resort for
collection or of the right of Lender to the payment of the Debt out of the net
proceeds of the Properties in preference to every other claimant whatsoever.  In
addition, Borrower, for itself and its successors and assigns, waives in the
event of foreclosure of any or all of the Mortgages, any equitable right
otherwise available to Borrower which would require the separate sale of the
Properties or require Lender to exhaust its remedies against any Property or any
combination of the Properties before proceeding against any other Property or
combination of Properties; and further in the event of such foreclosure Borrower
does hereby expressly consents to and authorizes, at the option of Lender, the
foreclosure and sale either separately or together of any combination of the
Properties.

 

Section 9.26                            Survival.  This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the

 

123

--------------------------------------------------------------------------------


 

making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party.  All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

Section 9.27                            State Specific Provisions.

 

9.27.1              Arizona.  The following Arizona provisions are not intended
to, and do not, limit the express choice of New York law set forth in
Section 9.3 of this Agreement and as set forth in the other Loan Documents, and
are set forth herein, if and to the extent that, notwithstanding the choice of
law provisions contained in this Agreement and the other Loan Documents, Arizona
law is held to govern any Mortgage encumbering a Property located in Arizona or
any other Loan Document:

 

(a)                                 Each Loan Party hereby expressly waives, to
the extent permitted by law, any and all defenses and discharges available to a
surety, guarantor or accommodation co-obligor, including, without limitation,
the benefits of Arizona Revised Statutes Sections 12-1641 through 12-1646 and
Rule 17(f) of the Arizona Rules of Civil Procedure, and, to the extent permitted
by law, the benefits, if any, of Arizona Revised Statutes Section 33-814, in
each case as amended, and any successor statutes or rules, or any similar
statute.

 

(b)                                 Anything to the contrary herein or elsewhere
notwithstanding, the Equity Owner Guaranty and the Sponsor Guaranty and all
obligations arising under any of them are not and shall not be secured in any
manner whatsoever, including by any Mortgage or by any lien encumbering any
Property; provided, however, that any environmental indemnity provisions set
forth in this Agreement or any Environmental Indemnity shall be so secured,
except as to the obligations of Sponsor and the Equity Owner and subject to the
rights of Lender to proceed on an unsecured basis thereunder pursuant to
applicable law.

 

9.27.2              Florida.  The following Florida provision does not limit the
express choice of New York law set forth in Section 9.3 of this Agreement and as
set forth in the other Loan Documents, and is set forth herein, if and to the
extent that, notwithstanding the choice of law provisions contained in this
Agreement and the other Loan Documents, Florida law is held to govern this
Agreement, any Mortgage Document encumbering a Property located in Florida or
any other Loan Document:

 

(a)                                 The parties acknowledge and agree that the
Default Rate provided for herein shall also be the rate of interest payable on
any judgments entered in favor of Lender in connection with the loan evidenced
hereby.

 

9.27.3              Georgia. The following Georgia provisions are not intended
to, and do not, limit the express choice of New York law set forth in
Section 9.3 of this Agreement and as set forth in the other Loan Documents, and
are set forth herein, if and to the extent that, notwithstanding the choice of
law provisions contained in this Agreement and the other Loan Documents, Georgia

 

124

--------------------------------------------------------------------------------


 

law is held to govern any Mortgage encumbering a Property located in Georgia or
any other Loan Document:

 

(a)                                 Notwithstanding anything contained in this
Agreement or any other Loan Document, in any instance where Borrower or any
other Relevant Party is required to reimburse Lender for any legal fees or
expenses incurred by Lender or Servicer, (i) “reasonable attorneys’ fees,”
“reasonable counsel’s fees,” “attorneys’ fees” and other words of similar
import, are not, and shall not be statutory attorneys’ fees under O.C.G.A. §
13-1-11, (ii) if, under any circumstances a Relevant Party is required to pay
any or all of Lender’s or Servicer’s attorneys’ fees and expenses, howsoever
described or referenced, such Relevant Party shall be responsible only for
reasonable legal fees and out of pocket expenses actually incurred by Lender or
Servicer at customary hourly rates actually charged to Lender or Servicer for
the work done, and (iii) no Relevant Party shall be liable under any
circumstances for additional attorneys’ fees or expenses, howsoever described or
referenced, under O.C.G.A. § 13-1-11.

 

9.27.4              Nevada.  The following Nevada provisions are not intended
to, and do not, limit the express choice of New York law set forth in
Section 9.3 of this Agreement and as set forth in the other Loan Documents, and
are set forth herein, if and to the extent that, notwithstanding the choice of
law provisions contained in this Agreement and the other Loan Documents, Nevada
law is held to govern any Mortgage encumbering a Property located in Nevada or
any other Loan Document:

 

(a)                                 Notwithstanding anything contained herein to
the contrary, no portion of any of the Obligations shall be or be deemed to be
offset or compensated by all or any part of any claim, cause of action,
counterclaim, or cross-claim, whether liquidated or unliquidated, that Borrower
may have or claim to have against any other Loan Party.

 

(b)                                 Borrower hereby expressly (i) waives, to the
extent permitted by law, any right it may have to prepay any Loan in whole or in
part, without penalty, upon acceleration of the Maturity Date; and (ii) agrees
that if a prepayment of any or all of any Loan is made, Borrower shall be
obligated to pay, concurrently therewith, any fees applicable thereto.  By
initialing this provision in the space provided below, the Loan Parties hereby
declare that the Lenders’ agreement to make the subject Loan at the Interest
Rate and for the term set forth herein constitutes adequate consideration, given
individual weight by the undersigned, for this waiver and agreement.

 

BORROWER’S INITIALS AS TO CLAUSE (b) ABOVE:

 

(c)                                  To the extent applicable, nothing herein or
in Section 40.509 of the Nevada Revised Statutes (“NRS”) shall be deemed to
limit the right of Lender to recover, in accordance with NRS 40.508 (as such
section may be amended from time to time), any costs, expenses, liabilities or
damages, including attorneys’ fees and costs, incurred by the Lender and arising
from the breach of any covenant, obligation, liability, representation or
warranty contained in any environmental indemnity agreement given to the Lender
in connection with the Loans, or any order, consent decree or settlement
relating to the cleanup of hazardous substances or any other “environmental
provision” (as defined in NRS 40.502) relating to any Property or any portion
thereof or the right of the Lender to waive, in accordance with NRS 40.512 (as
such

 

125

--------------------------------------------------------------------------------


 

section may be amended from time to time), the security of any Mortgage as to
any Property that is “environmentally impaired” (as such term is defined in
NRS 40.503), and as to any personal property attached to such parcel, and
thereafter to exercise against Borrower, to the extent permitted by NRS 40.512,
the rights and remedies of any unsecured creditor, including reduction of any of
the Lender’s claims against Borrower to judgment, and any other rights and
remedies permitted by law.  Lender and Borrower expressly agree that Lender may
recover interest at the Default Rate on the amount advanced to cure or mitigate
the breach under any “environmental provision” (as defined in NRS 40.502).

 

9.27.5              North Carolina.  The following North Carolina provisions are
not intended to, and do not, limit the express choice of New York law set forth
in Section 9.3 of this Agreement and as set forth in the other Loan Documents,
and are set forth herein, if and to the extent that, notwithstanding the choice
of law provisions contained in this Agreement and the other Loan Documents,
North Carolina law is held to govern any Mortgage encumbering a Property located
in North Carolina or any other Loan Document:

 

(a)                                 Notwithstanding anything contained in this
Agreement or any other Loan Document, in any instance where Borrower or any
other Relevant Party is required to reimburse Lender for any legal fees or
expenses incurred by Lender or Servicer, (i) “reasonable attorneys’ fees,”
“reasonable counsel’s fees,” “attorneys’ fees” and other words of similar
import, are not, and shall not be statutory attorneys’ fees under NCGS § 6.21.2
, (ii) if, under any circumstances a Relevant Party is required to pay any or
all of Lender’s or Servicer’s attorneys’ fees and expenses, howsoever described
or referenced, such Relevant Party shall be responsible only for reasonable
legal fees and out of pocket expenses actually incurred by Lender or Servicer at
customary hourly rates actually charged to Lender or Servicer for the work done,
and (iii) no Relevant Party shall be liable under any circumstances for
additional attorneys’ fees or expenses, howsoever described or referenced, under
NCGS § 6.21.2.

 

9.27.6              Oregon.  The following Oregon provisions are not intended
to, and do not, limit the express choice of New York law set forth in
Section 9.3 of this Agreement and as set forth in the other Loan Documents, and
are set forth herein, if and to the extent that, notwithstanding the choice of
law provisions contained in this Agreement and the other Loan Documents, Oregon
law is held to govern any Mortgage encumbering a Property located in Oregon or
any other Loan Document:

 

(a)                                 The following disclosure is made by Borrower
to Lender pursuant to Or. Rev. Stat. § 746.201:

 

WARNING

 

Unless you (Borrower) provide us (Lender) with evidence of the insurance
coverage as required by this Agreement and the other Loan Documents, we may
purchase insurance at your expense to protect our interest.  This insurance may,
but need not, also protect your interest.  If the Collateral becomes damaged,
the coverage we purchase may not pay any claim you make or any claim made
against you.  You may later cancel this coverage by providing evidence that you
have obtained property coverage elsewhere.

 

126

--------------------------------------------------------------------------------


 

You are responsible for the cost of any insurance purchased by us.  The cost of
this insurance may be added to your contract or loan balance.  If the cost is
added to your contract or loan balance, the interest rate on the underlying
contract or loan will apply to this added amount.  The effective date of
coverage may be the date your prior coverage lapsed or the date you failed to
provide proof of coverage.

 

The coverage we purchase may be considerably more expensive than insurance you
can obtain on your own and may not satisfy any need for property damage coverage
or any mandatory liability insurance requirements imposed by applicable Law.

 

(b)                                 The following disclosure is made pursuant to
Or. Rev. Stat. § 41.580:

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY LENDER TO BE ENFORCEABLE.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

127

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

AMH 2014-2 BORROWER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE TO LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

GOLDMAN SACHS MORTGAGE COMPANY,

 

a New York limited partnership

 

 

 

 

 

By:

Goldman Sachs Real Estate Funding Corp.,

 

 

a New York corporation,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Rene J. Theriault

 

Name:

Rene J. Theriault

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO LOAN AGREEMENT

 

--------------------------------------------------------------------------------